





Dated 15 December 2014
CARFIN FINANCE INTERNATIONAL LIMITED 
as the Issuer and FCT Noteholder
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as Arranger and Transaction Agent
DEUTSCHE TRUSTEE COMPANY LIMITED 
as Issuer Security Trustee
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as FleetCo Security Agent
CERTAIN ENTITIES NAMED HEREIN 
as Opcos, Servicers and Lessees
CERTAIN ENTITIES NAMED HEREIN 
as FleetCos
AVIS BUDGET CAR RENTAL, LLC  
as the Parent
AVIS FINANCE COMPANY LIMITED  
as Finco, the Subordinated Lender and the Italian VAT Lender
AVIS BUDGET EMEA LIMITED
as Avis Europe
CERTAIN ENTITIES NAMED HEREIN 
as the Account Banks
DEUTSCHE BANK AG, LONDON BRANCH 
as Issuer Cash Manager, Dutch FleetCo Spanish Account Bank Operator, Dutch
FleetCo German Account Bank Operator, Dutch FleetCo Dutch Account Bank Operator,
French FleetCo Account Bank Operator, and FleetCo Back-up Cash Manager
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as French Intermediary Bank and FCT Servicer
CACEIS BANK FRANCE  
as FCT Custodian
FCT CARFIN
represented by
EUROTITRISATION
as the FCT Management Company
CERTAIN ENTITIES NAMED HEREIN 
as the Senior Noteholders
and
CERTAIN OTHER ENTITIES NAMED HEREIN
FOURTH MASTER AMENDMENT AND RESTATEMENT DEED
Ref: L-231331
Linklaters LLP




--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




 
Table of Contents
 
Contents
 
Page
1
Definitions and Interpretation
3
2
Amendment to the Original Master Definitions Agreement
3
3
Amendments to the Original Framework Agreement
11
4
Amendments to the Original Liquidation Agency Agreement
16
5
Amendments to the Original Issuer Subordinated Facility Agreement
17
6
Amendments to the Original Issuer Cash Management Agreement
18
7
Amendments to the Original Finco Payment Guarantee
19
8
Amendments to the Original VFN Funding Agreement
19
9
Amendment and Restatement of the Original Issuer Note Issuance Facility
Agreement
19
10
Amendment Date
19
11
Issuer Security Trustee and FleetCo Security Agent
20
12
Third party rights
20
13
Governing law and jurisdiction
20
14
Confirmation of Guarantees
21
15
Illegality
21
16
Rights and remedies
21
17
Counterparts
21
18
Incorporation of Common Terms
21
19
Third party rights
22
20
Governing law and jurisdiction
22
 
 
 
 
Schedule 1: The Parties
23
 
Schedule 2: Vehicle Manufacturer Group Table
26
 
Schedule 3: Amended and Restated Issuer Note Issuance Facility Agreement
31
 
Schedule 4: Amended and Restated Form of Senior Noteholder Accession Deed
32
 
Schedule 5: Priorities of Payments
33
 
Schedule 6: Form of Central Servicer Reports
34
 
Execution Page
33







    


--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------




This Amendment and Restatement Deed is made on 15 December 2014 between:
(1)
CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant's Row, Lower Mount Street, Dublin 2, Ireland (the
“Issuer” and the “FCT Noteholder”);

(2)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“Transaction Agent” and
“Arranger”);

(3)
DEUTSCHE TRUSTEE COMPANY LIMITED (the “Issuer Security Trustee”, acting for
itself and on behalf of the Issuer Secured Creditors);

(4)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “FleetCo Security Agent”,
acting for itself and on behalf of the FleetCo Secured Creditors);

(5)
THE OPCOS, the SERVICERS and LESSEES listed in part 1 of Schedule 1 (The
Parties) hereto including AVIS BUDGET ITALIA S.P.A. (as “VAT Sharing Italian
Opco”, in its capacity as Italian Opco (as defined therein) under the VAT
Sharing Agreement and the Italian Income Tax Consolidation Agreement);

(6)
THE FLEETCOS listed in part 2 of Schedule 1 (The Parties) hereto;

(7)
AVIS BUDGET CAR RENTAL, LLC (the “Parent”);

(8)
AVIS FINANCE COMPANY LIMITED (“Finco”, the “Subordinated Lender”, the “Central
Servicer” and the “Italian VAT Lender”);

(9)
AVIS BUDGET EMEA LIMITED (“Avis Europe”, together with the Opcos, the Servicers,
the Lessees, the Parent and Finco, the “Avis Obligors”);

(10)
THE ACCOUNT BANKS listed in part 3 of Schedule 1 (The Parties) hereto;

(11)
DEUTSCHE BANK AG, LONDON BRANCH (the “Dutch FleetCo Spanish Account Bank
Operator”, the “Dutch FleetCo German Account Bank Operator”, the “Dutch FleetCo
Dutch Account Bank Operator”, the “French FleetCo Account Bank Operator” the
“Issuer Cash Manager”, the “FleetCo Dutch Back-up Cash Manager”, the “FleetCo
French Back-up Cash Manager”, the “FleetCo German Back-up Cash Manager”, the
“FleetCo Italian Back-up Cash Manager” and the “FleetCo Spanish Back-up Cash
Manager”);

(12)
THE SENIOR NOTEHOLDERS listed in part 4 of Schedule 1 (The Parties) hereto (the
“Senior Noteholders”);

(13)
STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED (the “Issuer Corporate Services
Provider” and the “FleetCo Holdings Corporate Services Provider”);

(14)
CARFIN FINANCE HOLDINGS LIMITED, a private limited company incorporated under
the laws of Ireland with registered number 463657 and having its registered
office at 1 Grant's Row, Lower Mount Street, Dublin 2, Ireland (“FleetCo
Holdings”);

(15)
INTERTRUST (NETHERLANDS) B.V. and VISTRA B.V. (the “Dutch FleetCo Corporate
Services Providers”, together with the Issuer Corporate Services Provider and
the FleetCo Holdings Corporate Services Provider, the “Corporate Services
Providers”);





--------------------------------------------------------------------------------




(16)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“French Intermediary Bank” and
“FCT Servicer”);

(17)
FCT CARFIN (the ”FCT”) represented by EUROTITRISATION (the “FCT Management
Company”);

(18)
CACEIS BANK FRANCE (the “FCT Custodian”);

(19)
CACEIS CORPORATE TRUST (the “FCT Registrar”);

(20)
DEUTSCHE BANK LUXEMBOURG S.A., a public limited liability company incorporated
under the laws of Luxembourg, registered with the Register of Commerce and
Companies in Luxembourg under number B 9164, whose registered office is at 2,
Boulevard Konrad Adenauer, L-1115 Luxembourg (the “Registrar”); and

(21)
FISERV AUTOMOTIVE SOLUTIONS, INC., a company duly incorporated under the laws of
Delaware with registered number 2403201 (the “Liquidation Agent”),

each of the above a “Party” and together the “Parties” to this Deed.
WHEREAS
(A)
Certain of the Parties hereto entered into a Framework Agreement dated 5 March
2013, as amended by an amendment letter dated 19 March 2013 and a second
amendment agreement dated 15 April 2013 and as amended and restated by a third
amendment agreement dated 21 May 2014 (the “Third Master Amendment Agreement”)
(the “Original Framework Agreement”).

(B)
Certain of the Parties hereto entered into a Master Definitions Agreement dated
5 March 2013 as amended by an amendment letter dated 19 March 2013 and a second
amendment agreement dated 15 April 2013 and as amended and restated by the Third
Master Amendment Agreement (the “Original Master Definitions Agreement”).

(C)
Dutch FleetCo, Dutch FleetCo, Spanish Branch, French FleetCo, Italian FleetCo,
Italian Opco, Spanish Opco, German Opco, French Opco, Dutch Opco, the Central
Servicer, the FleetCo Security Agent, the Transaction Agent and the Liquidation
Agent entered into a Liquidation Agency Agreement dated 20 March 2013 and as
amended and restated by the Third Master Amendment Agreement (the “Original
Liquidation Agency Agreement”).

(D)
The Issuer, the Issuer Cash Manager, the Issuer Security Trustee and the
Subordinated Lender entered into an Issuer Subordinated Facility Agreement dated
5 March 2013 and as amended and restated by the Third Master Amendment Agreement
(the “Original Issuer Subordinated Facility Agreement”).

(E)
The Issuer, the Issuer Cash Manager, the Issuer Security Trustee, the
Transaction Agent and the Issuer Account Bank entered into an Issuer Cash
Management Agreement dated 5 March 2013 and as amended and restated by the Third
Master Amendment Agreement (the “Original Issuer Cash Management Agreement”).

(F)
Finco, Dutch FleetCo, Dutch FleetCo, Spanish Branch, Italian FleetCo, French
FleetCo, the FCT represented by the FCT Management Company, the Issuer and the
FleetCo Security Agent entered into a Finco Payment Guarantee dated 5 March 2013
and as amended and restated by the Third Master Amendment Agreement (the
“Original Finco Payment Guarantee”).





--------------------------------------------------------------------------------




(G)
The FCT represented by the FCT Management Company, the FCT Custodian, the FCT
Registrar, the FCT Noteholder, the FleetCo Security Agent and the Transaction
Agent entered into a VFN Funding Agreement dated 21 May 2014 (the “Original VFN
Funding Agreement”).

(H)
Certain of the Parties hereto entered into an Issuer Note Issuance Facility
Agreement dated 5 March 2013 as amended by an amendment agreement dated 15 April
2013 and as amended by the Third Master Amendment Agreement (the “Original
Issuer Note Issuance Facility Agreement”).

(I)
The Parties have agreed to:

(a)
amend: (i) the Original Framework Agreement, (ii) the Original Master
Definitions Agreement, (iii) the Original Finco Payment Guarantee, (iv) the
Original Liquidation Agency Agreement, (v) the Original Issuer Subordinated
Facility Agreement, (vi) the Original Issuer Cash Management Agreement and (vii)
the Original VFN Funding Agreement; and

(b)
amend and restate the Original Issuer Note Issuance Facility Agreement,

in each case, on the terms and conditions set out below.
1
Definitions and Interpretation

1.1
Unless otherwise defined herein or the context otherwise requires, terms defined
in the Original Master Definitions Agreement (as amended or amended and restated
from time to time) have the same meaning in this Deed. Subject to Clause 1.2
below, the provisions of clause 2 (Principles of Interpretation and
Construction) of the Original Master Definitions Agreement (as amended or
amended and restated from time to time) shall apply herein as if set out in full
herein and as if references therein to a “Relevant Agreement” were to this Deed.
In addition, “Amendment Date” means 15 December 2014.

1.2
A reference to a “Clause” is a reference to a clause of this Deed.

2
Amendments to the Original Master Definitions Agreement

The Original Master Definitions Agreement shall be amended as follows:
(i)
by deleting the definition of “Eligible Issuer LC Provider” in clause 1
(Definitions and Interpretation) in its entirety and replacing it with the
following:

““Eligible Issuer LC Provider” means a person:
(i)    satisfactory to the Parent and the Transaction Agent;
(ii)
having a long-term senior unsecured debt, deposit, claims paying or credit (as
the case may be) rating from at least two Rating Agencies of at least “A” from
Standard & Poor’s, Fitch or DBRS and/or at least “A1” from Moody’s and a
short-term senior unsecured debt, deposit, claims paying or credit (as the case
may be) rating from at least two Rating Agencies of at least “A-1” from Standard
& Poor’s, at least “F1” from Fitch, at least “P-1” from Moody’s or at least
“R-1(mid)” from DBRS; and

(iii)    that is a commercial bank having total assets in excess of
€500,000,000.”;




--------------------------------------------------------------------------------




(ii)
by deleting the definition of “Credit Enhancement Matrix” in clause 1
(Definitions and Interpretation) in its entirety and replacing it with the
following:

““Credit Enhancement Matrix” means the following matrix:
[REDACTED]
(iii)
by adding the words “or French Opco” after the words “(a) the occurrence of an
Opco Change of Control, provided that if (1) any cessation described in the Opco
Change of Control is in relation to the share capital of, the shareholders’
general meetings of or the board of directors of (as applicable) Spanish Opco or
Italian Opco” in paragraph (a) of the definition of “Parent Event of Default” in
clause 1 (Definitions and Interpretation);

(iv)
by adding the words “or French Opco” after the words “(a) the occurrence of an
Opco Change of Control, provided that if (1) any cessation described in the Opco
Change of Control is in relation to the share capital of, the shareholders’
general meetings of or the board of directors of (as applicable) Spanish Opco or
Italian Opco” in paragraph (a) of the definition of “Finco Guarantor Event of
Default” in clause 1 (Definitions and Interpretation);

(v)
by deleting paragraph (a) of the definition of “Avis Europe Event of Default” in
clause 1 (Definitions and Interpretation) in its entirety and replacing it with
the following:

“(a) the occurrence of an Opco Change of Control, provided that, if (1) any
cessation described in the Opco Change of Control is in relation to the share
capital of, the shareholders’ general meetings of or the board of directors of
(as applicable) Spanish Opco, Italian Opco or French OpCo and (2) the Spain
Repayment Option, the Italy Repayment Option or the France Repayment Option is
exercised within 30 days of such cessation, there shall not be any Avis Europe
Event of Default;”;
(vi)
by deleting paragraph (xiii) of the definition of “Rapid Amortisation Event” in
clause 1 (Definitions and Interpretation) in its entirety and replacing it with
the following:

“(xiii)    the termination of:
(a)
any Spanish Transaction Document other than in accordance with its terms and the
Spain Repayment Option is not exercised within 10 Business Days from the date of
such termination;

(b)
any Italian Transaction Document other than in accordance with its terms and the
Italy Repayment Option is not exercised within 10 Business Days from the date of
such termination;

(c)
any French Transaction Document and/or the VFN Funding Agreement, in each case,
other than in accordance with its terms and the France Repayment Option is not
exercised within 10 Business Days from the date of such termination; or

(d)
any Transaction Document other than in accordance with its terms (other than in
the case of (a), (b) or (c) above);”;





--------------------------------------------------------------------------------




(vii)
by deleting paragraph (ii)(a) of the definition of “Subscriber’s Cost of Funds”
in clause 1 (Definitions and Interpretation) in its entirety and replacing it
with the following:

“through the ABCP Market, (x) the Relevant Conduit CP Rate for such Conduit
Senior Noteholder (other than Jupiter Securitization Company LLC or another
member of the Senior Noteholder Group in respect of Jupiter Securitization
Company LLC) during such Interest Period, and (y) for the Senior Noteholder
Group in respect of Jupiter Securitization Company LLC as a Senior Noteholder,
the Applicable EURIBOR during such Interest Period;”;
(viii)
by deleting the words “to the extent that such Conduit Senior Noteholder funds
its subscription, purchase and/or holding of the its Senior Note held by it
during such Interest Period through drawings under a Liquidity Facility
Arrangement” from paragraph (ii)(c) of the definition of “Subscriber’s Costs of
Funds” in clause 1 (Definitions and Interpretation) in its entirety and
replacing with “to the extent that such Conduit Senior Noteholder or a member of
the Senior Noteholder Group in respect of Jupiter Securitization Company LLC
funds its subscription, purchase and/or holding of the Senior Note held by it
during such Interest Period through drawings under a Liquidity Facility
Arrangement”;

(ix)
by deleting the first paragraph of the definition of “Applicable EURIBOR” in
clause 1 (Definitions and Interpretation) in its entirety and replacing it with
the following:

““Applicable EURIBOR” means: (i) in respect of a Senior Advance from the Senior
Noteholder Group in respect of Jupiter Securitization Company LLC as a Senior
Noteholder, three month EURIBOR for each day during such Interest Period, and
(ii) in respect of (x) a Senior Advance with a Senior Advance Interest Period or
(y) a Subordinated Advance or a VAT Loan Advance with an Interest Period:”;
(x)
by adding a new definition of “Currency Hedge Agreement” in clause 1
(Definitions and Interpretation) as follows:

““Currency Hedge Agreement” means a currency swap or exchange agreement,
currency exchange option or any other similar agreement, however denominated,
entered into on behalf of a Conduit Senior Noteholder for hedging purposes, as
any of the foregoing may be amended, restated, supplemented or otherwise
modified, from time to time”;
(xi)
by adding a new definition of “Currency Hedging Breakage Costs” in clause 1
(Definitions and Interpretation) as follows:

““Currency Hedging Breakage Costs” means, solely with respect to the applicable
Conduit Senior Noteholder, for any Settlement Date, an amount (which may be
negative) equal to:
(i)
the aggregate amount of any amounts paid or payable by or on behalf of the
applicable Conduit Senior Noteholder to a counterparty to a Currency Hedge
Agreement in connection with the close out of any Currency Hedge Agreement on
any date other than its settlement date, which settlement date shall be a
Settlement Date,

less
(ii)
the aggregate amount of any amounts paid or payable to or for the account of the
applicable Conduit Senior Noteholder by a counterparty to a Currency Hedge





--------------------------------------------------------------------------------




Agreement in connection with the close out of any Currency Hedge Agreement on
any date other than its settlement date,
provided that:
(a)
if on any Settlement Date, the applicable Conduit Senior Noteholder's Currency
Hedging Breakage Costs are a negative number, then, on such Settlement Date, the
aggregate amount that would otherwise have been payable by the Issuer to the
applicable Conduit Senior Noteholder on such Settlement Date pursuant to the
applicable priority of payment, shall be reduced until either the aggregate
amount owed to the applicable Conduit Senior Noteholder or the Currency Hedging
Breakage Costs have been reduced to zero, and

(b)
when there are remaining Currency Hedging Breakage Costs following such
reduction in (a) above of the aggregate amounts otherwise owed to the applicable
Conduit Senior Noteholder, an amount equal to such remaining Currency Hedging
Breakage Costs (expressed as a positive number) shall be paid by or on behalf of
the applicable Conduit Senior Noteholder to the Issuer on such Settlement
Date;”;

(xii)
by deleting the definition of “Ongoing Issuer Fee” in in clause 1 (Definitions
and Interpretation) in its entirety and replacing it with the following:

“Ongoing Issuer Fee” means the aggregate of all amounts due and payable by the
Issuer pursuant to:
(i)
in respect of the Issuer Revolving Period Priority of Payments:

(a)
paragraph (a) (in respect of amounts payable to the Issuer Security Trustee);

(b)
paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

(c)
paragraph (c) (in respect of Tax payments);

(d)
paragraph (d) (in respect of amounts payable to the FleetCo Holdings Corporate
Services Provider, the Issuer Corporate Services Providers, the Issuer Share
Trustee, the Issuer Profit Amount, the Issuer’s independent accountants,
auditors, legal advisers and Tax advisers, the Channel Islands Stock Exchange,
the Listing Sponsor, the relevant Rating Agencies and the Central Servicer);

(e)
paragraph (e)(ii) (in respect of commitment fees);

(f)
paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

(g)
paragraph (h) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

(h)
paragraph (i) (in respect of indemnity payments for Currency Hedging Breakage
Costs payable to the applicable Conduit Senior Noteholder);





--------------------------------------------------------------------------------




(i)
paragraph (j) (in respect of amounts of interest payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

(j)
paragraph (k) (in respect of amounts of principal payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

(k)
paragraph (l) (in respect of amounts payable to the other Issuer Secured
Creditors); and

(l)
paragraph (m) (in respect of amounts payable to any other parties);

(ii)
in respect of the Issuer Scheduled Amortisation Period Priority of Payments:

(a)
paragraph (a) (in respect of amounts payable to the Issuer Security Trustee);

(b)
paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

(c)
paragraph (c) (in respect of Tax payments);

(d)
paragraph (d) (in respect of amounts payable to the FleetCo Holdings Corporate
Services Provider, the Issuer Corporate Services Providers, the Issuer Profit
Amount, the Issuer’s independent accountants, auditors, legal advisers and Tax
advisers, the Channel Islands Stock Exchange, the Listing Sponsor, the relevant
Rating Agencies and the Central Servicer);

(e)
paragraph (e)(ii) (in respect of commitment fees);

(f)
paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

(g)
paragraph (h) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

(h)
paragraph (i) (in respect of indemnity payments for Currency Hedging Breakage
Costs payable to the applicable Conduit Senior Noteholder);

(i)
paragraph (j) (in respect of amounts of interest payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

(j)
paragraph (j) (in respect of amounts of principal payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

(k)
paragraph (k) (in respect of amounts payable to the other Issuer Secured
Creditors); and

(l)
paragraph (l) (in respect of amounts payable to any other parties);





--------------------------------------------------------------------------------




(iii)
in respect of the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments:

(a)
paragraph (a) (in respect of amounts payable to the Issuer Security Trustee);

(b)
paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

(c)
paragraph (c) (in respect of Tax payments);

(d)
paragraph (d) (in respect of amounts payable to the Issuer Corporate Services
Provider, the FleetCo Holdings Corporate Services Provider, the Issuer Profit
Amount, the Issuer’s independent accountants, auditors, legal advisers and Tax
advisers, the Channel Islands Stock Exchange, the Listing Sponsor, the relevant
Rating Agencies and the Central Servicer);

(e)
paragraph (e)(ii) (in respect of commitment fees);

(f)
paragraph (e)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

(g)
paragraph (g) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

(h)
paragraph (h) (in respect of indemnity payments for Currency Hedging Breakage
Costs payable to the applicable Conduit Senior Noteholder);

(i)
paragraph (i) (in respect of amounts of interest payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

(j)
paragraph (i) (in respect of amounts of principal payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

(k)
paragraph (j) (in respect of amounts payable to the other Issuer Secured
Creditors); and

(l)
paragraph (k) (in respect of amounts payable to any other parties);

(iv)
in respect of the Issuer Rapid Amortisation (Post-Enforcement) Priority of
Payments:

(a)
paragraph (a) (in respect of amounts payable to the Issuer Security Trustee);

(b)
paragraph (b) (in respect of amounts payable to the Transaction Agent, the
Registrar, the Issuer Account Bank and the Issuer Cash Manager);

(c)
paragraph (c) (in respect of Tax payments and amounts payable to the Issuer
Corporate Services Provider, the FleetCo Holdings Corporate Services Provider,
the Issuer’s independent accountants, auditors, legal advisers and Tax advisers,
the Channel Islands Stock Exchange and the relevant Rating Agencies);





--------------------------------------------------------------------------------




(d)
paragraph (d)(ii) (in respect of commitment fees);

(e)
paragraph (d)(iii) (in respect of amounts payable to the Issuer Hedge
Counterparties);

(f)
paragraph (g) (in respect of other amounts payable to the Issuer Hedge
Counterparties);

(g)
paragraph (h) (in respect of indemnity payments for Currency Hedging Breakage
Costs payable to the applicable Conduit Senior Noteholder);

(h)
paragraph (i) (in respect of amounts of interest payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

(i)
paragraph (i) (in respect of amounts of principal payable in respect of any
Issuer Subordinated Advances other than those drawn for the purpose set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement);

(j)
paragraph (j) (in respect of amounts payable to the other Issuer Secured
Creditors);

(k)
paragraph (k) (in respect of amounts payable in respect of the Issuer Profit
Amount); and

(l)
paragraph (l) (in respect of amounts payable to any other parties).”;

(xiii)
by deleting the definition of “Business Day” in clause 1 (Definitions and
Interpretation) in its entirety and replacing it with the following:

““Business Day” means a day which is a TARGET Day and a day (other than a
Saturday or Sunday) on which banks are open for general business in (i) London,
(ii) Paris, (iii) New York, (iv) Munich, (v) Dublin and, in relation to any date
for payment or purchase of Euro or calculation of an amount payable in Euro by:
(i)
Spanish Opco or Dutch FleetCo in connection with the Vehicle Fleet in Spain,
Madrid;

(ii)
German Opco or Dutch FleetCo in connection with the Vehicle Fleet in Germany,
Frankfurt;

(iii)
Dutch Opco or Dutch FleetCo in connection with the Vehicle Fleet in The
Netherlands, Amsterdam;

(iv)
Italian Opco or Italian FleetCo, Milan; and

(v)
French Opco or French FleetCo, Paris.”;

(xiv)
by deleting the definition of “Note Certificate” in clause 1 (Definitions and
Interpretation) in its entirety and replacing it with the following:

““Note Certificate” means a Restricted Senior Note Certificate or an
Unrestricted Senior Note Certificate.”;




--------------------------------------------------------------------------------




(xv)
by adding a new definition of “Restricted Senior Note” in clause 1 (Definitions
and Interpretation) as follows:

““Restricted Senior Note” means the Senior Notes issued in the form set out in
schedule 3A (Restricted Senior Note Certificate) to the Issuer Note Issuance
Facility Agreement.”;
(xvi)
by adding a new definition of “Restricted Senior Note Certificate” in clause 1
(Definitions and Interpretation) as follows:

““Restricted Senior Note Certificate” means the note certificate set out in
schedule 3A (Restricted Senior Note Certificate) to the Issuer Note Issuance
Facility Agreement.”;
(xvii)
by adding a new definition of “Unrestricted Senior Note” in clause 1
(Definitions and Interpretation) as follows:

““Unrestricted Senior Note” means the Senior Notes issued in the form set out in
schedule 3 (Unrestricted Senior Note Certificate) to the Issuer Note Issuance
Facility Agreement.”;
(xviii)
by adding a new definition of “Unrestricted Senior Note Certificate” in clause 1
(Definitions and Interpretation) as follows:

““Unrestricted Senior Note Certificate” means the note certificate set out in
schedule 3 (Unrestricted Senior Note Certificate) to the Issuer Note Issuance
Facility Agreement.”; and
(xix)
by deleting the definition of “Expected Maturity Date” in clause 1 (Definitions
and Interpretation) in its entirety and replacing it with the following:

““Expected Maturity Date” means six months after the Scheduled Amortisation
Commencement Date.”.
3
Amendments to the Original Framework Agreement

The Original Framework Agreement shall be amended as follows:
(i)
by deleting schedule 17 (Vehicle Manufacturer Group Table) in its entirety and
replacing it with Schedule 2 (Vehicle Manufacturer Group Table) hereto;

(ii)
by deleting clause 4.2.10 (Ownership of Finco and Opcos) in its entirety and
replacing it with the following:

“The Parent shall procure that Avis Europe shall at all times:
(i)    hold, whether directly or indirectly, through any person beneficially:
A.
100 per cent. of the issued share capital of Finco and such Opco;

B.
issued share capital having the right to cast 100 per cent. of the votes capable
of being cast in general meetings of Finco and such Opco; or

C.
the right to determine the composition of all of the board of directors or
equivalent body of Finco and such Opco; or

(ii)
have power to manage or direct such Opco and Finco through ownership of share
capital, by contract or otherwise.”;





--------------------------------------------------------------------------------




(iii)
by adding a new clause 24.2(xvii) as follows:

“(xvii) Schedule 17 (Vehicle Manufacturer Group Table): only the prior written
consent of each of the Central Servicer and the Transaction Agent is required.”;
(iv)
by deleting the words “and Schedule 17 (Vehicle Manufacturer Group Table)” in
clause 24.2(xv);

(v)
by adding a new clause 24.10 as follows:

“24.10 Liquidation Agency Agreement
Schedule 2 (Fee Schedule) of the Liquidation Agency Agreement may be amended,
waived or modified without the consent of the parties thereto other than Fiserv,
the Transaction Agent and the Central Servicer”;
(vi)
by deleting the words “to Clause 24.8 (Issuer Hedging Agreements) below” in
clause 24.1.1 (General Principles) in their entirety and replacing with:

“to Clause 24.10 (Liquidation Agency Agreement) below”;
(vii)
by adding a new clause 12.2(xvi) as follows:

“(xvi)
to the disclosure by a Conduit Senior Noteholder to (a) its Liquidity Providers
(each of whom shall agree to comply with the terms of this Clause 12), (b) to
any security trustee appointed by such Conduit (provided such security trustee
has agreed to maintain the confidentiality of information provided by such
Conduit to the security trustee), or (c) to any rating agency that rates the
commercial paper issued by such Conduit, and to any other rating agency in
compliance with Rule 17g-5 under the Securities Exchange Act of 1934 or any
similar rule or regulation in any relevant jurisdiction (provided that such
rating agency has agreed to maintain the confidentiality of information provided
by such Conduit to the rating agency in accordance with such rating agencies
general confidentiality policies).”;

(viii)
by deleting paragraph (iii) of clause 3.3.7 (Capitalisation) in its entirety and
replacing it with the following:

“(iii)    In respect of French FleetCo, its authorised share capital is at least
€1,000, consisting of at least 1,000 shares, each share having a par value of
€1, representing 100 per cent. of the share capital and validly issued and
subscribed to, and fully paid up.”;
(ix)
by deleting part 2 (Form of Senior Noteholder Accession Deed) of schedule 6
(Forms of Accession Deed) to the Original Framework Agreement in its entirety
and replacing it with Schedule 4 (Amended and Restated Senior Noteholder
Accession Deed) hereto;

(x)
by deleting each of part 1 (Issuer Revolving Period Priority of Payments), part
2 (Issuer Scheduled Amortisation Period Priority of Payments), part 3 (Issuer
Rapid Amortisation Period (Pre-Enforcement) Priority of Payments) and part 4
(Issuer Rapid Amortisation Period (Post-Enforcement) Priority of Payments) of
schedule 3 (Priorities of Payments) to the Framework Agreement in its entirety
and replacing with part 1 (Issuer Revolving Period Priority of Payments), part 2
(Issuer Scheduled Amortisation Period Priority of Payments), part 3





--------------------------------------------------------------------------------




(Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of Payments) and
part 4 (Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments) of Schedule 5 (Priorities of Payments) hereto, respectively;
(xi)
by deleting schedule 10 (Form of Central Servicer Reports) to the Framework
Agreement in its entirety and replacing it with Schedule 6 (Form of Central
Servicer Reports) hereto;

(xii)
by deleting paragraph (ii) and paragraph (iii) of clause 4.2.27 (Liquidation
Agent) of the Framework Agreement and replacing it with the following:

“(ii)
procure that the Liquidation Agent delivers to the Transaction Agent:

(A)
in respect of the Vehicle Fleet of Dutch FleetCo in The Netherlands, on or prior
to the 120th day falling after the Dutch Accession Date, a copy of a liquidation
plan in form and substance satisfactory to the Transaction Agent; and

(B)
in respect the Vehicle Fleet of French FleetCo in France, on or prior to the
120th day falling after the Initial French Funding Date, a copy of a liquidation
plan in form and substance satisfactory to the Transaction Agent; and

(iii)
if such liquidation plan is not delivered to the Transaction Agent by the
Liquidation Agent within any of the above 120-day periods or if the liquidation
plan delivered to the Transaction Agent is not in form and substance
satisfactory to the Transaction Agent, use its best endeavours to assist the
Transaction Agent in finding a replacement liquidation agent.”;

(xiii)
by deleting clause 14A.1.2(ii) (Senior Advance Drawdowns) in its entirety and
replacing it with the following:

“(ii)
A.
In respect of any Subordinated Advance Drawdown Notice for any Issuer
Subordinated Advance which is proposed to be drawn for the purposes set out in
clause 4.2.1(c), 4.2.1(d), 4.2.1(e), 4.2.1(f) or 4.2.1(g) of the Issuer
Subordinated Facility Agreement, the Issuer shall immediately (and in any event
by no later than the 12:00 noon (London time) on the third Business Day before
the proposed Subordinated Advance Drawdown Date of such Issuer Subordinated
Advance, deliver such executed Subordinated Advance Drawdown Notice to the
Issuer Cash Manager.

B.
In respect of any Subordinated Advance Drawdown Notice for any Issuer
Subordinated Advance which is proposed to be drawn for the purpose set out in
clause 4.2.1(b) of the Issuer Subordinated Facility Agreement, the Issuer shall,
by no later than 12:00 noon (London time) one Business Day before the proposed
Issuer Subordinated Advance Drawdown Date of such Issuer Subordinated Advance,
execute such Subordinated Advance Drawdown Notice and deliver such Subordinated
Advance Drawdown Notice to the Issuer Cash Manager.”;





--------------------------------------------------------------------------------




(xiv)
by deleting paragraphs (ii) and (iii) of clause 14A.1.3 (Senior Advance
Drawdowns) in their entirety and replacing them with the following:

“(ii)    
A.
Following receipt of an executed Subordinated Advance Drawdown Notice for an
Issuer Subordinated Advance proposed to be drawn for the purposes set out in
clause 4.2.1(c), 4.2.1(d), 4.2.1(e), 4.2.1(f) or 4.2.1(g) of the Issuer
Subordinated Facility Agreement by 12:00 noon (London time) on the third
Business Day before the proposed Subordinated Advance Drawdown Date of such
Issuer Subordinated Advance, the Issuer Cash Manager shall by no later than 4:00
p.m. (London time) on the third Business Day before the proposed Subordinated
Advance Drawdown Date of such Issuer Subordinated Advance deliver such executed
Subordinated Advance Drawdown Notice to the Subordinated Lender, with a copy to
the Transaction Agent and the Central Servicer.

B.
Following receipt of an executed Subordinated Advance Drawdown Notice relating
to an Issuer Subordinated Advance to be drawn for the purpose set out in clause
4.2.1(b) of the Issuer Subordinated Facility Agreement and signed by the Issuer
by 12:00 noon (London time) one Business Day before the proposed Issuer
Subordinated Advance Drawdown Date, the Issuer Cash Manager shall, by no later
than 4:00 p.m. (London time) one Business Day before such proposed Issuer
Subordinated Advance Drawdown Date, deliver such executed Subordinated Advance
Drawdown Notice to the Subordinated Lender, with a copy to each of the
Transaction Agent and the Central Servicer.

(iii)
For the avoidance of doubt, the Issuer Cash Manager shall not be responsible for
ascertaining or verifying whether the Issuer Subordinated Advance relating to
any executed Subordinated Advance Drawdown Notice it receives from the Issuer is
to be drawn for the purpose set out in the Issuer Subordinated Facility
Agreement, or for any other purpose.”;

(xv)
by adding a new clause 3.1.39 (Volcker Rule) as follows:

“3.1.39    Volcker Rule
The Issuer, pursuant to Section 3(c)(5) of the Investment Company Act of 1940,
as amended, is exempt from registration as an investment company.”;
(xvi)
by adding the addresses and notice details of the following parties to schedule
12 (Notice details) as follows:

FCT Management Company
 
 
 
 
Eurotitrisation
 
Address:
Immeuble les Diamants, 41 rue Délizy 93500 Pantin
 
 
 
Telephone:
33 1 74 73 04 74
 





--------------------------------------------------------------------------------




 
 
Fax:
+ 33 1 74 73 04 50/51
 
 
 
Email:
 
 
 
 
Attention:
FCT Manager
 
 
 
 
 
 
FCT Custodian
 
 
 
 
Caceis Bank France
 
Address:
1-3, place Valhubert - 75013 Paris, France
 
 
 
Telephone:
+33 (0) 1 57 78 11 39
+33 (0) 1 57 78 03 80
 
 
 
Email:
 
 
 
 
Attention:
Nadege Gauthier / Lucie Guesdon
 
 
 
 
 
 
FCT Registrar
 
 
 
 
Caceis Corporate Trust
 
Address:
14 rue Rouget de Lisle
92130 Issy-les-Moulineaux
 
 
 
Telephone:
33 01 57 78 32 49
 
 
 
Fax:
33 01 49 08 05 93
 
 
 
Email:
 
 
 
 
Attention:
Marc Gaudin-Lemoine / Nathalie Crepin / David Pasquale / Jean-Charles Battaglia
 
 
 
 
 
 
FCT Servicer
 
 
 
 
Crédit Agricole Corporate and Investment Bank
 
Address:
9, quai du Président Paul Doumer
92920 Paris – La Défense
 
 
 
Telephone:
+33 (0)1 57 87 17 48 / +33 (0)1 41 89 39 91 / +33 (0)1 41 89 05 34
 
 
 
Fax:
33 01 57 87 17 58
 
 
 
Email:
 
 
 
 
Attention:
Carole D’Haeyere / Elody Roudet / Fabrice Martial
 
 
 
 
 
 
Lender
 
 
 
 
Crédit Agricole Corporate and Investment Bank
 
Address:
9, quai du Président Paul Doumer
92920 Paris – La Défense
 
 
Telephone:
+33 (0)1 41 89 26 59 / +33 (0)1 41 89 69 51 / +33 (0)1 41 89 21 71
 
 
Fax:
33 01 41 89 47 90
 
 
Email:
 





--------------------------------------------------------------------------------




 
 
Attention:
Rosa Blanchuad (Responsable BO) / Yvonne Jospin (Gestionnaire BO) / Nadia
Bersali (Gestionnaire BO)

”;
(xvii)
by adding the words “The provisions of this Clause 27.1.3 shall survive the
termination of this Agreement.” in clause 27.1.3 (Non-petition Against the
Conduit Senior Noteholders) after the words “following two years and one day
after all notes and commercial paper issued by such Conduit Senior Noteholder
have been redeemed in full.”; and

(xviii)
by adding the words “The provisions of this Clause 27.2.3 shall survive the
termination of this Agreement.” in clause 27.2.3 (Limited recourse Against the
Conduit Senior Noteholders) after the words “and to the extent that any
liabilities of any Conduit Senior Noteholder remain unpaid after the application
of such sums, assets and proceeds, such liabilities shall be extinguished.”.

4
Amendments to the Original Liquidation Agency Agreement

The Original Liquidation Agency Agreement shall be amended as follows:
(i)
by deleting the words “French Accession Date” in clause 4.2(a) (General Duties
of the Liquidation Agent) in their entirety and replacing with “French Funding
Date (provided that the Liquidation Agent has received from the relevant Avis
Obligor all of the relevant information and documents that it reasonably
requires for the purpose of producing a Liquidation Plan in relation to all
Vehicles with respect to the Vehicle Fleet in France)”;

(ii)
by adding a new clause 4.2A (Information Duty of the Lessors, Lessees and
Central Servicer) as follows:

“The Lessors and the Lessees (in respect of their respective jurisdictions)
shall and the Central Servicer shall provide all relevant information and
documents that is reasonably required by the Liquidation Agent for the purpose
of producing a Liquidation Plan in relation to all Vehicles in the Vehicle Fleet
pursuant to Clause 4.2(a) (General Duties of the Liquidation Agent).”;
(iii)
by adding the words “in paragraphs 1(i), 1(ii), 1 (iii) and 1(iv) and (prior to
the occurrence of a Servicing Transfer Event) paragraphs 2 and 3” after the
words “Each of the amounts referred to” in paragraph 6 of schedule 2 (Fees
Schedule); and

(iv)
by adding a new paragraph 7 of schedule 2 (Fees Schedule) as follows:

“Each of the amounts referred to in paragraph 1(v) and (following the occurrence
of a Servicing Transfer Event) paragraphs 2 and 3 above shall be converted into
an equivalent amount in Euro at a rate of US$1.25 to €1.00 (the “Reference
Rate”), subject to review by the Liquidation Agent, the Transaction Agent and
the Central Servicer on each semi-annual anniversary following the Amendment
Date (as defined in the fourth master amendment and restatement deed dated on or
about 15 December 2014 between, among others, the Liquidation Agent, the Central
Servicer and the Transaction Agent). Any change to the Reference Rate following
such review shall only require the consent of the Liquidation Agent, the
Transaction Agent




--------------------------------------------------------------------------------




and the Central Servicer and shall take effect from such date as is agreed
between the Liquidation Agent, the Transaction Agent and the Central Servicer.”
5
Amendments to the Original Issuer Subordinated Facility Agreement

The Original Issuer Subordinated Facility Agreement shall be amended as follows:
(i)
by deleting the definition of “Minimum Subordinated Loan Amount” in clause 1
(Definitions) in its entirety;

(ii)
by deleting the definition of “Subordinated Loan Amount” in clause 1
(Definitions) in its entirety and replacing it with the following:

““Subordinated Loan Amount" means the amount specified in the Subordinated
Advance Drawdown Notice.”;
(iii)
by deleting clause 4.1 (Grant of the Subordinated Facility) in its entirety and
replacing it with the following:

“The Subordinated Lender grants to the Issuer, upon the terms and subject to the
conditions hereof, a committed euro revolving credit facility fully committed in
an amount in euro that may be agreed from to time in writing by the Subordinated
Lender provided that the total commitment amount of all Issuer Subordinated
Advances under this Agreement shall not be subject to a maximum amount.”;
(iv)
by deleting clause 5 (Availability of the Subordinated Facility) in its entirety
and replacing it with the following:

“The Subordinated Lender shall make an Issuer Subordinated Advance to the Issuer
if the Issuer (or the Issuer Cash Manager on its behalf in accordance with
paragraph 2.7(ii), Schedule 1 of the Issuer Cash Management Agreement) has
delivered a Subordinated Advance Drawdown Notice to the Subordinated Lender
(with a copy to the Issuer Security Trustee and the Transaction Agent) not later
than 4:00 p.m. (London time) on:
A.
in respect of any Issuer Subordinated Advance proposed to be drawn pursuant to
Clause 4.2.1(c), 4.2.1(d), 4.2.1(e), 4.2.1(f) or 4.2.1(g), the third Business
Day before the proposed Issuer Subordinated Advance Drawdown Date;

B.
in respect of any Issuer Subordinated Advance proposed to be drawn pursuant to
Clause 4.2.1(a), the Information Date or the Intra-Month Information Date (as
applicable); and

C.
in respect of any Issuer Subordinated Advance proposed to be drawn pursuant to
Clause 4.2.1(b), one Business Day before the proposed Issuer Subordinated
Advance Drawdown Date.”; and

(v)
by deleting clause 9.1.5(i) in its entirety and replacing it with the following:

“(i)     any Issuer Subordinated Advance drawn pursuant to Clause 4.2.1(b),
4.2.1(c), 4.2.1(e), 4.2.1(f) and 4.2.1(g) above shall be solely repaid from the
amounts received by the Issuer from the relevant FleetCo pursuant to:




--------------------------------------------------------------------------------




(a)
item (i)(i) and item (i)(j) (as applicable) of the definition of “Ongoing Issuer
Fee” (in respect of the Issuer Revolving Period Priority of Payments);

(b)
item (ii)(i) and item (ii)(j) (as applicable) of the definition of “Ongoing
Issuer Fee” (in respect of the Issuer Scheduled Amortisation Period Priority of
Payments);

(c)
item (iii)(i) and item (iii)(j) (as applicable) of the definition of “Ongoing
Issuer Fee” (in respect of the Issuer Rapid Amortisation Period
(Pre-Enforcement) Priority of Payments); and

(d)
item (iv)(h) and item (iv)(i) (as applicable) of the definition of “Ongoing
Issuer Fee” (in respect of the Issuer Rapid Amortisation (Post-Enforcement)
Priority of Payments);”.

6
Amendments to the Original Issuer Cash Management Agreement

Paragraph 2.7(ii)(B) of schedule 1 to the Original Issuer Cash Management
Agreement shall be deleted in its entirety and replaced by the following:
“Subject to the provisions of Clause 14A.1 of the Framework Agreement, following
receipt of a Subordinated Advance Drawdown Notice relating to an Issuer
Subordinated Advance to be drawn for any purpose other than that set out in
clause 4.2.1(a) of the Issuer Subordinated Facility Agreement and signed by the
Issuer by 12.00 noon (London time) on:
A.
in respect of any Issuer Subordinated Advance proposed to be drawn pursuant to
clauses 4.2.1(c), 4.2.1(d), 4.2.1(e), 4.2.1(f) or 4.2.1(g), the third Business
Day before the proposed Issuer Subordinated Advance Drawdown Date; and

B.
in respect of any Issuer Subordinated Advance proposed to be drawn pursuant to
clause 4.2.1(b), one Business Day before the proposed Issuer Subordinated
Advance Drawdown Date (such Business Day, the “Prior IRRA Day”); and

the Issuer Cash Manager shall, by no later than 4.00 p.m. (London time) on the
third Business Day or the Prior IRRA Day (as applicable), in each case, before
such proposed Issuer Subordinated Advance Drawdown Date, deliver such signed
Subordinated Advance Drawdown Notice to the Subordinated Lender, with a copy to
each of the Transaction Agent and the Central Servicer.”.
7
Amendments to the Original Finco Payment Guarantee

The Original Finco Payment Guarantee shall be amended by deleting the words “VFN
AF Shortfall” in clause 5.1.1(c)(ii) and replacing it with “FCT AF Shortfall”.
8
Amendments to the Original VFN Funding Agreement

The Original VFN Funding Agreement shall be amended as follows:
(i)
by deleting clause 5.1.1(ii) in its entirety and replacing it with the
following:

“(ii)    the amount of the VFN Advance to be made by the FCT Noteholder,
provided that such amount shall be (x) equal to the amount of the relevant
Instalment of the FCT Transfer




--------------------------------------------------------------------------------




Price to be paid to the French Intermediary Bank on the relevant VFN Advance
Drawdown Date and (y) in integral units of €1,000 in excess thereof for the FCT
Noteholder.”; and
(ii)
by deleting the words “a minimum denomination of €100,000” in clause 2.1 and
replacing it with “a minimum denomination of €1,000”.

9
Amendment and Restatement of the Original Issuer Note Issuance Facility
Agreement

(i)
The Parties (to the extent that they are party to the Original Issuer Note
Issuance Facility Agreement) agree that with effect on and from the Amendment
Date, the Original Issuer Note Issuance Facility Agreement is amended and
restated in the form set out in Schedule 3 (Amended and Restated Issuer Note
Issuance Facility Agreement) (the “Amended and Restated Issuer Note Issuance
Facility Agreement”) and the rights and obligations of the parties (excluding
such rights and obligations accrued prior to the Amendment Date) to the Original
Issuer Note Issuance Facility Agreement shall be governed by the Amended and
Restated Issuer Note Issuance Facility Agreement.

(ii)
For the purposes of clause 21.4(ii)(a) of the Amended and Restated Issuer Note
Issuance Facility Agreement, only in respect of the accession of Elektra
Purchase No. 34 Limited as Acceding Senior Noteholder, such clause shall be
deemed to read “it shall, on or prior to the Initial French Funding Date, enter
into an appropriate Liquidity Facility Arrangement or Liquidity Facility
Arrangements with one or more Liquidity Provider, each as the context shall
require”.

(iii)
For the purposes of clause 21.4(ii)(b) of the Amended and Restated Issuer Note
Issuance Facility Agreement, only in respect of the accession of Elektra
Purchase No. 34 Limited as Acceding Senior Noteholder, such clause shall be
deemed to read “it shall, on or prior to the Initial French Funding Date,
deliver a Rating Agency Affirmation from the relevant Rating Agency to the
Issuer”.

10
Amendment Date

The Parties to whom each such Clause relates hereby agree that the amendments
set out in Clause 2 (Amendments to the Original Master Definitions Agreement),
Clause 3 (Amendments to the Original Framework Agreement), Clause 4 (Amendments
to the Original Liquidation Agency Agreement), Clause 5 (Amendments to the
Original Issuer Subordinated Facility Agreement), Clause 6 (Amendments to the
Original Issuer Cash Management Agreement), Clause 7 (Amendments to the Original
Finco Payment Guarantee), Clause 8 (Amendments to the VFN Funding Agreement) and
Clause 9 (Amendment and Restatement of the Original Issuer Note Issuance
Facility Agreement) shall be effective as of the Amendment Date. Notwithstanding
anything to the contrary contained herein, if for any reason this Deed fails to
be effective on the Amendment Date, this Deed shall terminate and the rights and
obligations of the parties to the Transaction Documents shall be fully preserved
as they existed prior to the date hereof.
11
Transaction Agent





--------------------------------------------------------------------------------




11.1
In accordance with clause 13.4 (Consents, Directions, Instructions, Amendments,
Waivers and Modification of Transaction Documents by the Transaction Agent) of
the Framework Agreement, each Senior Noteholder hereby instructs and directs the
Transaction Agent to consent to all the amendments required to be agreed by such
Senior Noteholder as set out herein.

11.2
The Transaction Agent hereby consents to all amendments referred to herein.

12
Issuer Security Trustee and FleetCo Security Agent

12.1
In accordance with clause 24.3.1 (Consents, Directions, Instructions,
Amendments, Waivers and Modifications of Transaction Documents by the Issuer
Security Trustee) of the Framework Agreement, the Transaction Agent, by the
execution of this Deed, hereby instructs and directs the Issuer Security Trustee
to enter into this Deed and all other relevant documents to be entered into in
connection herewith and to consent to all the amendments required to be agreed
by the Issuer Security Trustee as set out herein.

12.2
In accordance with clause 14.2 (Instructions to FleetCo Security Agent) of the
Framework Agreement, the Transaction Agent, by the execution of this Deed,
hereby instructs and directs the FleetCo Security Agent to enter into this Deed
and all other relevant documents to be entered into in connection herewith and
to consent to all the amendments required to be agreed by the FleetCo Security
Agent as set out herein.

13
Transaction Documents

13.1
Save as expressly amended by this Deed, the Original Framework Agreement, the
Original Master Definitions Agreement, the Original Liquidation Agency
Agreement, the Original Issuer Subordinated Facility Agreement, the Original
Issuer Cash Management Agreement, the Original Finco Payment Guarantee, the
Original VFN Funding Agreement, the Original Issuer Note Issuance Facility
Agreement and the other Transaction Documents shall otherwise remain unamended
and in full force and effect in accordance with the terms thereof.

13.2
By their acceptance of the terms of this Deed, each of the Issuer, the FleetCos
and the Avis Obligors confirms that its obligations under the Transaction
Documents to which it is a party will remain in full force and effect.

13.3
The FleetCo Security Agent and the Transaction Agent hereby designate this Deed
as a FleetCo Transaction Document.

13.4
The Transaction Agent hereby designates this Deed as an Issuer Transaction
Document.

14
Confirmation of Guarantees

14.1
Avis Budget EMEA Limited as the guarantor under the Avis Europe Payment
Guarantee hereby (i) expressly confirms that its obligations under the Avis
Europe Payment Guarantee remain in full force and effect notwithstanding the
amendments to the Transaction Documents as set out in this Deed and (ii)
acknowledges that it is not released from its obligations under the Avis Europe
Payment Guarantee.





--------------------------------------------------------------------------------




14.2
Finco as the guarantor under the Original Finco Payment Guarantee hereby (i)
expressly confirms that its obligations under the Original Finco Payment
Guarantee remain in full force and effect notwithstanding the amendments to the
Transaction Documents as set out in this Deed and (ii) acknowledges that it is
not released from its obligations under the Original Finco Payment Guarantee.

15
Illegality

If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.
16
Rights and remedies

No failure by the Issuer Secured Creditors or the FleetCo Secured Creditors to
exercise, or any delay by the Issuer Secured Creditors or the FleetCo Secured
Creditors in exercising, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies provided herein are cumulative and not exclusive
of any rights or remedies provided by law or under any Transaction Document.
17
Counterparts

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
18
Incorporation of Common Terms

The Common Terms shall be incorporated by reference into this Deed. If there is
any conflict between the Common Terms as incorporated by reference into this
Deed and the other provisions of this Deed, the provisions of the incorporated
Common Terms shall prevail.
19
Third party rights

No person shall have any right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Deed.
20
Governing law and jurisdiction

This Deed and all non-contractual obligations arising out of or in connection
with it shall be governed by, and shall be construed in accordance with, English
law. Each of the parties hereto hereby submits to the jurisdiction of the courts
of England and Wales.
In Witness whereof this Deed has been delivered on the date stated at the
beginning of this Deed.








--------------------------------------------------------------------------------






Schedule 1: The Parties
Part 1 Opcos, Servicers and Lessees


Opcos
Name of Opcos
 
Registration number (or equivalent, if any)
Avis Budget Autovermietung GmbH & Co. KG (the “German Opco”)
 
HRA 3033
Avis Budget Italia S.p.A. (the “Italian Opco”)
 
421940586
Avis Alquile un Coche S.A. (the “Spanish Opco”)
 
A28152767
Avis Budget Autoverhuur B.V. (the “Dutch Opco”)
 
33129079
Avis Location de Voitures SAS (the “French Opco”)
 
652 023 961 RCS Nanterre

Servicers (excluding the Central Servicer)
Name of Servicers
 
Registration number (or equivalent, if any)
Avis Alquile un Coche S.A. (the “Spanish Servicer”) in respect of Dutch
FleetCo’s fleet in Spain
 
A28152767


In respect of Italian FleetCo: Avis Budget Italia S.p.A. (the “Italian
Servicer”)
 
421940586
In respect of French FleetCo: Avis Location de Voitures SAS (the “French
Servicer”)
 
652 023 961 RCS Nanterre



Central Servicer
Name of Central Servicer
 
Registration number (or equivalent, if any)
Avis Finance Company Limited (the “Central Servicer”)
 
2123807

Lessees




--------------------------------------------------------------------------------




Name of Lessees
 
Registration number (or equivalent, if any)
Avis Budget Autovermietung GmbH & Co. KG (as lessee under the Master German
Fleet Lease Agreement)
 
HRA 3033
Avis Budget Italia S.p.A. (as lessee under the Italian Master Lease Agreement)
 
421940586
Avis Alquile un Coche S.A. (as lessee under the Spanish Master Lease Agreement)
 
A28152767
Avis Budget Autoverhuur B.V. (as lessee under the Master Dutch Fleet Lease
Agreement)
 
33129079
Avis Location de Voitures SAS (as lessee under the French Master Lease
Agreement)
 
652 023 961 RCS Nanterre





Part 2 FleetCos




Name of FleetCos
Jurisdiction of Incorporation and legal form
 
Registration number (or equivalent, if any)
FinCar Fleet B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) (the “Dutch FleetCo”)
 
55227732
FinCar Fleet B.V., Sucursal en España, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of Netherlands) with registered
address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish fiscal
identification number W0037096E and registered at the Mercantile Registry in
Madrid under volume 28809, page 190, section 8th and sheet M-518708 (the “Dutch
FleetCo, Spanish Branch”)
 
W0037096E
Avis Budget Italia S.p.A. Fleet Co. S.A.p.A., a partnership limited by shares
(the “Italian FleetCo”)
 
97550851009
AB FleetCo a simplified limited stock company (société par actions simplifiée)
(the “French FleetCo”)
 
799 383 997 R.C.S. Beauvais











--------------------------------------------------------------------------------




Part 3 Account Banks


Name of Account Bank
 
Registration number (or equivalent, if any)
Deutsche Bank AG, London branch (the “Issuer Account Bank”)
 
HRB 30 000, branch number BR00005
Deutsche Bank S.A.E. (the “Dutch FleetCo Spanish Account Bank”)
 
A-08000614
Deutsche Bank AG, London branch (the “Dutch FleetCo Spanish Account Bank
Operator”)
 
HRB 30 000, branch number BR00005
Deutsche Bank S.P.A (the “Italian FleetCo Account Bank”)
 
01340740156
Deutsche Bank AG (the “Dutch FleetCo German Account Bank”)
 
HRB 30 000





Part 4 Senior Noteholders


Names of Senior Noteholders
 
Registration number (or equivalent, if any)
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch
 
CH-020.9.003.783-3
Crédit Agricole Corporate and Investment Bank
 
304187701
Deutsche Bank AG, London Branch
 
HRB 30 000, branch number BR00005
Natixis
 
542044524
Scotiabank Europe plc
 
817692
Elektra Purchase No. 34 Limited
 
548807
Jupiter Securitization Company LLC
 
223771
JPMorgan Chase Bank, N.A.
 
2118141





--------------------------------------------------------------------------------






Schedule 2: Vehicle Manufacturer Group Table


A.    “Vehicle Manufacturer Group Table”
1
GM/Opel Group

2
Iveco Group

3
Fiat Group

4
Ford Group

5
Volkswagen Group

6
Renault Group

7
Nissan Group

8
Peugeot/Citroën Group

9
Toyota Group

10
Daimler Group

11
Tata Group

12
BMW Group

13
Hyundai/Kia Group

14
Mitsubishi Group

15
Honda Group

16
Suzuki Group

17
Mazda Group

18
Volvo Group





--------------------------------------------------------------------------------






B.    “Vehicle Manufacturer Group Head Entity”
1
GM/Opel Group: General Motors Company (a Delaware corporation, whose registered
office is located at: 300 Renaissance Center, Detroit, Michigan, zip 48625-3000,
United States of America. IRS Employer Identification number 27-0756180).

2
Iveco Group: Iveco S.p.A (a “società per azioni” incorporated under the laws of
Italy with a share capital of 200,000,000 Euros whose registered office is
located at: Via Puglia 35, 10156 Torino, Italy. Registered with the registry of
Trade and Companies of Torino under number 09709770011 - REA 1074767).

3
Fiat Group: Fiat Group Automobiles S.p.A (a “società per azioni” incorporated
under the laws of Italy with a share capital of 800,000,000 Euros whose
registered office is located at: Corso Giovanni Agnelli 200, 10135 Torino,
Italy. Registered with the registry of Trade and Companies of Torino under
number 07973780013).

4
Ford Group: Ford Motor Company (a Delaware corporation since 1919, with a share
capital of 3,326,248,800 common stocks, whose registered office is located at:
One American Road, Dearborn, MI 48126, United States of America. IRS Employer
Identification Number 38-0549190).

5
Volkswagen Group: Volkswagen AG (an “Aktiengesellschaft” incorporated under the
laws of Germany whose registered office is located at: Berliner Ring 2, 38440
Wolfsburg, Germany. Entered in the Register of Companies at the District Court
of Braunschweig under number HRB 100484).

6
Renault Group: Renault SA (a “société anonyme” incorporated under the laws of
France with a share capital of 1,126,701,902.04 Euros whose registered office is
located at: 13/15 quai Alphonse Gallo 92100 Boulogne-Billancourt, France.
Registered with the registry of Trade and Companies of Nanterre under number
441 639 465).

7
Nissan Group: Nissan Motors Co Ltd (incorporated under the laws of Japan whose
registered office is located at: 2, Takara-cho, Kanagawa-ku, Yokohama City,
220-8623, Japan, established since 26 December 1933).

8
Peugeot/Citroën Group: Peugeot S.A. (a “société anonyme” incorporated under the
laws of France with a share capital of 783,088,675 Euros whose registered office
is located at 75 avenue de la Grande Armée, 75116 Paris, France. Registered with
the registry of Trade and Companies of Paris under number 552 100 554).

9
Toyota Group: Toyota Motor Corporation (incorporated under the laws of Japan on
28 August 1937, whose registered office is located at: 1 Toyota-Cho, Toyota
City, Aichi Prefecture 471-8571, Japan).

10
Daimler Group: Daimler AG (an “Aktiengesellschaft” incorporated under the laws
of Germany whose registered office is located at: Mercedesstrasse 137, 70327
Stuttgart, Germany. Registered with the registry of Stuttgart under number
19360).

11
Tata Group: Tata Motors Limited (a “Limited” company incorporated under the laws
of India whose registered office is located at: Bombay House, 24 Homi Mody
Street, Mumbai 400 001, India with Corporate Identity Number (CNI)
L28920MH1945PLC004520).





--------------------------------------------------------------------------------




12
BMW Group: Bayerische Motoren Werke AG, BMW AG (an “Aktiengesellschaft”
incorporated under the laws of Germany whose registered office is located at:
Petuelring 130, 80788 München, Germany, registered with the registry of München
under number HRB 42243).

13
Hyundai/Kia Group: Hyundai Motor Company, Ltd (incorporated under the laws of
South Korea whose registered office is located at: 231 Yangjae-Dong, Seocho-Gu,
Seoul 137130, South Korea, established since 1944).

14
Mitsubishi Group: Mitsubishi Motors Corporation (incorporated under the laws of
Japan whose registered office is located at: 33-8, Shilba 5-chome, Minato-ku,
Tokyo, 108-8410 Japan, established since 22 April 1970).

15
Honda Group: Honda Motor Co., Ltd (incorporated under the laws of Japan whose
registered office is located at: 1-1 2-chome, Minami-Aoyama, Minato-ku, Tokyo,
107-8556 Japan, established since 24 September 1948).

16
Suzuki Group: Suzuki Motor Corp. (incorporated under the laws of Japan whose
registered office is located at: 300, Takatsuka-cho, Minami-ku, Hamamatsu City,
432-8611 Japan, established since 1909).

17
Mazda Group: Mazda Motor Corporation (incorporated under the laws of Japan whose
registered office is located at: 3-1 Shinchi, Fuchu-Cho, Aki-Gun, 730-8670
Hiroshima, Japan, established since 30 January 1920).

18
Volvo Group: Geely Automobile Holdings Limited (incorporated under the laws of
the Cayman Islands whose registered office is located at: P.O. Box 309, George
Town, Cayman Islands, established since 1900).







--------------------------------------------------------------------------------








C.
“Vehicle Manufacturer Group Rating Entity”

1
GM/Opel Group: General Motors Company (a Delaware corporation, whose registered
office is located at: 300 Renaissance Center, Detroit, Michigan, zip 48625-3000,
United States of America. IRS Employer Identification number 27-0756180).

2
Iveco Group: CNH Industrial N.V. (a public limited liability company (naamloze
vennootschap) incorporated under the laws of the Netherlands, with registered
number 60372958).

3
Fiat Group: Fiat Chrysler Automobiles N.V. (a public limited liability company
(naamloze vennootschap) incorporated under the laws of the Netherlands, with
registered number 60372958).

4
Ford Group: Ford Motor Company (a Delaware corporation since 1919, with a share
capital of 3,326,248,800 common stocks, whose registered office is located at:
One American Road, Dearborn, MI 48126, United States of America. IRS Employer
Identification Number 38-0549190).

5
Volkswagen Group: Volkswagen AG (an “Aktiengesellschaft” incorporated under the
laws of Germany whose registered office is located at: Berliner Ring 2, 38440
Wolfsburg, Germany. Entered in the Register of Companies at the District Court
of Braunschweig under number HRB 100484).

6
Renault Group: Renault SA (a “société anonyme” incorporated under the laws of
France with a share capital of 1,085,610,418.58 Euros whose registered office is
located at: 13/15 quai Alphonse Gallo 92100 Boulogne-Billancourt (France).
Registered with the registry of Trade and Companies of Nanterre under
number 441 639 465).

7
Nissan Group: Nissan Motors Co Ltd (incorporated under the laws of Japan whose
registered office is located at: 2, Takara-cho, Kanagawa-ku, Yokohama City,
220-8623, Japan, established since 26 December 1933).

8
Peugeot/Citroën Group: Peugeot S.A. (a “société anonyme” incorporated under the
laws of France with a share capital of 783,088,675 Euros whose registered office
is located at 75 avenue de la Grande Armée, 75116 Paris, France. Registered with
the registry of Trade and Companies of Paris under number 552 100 554).

9
Toyota Group: Toyota Motor Corporation (incorporated under the laws of Japan in
28 August 1937, whose registered office is located at: 1 Toyota-Cho, Toyota
City, Aichi Prefecture 471-8571, Japan).

10
Daimler Group: Daimler AG (an “Aktiengesellschaft” incorporated under the laws
of Germany whose registered office is located at: Mercedesstrasse 137, 70327
Stuttgart, Germany. Registered with the registry of Stuttgart under number
19360).

11
Tata Group: Tata Motors Limited (a “Limited” company incorporated under the laws
of India whose registered office is located at: Bombay House, 24 Homi Mody
Street, Mumbai 400,001, India with Corporate Identity Number (CNI)
L28920MH1945PLC004520).





--------------------------------------------------------------------------------




12
BMW Group: Bayerische Motoren Werke AG, BMW AG (an “Aktiengesellschaft”
incorporated under the laws of Germany whose registered office is located at:
Petuelring 130, 80788 München, Germany, registered with the registry of München
under number HRB 42243).

13
Hyundai/Kia Group: Hyundai Motor Company, Ltd (incorporated under the laws of
South Korea whose registered office is located at: 231 Yangjae-Dong, Seocho-Gu,
Seoul 137130, South Korea, established since 1944).

14
Mitsubishi Group: Mitsubishi Motors Corporation (incorporated under the laws of
Japan whose registered office is located at: 33-8, Shilba 5-chome, Minato-ku,
Tokyo, 108-8410 Japan, established since 22 April 1970).

15
Honda Group: Honda Motor Co., Ltd (incorporated under the laws of Japan whose
registered office is located at: 1-1 2-chome, Minami-Aoyama, Minato-ku, Tokyo,
107-8556 Japan, established since 24 September 1948).

16
Suzuki Group: Suzuki Motor Corp. (incorporated under the laws of Japan whose
registered office is located at: 300, Takatsuka-cho, Minami-ku, Hamamatsu City,
432-8611 Japan, established since 1909).

17
Mazda Group: Mazda Motor Corporation (incorporated under the laws of Japan whose
registered office is located at: 3-1 Shinchi, Fuchu-Cho, Aki-Gun, 730-8670
Hiroshima, Japan, established since 30 January 1920).

18
Volvo Group: Geely Automobile Holdings Limited (incorporated under the laws of
the Cayman Islands whose registered office is located at: P.O. Box 309, George
Town, Cayman Islands, established since 1900).









--------------------------------------------------------------------------------

Schedule 3





Schedule 3: Amended and Restated Issuer Note Issuance Facility Agreement
 
Dated 5 March 2013
as amended by the Second Amendment Agreement dated 15 April 2013 and the Third
Master Amendment And Restatement Deed dated 21 May 2014 and as amended and
restated by the Fourth Master Amendment and Restatement Deed dated 15 December
2014
CARFIN FINANCE INTERNATIONAL LIMITED 
(as Issuer)
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
(as Transaction Agent)
and 
THE INITIAL SENIOR NOTEHOLDERS LISTED HEREIN
and
DEUTSCHE TRUSTEE COMPANY LIMITED 
(as Issuer Security Trustee)
and
DEUTSCHE BANK AG, LONDON BRANCH 
(as Issuer Cash Manager)
and
DEUTSCHE BANK LUXEMBOURG S.A.  
(as Registrar)


ISSUER NOTE ISSUANCE FACILITY AGREEMENT
 
 
Ref: L-231331
 
Linklaters LLP









--------------------------------------------------------------------------------

Schedule 3

 
Table of Contents
 
Contents
 
Page
1
Definitions, Construction
1


2
Form, Denomination, Title and Register of Senior Notes
2


3
Senior Notes Issue: Initial Funding Date
6


4
Further Senior Notes Issues
7


5
Increase in and Intra-Senior Noteholder Group Transfer of Senior Noteholder
Commitments    
9


6
Funding of Senior Advances
14


7
Utilisation
14


8
Interest
17


9
Repayments, Optional and Mandatory Redemption; Payments
20


10
Documentary Conditions of Senior Note Issuance and Senior Advances
23


11
Fees
23


12
Indemnities
24


13
Taxes
25


14
Nature of a Senior Noteholder’s Rights and Obligations
26


15
Representations and Warranties
27


16
Covenants
28


17
Acceleration
28


18
Costs, Expenses and Indemnification
28


19
Mitigation by the Senior Noteholders
31


20
Binding Effect
31


21
Changes to the Parties
31


22
Terms of Appointment of the Registrar; Changes in Registrar
37


23
Registrar’s Fees and Expenses
40


24
Delegation by the Issuer to the Issuer Cash Manager
40


25
Incorporation of Common Terms
41


26
Governing Law
41


27
Jurisdiction
41


28
Service of Process
41


29
Third Parties Rights
41


 
 
 
 
Schedule 1 Initial Senior Noteholders
43


 
Schedule 2 Form of Senior Noteholder Commitment Letter
44


 
Schedule 3 Unrestricted Senior Note Certificate
47


 
Schedule 3A Restricted Senior Note Certificate
49


 
Schedule 4 Mandatory Cost
52


 
Schedule 5 Form of Senior Noteholder Commitment Increase Request Notice and
Senior Noteholder Acknowledgement
55


 
Schedule 6 Selling Restrictions for Unrestricted Senior Notes
57




--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

Schedule 3

 
Schedule 6A Selling Restrictions for Restricted Senior Notes
59


 
Schedule 7 Form of Transfer of Senior Note Principal Amount Outstanding and/or
Senior Noteholder Commitment for Unrestricted Senior Notes
59


 
Schedule 7A Form of Transfer of Senior Note Principal Amount Outstanding and/or
Senior Noteholder Commitment for Restricted Senior Notes
62


 
Schedule 8 Form of the Register
64


 
Schedule 9 Quoted Eurobond WHT Form Interest on Quoted Eurobonds Declaration of
residence outside Ireland for the purposes of Section 64(7) Taxes Consolidation
Act 1997
65



        
        
    
    
    
    
    
    
    
    
    
    
    








--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

Schedule 3

This Agreement is made on 5 March 2013 between:
(1)
CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant's Row, Lower Mount Street, Dublin 2, Ireland (the
"Issuer");

(2)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a société anonyme organised and
existing under the laws of France whose registered office is 9, quai du
Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the
trade registry of Nanterre under number 304187701 RCS Nanterre (the “Transaction
Agent”);

(3)
DEUTSCHE BANK LUXEMBOURG S.A., a public limited liability company incorporated
under the laws of Luxembourg, registered with the Register of Commerce and
Companies in Luxembourg under number B 9164, whose registered office is at 2,
Boulevard Konrad Adenauer, L-1115 Luxembourg (the “Registrar”);

(4)
THE INITIAL SENIOR NOTEHOLDERS listed in Schedule 1 (Initial Senior Noteholders)
(the “Initial Senior Noteholders”);

(5)
DEUTSCHE TRUSTEE COMPANY LIMITED, a company incorporated under the laws of
England and Wales, with registered number 00338230, whose registered office is
at Winchester House, 1 Great Winchester Street, London EC2N 2DB (the “Issuer
Security Trustee”, acting for itself and on behalf of the Issuer Secured
Creditors); and

(6)
DEUTSCHE BANK AG, LONDON BRANCH, an Aktiengesellschaft incorporated under the
laws of the Federal Republic of Germany and having its principal place of
business at Taunusanlage 12, 60235, Frankfurt am Main, Germany, acting through
its London Branch operating in the United Kingdom under branch number BR00005,
whose address is at Winchester House, 1 Great Winchester Street, London EC2N 2DB
(the “Issuer Cash Manager”),

each of the above a “Party” and together the “Parties” to this Agreement.
It is hereby agreed that the Initial Senior Noteholders have agreed to subscribe
from time to time for a variable funding note issued by the Issuer upon the
terms and subject to the terms of this Agreement to finance, inter alia, the
making of FleetCo Advances by the Issuer from time to time under the relevant
FleetCo Facility Agreements.
It is agreed as follows:
1
Definitions, Construction

1.1
Definitions

Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions Agreement dated on or about the date
hereof, and entered into by, amongst others, the Issuer, the Issuer Security
Trustee and the Transaction Agent (the “Master Definitions Agreement”) (as the
same may be amended, varied or supplemented from time to time).


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

Schedule 3



1.2
Construction

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to “this Agreement” were to this Agreement.
1.3
Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Agreement
and those given in the Master Definitions Agreement or any other Transaction
Document, the definitions set out in this Agreement will prevail.
1.4
Obligations of Senior Noteholders

The obligations and liabilities of the Senior Noteholders under and pursuant to
this Agreement are several (and not joint).
1.5
Amendments

This Agreement cannot be amended without the consent of the Parties hereto.
2
Form, Denomination, Title and Register of Senior Notes

2.1
Form and Denomination

Each Senior Note will be in fully registered form and represented by a Note
Certificate in the form set out in (i) Schedule 3 (Unrestricted Senior Note
Certificate) in the case of Senior Notes to be sold outside the United States to
persons that are not U.S. persons (as defined in Regulation S) (each, a
“Non-U.S. Person”) in offshore transactions pursuant to Regulation S
(“Regulation S”) under the Securities Act of 1933, as amended (the “Securities
Act”) or (ii) Schedule 3A (Restricted Senior Note Certificate) in the case of
any Senior Note to be offered, sold or transferred pursuant to Section 4(a)(2)
of the Securities Act to a U.S. person (as defined in Regulation S) that is an
accredited investor or a qualified institutional buyer (each such U.S. investor,
an “Eligible U.S. Person”). U.S. persons that are not Eligible U.S. Persons are
not permitted to hold any Senior Note. All purchasers or transferees of Senior
Notes must deliver a separate “Letter of Representation” in the form set forth
in the Senior Noteholder Accession Deed at the time they purchase or become a
transferee of any Senior Note (whether or not they have acceded to the Senior
Noteholder Accession Deed). In the case of any Existing Senior Noteholders as at
the date of the amendment and restatement of this Agreement pursuant to the
“Fourth Master Amendment and Restatement Deed" (the “Amendment Date”) who have
previously acceded to this Agreement prior to the Amendment Date but which have
not previously delivered such a “Letter of Representation”, each such Existing
Senior Noteholder shall, in connection with the amendment and restatement of the
Senior Noteholder Accession Deed, be deemed to have delivered (as of the
Amendment Date) a “Letter of Representation” with all of the Regulation S and
Non-U.S. Person options checked, as if each such Existing Senior Noteholder,
respectively, had manually executed and physically delivered such a “Letter of
Representation”.
Each Senior Note will have a minimum denomination of €100,000 and may be issued
and redeemed in integral multiples of €1,000 in excess thereof. All Senior Notes
shall be issued subject to, and with


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

Schedule 3

the benefit of, this Agreement, the Issuer Deed of Charge and the Framework
Agreement and will rank pari passu without preference or priority in point of
security amongst themselves.
2.2
Register of Senior Notes

2.2.1
Title: Title to the Senior Notes will pass by registration in the Register.

2.2.2
Maintenance of Register: The Issuer shall at all times cause the Register to be
kept and maintained at the Specified Office of the Registrar which shall be
outside the United Kingdom and the Registrar shall maintain and update the
Register, in reliance on and in accordance with information supplied to it in
accordance with this Agreement by any of the Issuer, the Issuer Cash Manager
(acting on behalf of the Issuer and to the extent the Issuer Cash Manager has
such information in its possession), the Transaction Agent or a Senior
Noteholder.

2.2.3
Updating Register and Notifying Issuer Cash Manager: Upon receipt by the Issuer
of payment by a Senior Noteholder of the subscription price in relation to the
purchase of Senior Notes pursuant to Clause 3 (Senior Notes Issue: Initial
Funding Date) or Clause 4 (Further Senior Notes Issues) above, the Issuer Cash
Manager (on behalf of the Issuer) shall promptly:

(i)
notify the Registrar (with a copy to the Transaction Agent and the Central
Servicer) of such receipt; following which,

(ii)
the Registrar shall update the Register to reflect such purchase.

2.2.4
Inspection of Register: The Issuer shall procure that the Register and the
information set out below shall upon request be made available by the Registrar
to the Issuer, the Issuer Security Trustee, the Transaction Agent, the Central
Servicer, the Issuer Cash Manager and any Senior Noteholders (or any third party
on behalf of any of them) for inspection and for the taking of electronic copies
or extracts therefrom at all reasonable times.

2.2.5
Information to be shown on Register: The Register shall record (and the Issuer
shall procure that the Register records):

(i)
upon the Registrar being advised by the Issuer Cash Manager of the receipt by
the Issuer of the first Senior Advance received from a Senior Noteholder
(including, for the avoidance of doubt, the first Senior Advances received from
the Initial Senior Noteholders in respect of Senior Notes on the Initial Funding
Date in accordance with Clause 3.2 (Payment of Subscription Price on Initial
Funding Date), and the first Senior Advances received from New Senior
Noteholders in respect of Further Senior Notes in accordance with Clause 5.1.7
(New Senior Noteholders)), all details (of which it has received notice) set out
in the form of the Register in Schedule 8 (Form of the Register) in respect of
the relevant Senior Noteholder and Senior Notes;

(ii)
upon the Registrar being advised by the Issuer Cash Manager of the receipt by
the Issuer of a Senior Advance received from an Existing Senior Noteholder,
details (of which it has received notice) of the date, amount and reference
number of each such Senior Advance and the revised Senior Note Principal Amount
Outstanding in respect of the relevant Senior Note;


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

Schedule 3

(iii)
upon the Registrar being notified (by way of a notice substantially in the form
set out in Schedule 7 (Form of Transfer of Senior Note Principal Amount
Outstanding and/or Senior Noteholder Commitment for Unrestricted Senior Notes)
to this Agreement or Schedule 7A (Form of Transfer of Senior Note Principal
Amount Outstanding and/or Senior Noteholder Commitment for Restricted Senior
Notes), as applicable) of a transfer of any Senior Note Principal Amount
Outstanding to any Existing Senior Noteholder, Acceding Senior Noteholder or
Replacement Senior Noteholder, the amount and date of such transfer, the revised
Senior Note Principal Amount Outstanding of the relevant Senior Noteholder(s)
and details of any Acceding Senior Noteholder or Replacement Senior Noteholder
which is not an Existing Senior Noteholder;

(iv)
upon the Registrar being advised by the Issuer Cash Manager of any Senior
Advance Repayment made by the Issuer, the amount and date thereof and the
remaining Senior Note Principal Amount Outstanding;

(v)
upon the Registrar being advised by the relevant Senior Noteholder or
Transaction Agent, the identity of each Senior Noteholder and (to the extent
applicable) the members of a Senior Noteholder Group;

(vi)
the Senior Note Principal Amount Outstanding of each Senior Noteholder from time
to time;

(vii)
upon the Registrar being notified by the Transaction Agent in accordance with
Clause 7.1.6 (Senior Advance Reference Numbers) of the reference number
allocated to a Senior Advance, the reference number of each Senior Advance; and

(viii)
subject to the Registrar’s prior agreement, such other information which the
Issuer or the Transaction Agent considers may be necessary or desirable for the
purposes of the Senior Note.

2.3
Entries in Register conclusive

The entries in the Register shall be conclusive and binding evidence of title to
and, where noted therein, beneficial interest in each Senior Note and the
Issuer, the Issuer Security Trustee, the Registrar and the Transaction Agent
shall be entitled to treat the Senior Noteholder whose identity is recorded in
the Register (or, if more than one name is recorded, the first name) as the
holder of the related Senior Note (the “Registered Holder”), notwithstanding
notice to the contrary or anything to the contrary contained herein (but subject
to any annotation of the Register in respect of the beneficial interest of a
Senior Noteholder) unless such person is designated a nominee for another person
when at its election such other person may be treated as the Registered Holder.
The Issuer Security Trustee shall be entitled to rely without liability to any
person, on the information contained in the Register provided to it from time to
time.
2.4
Registration of Transfers of Senior Note Principal Amount Outstanding in the
Register

2.4.1
As set forth below and subject to and in accordance with the terms of this
Agreement including the satisfaction of the conditions set out in Clause 2.6
(Provision of information to the Registrar to verify identity of a new Senior
Noteholder), the Registrar shall register the transfer of any


--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

Schedule 3

portion of Senior Note Principal Amount Outstanding, at the request of the
Senior Noteholder who is transferring such Senior Note Principal Amount
Outstanding and upon receipt of a duly completed and signed form of transfer
substantially set out in Schedule 7 (Form of Transfer of Senior Note Principal
Amount Outstanding and/or Senior Noteholder Commitment for Unrestricted Senior
Notes) or Schedule 7A (Form of Transfer of Senior Note Principal Amount
Outstanding and/or Senior Noteholder Commitment for Restricted Senior Notes), as
applicable, as soon as reasonably practicable.
2.4.2
The Registrar shall not be obliged to register the transfer of any portion of
Senior Note Principal Amount Outstanding to a Senior Noteholder which is not an
Existing Senior Noteholder until the conditions set out in Clause 2.6 (Provision
of information to the Registrar to verify identity of a new Senior Noteholder)
are satisfied.

2.4.3
No transfer of any Senior Note Principal Amount Outstanding otherwise permitted
hereunder shall be effective unless and until it has been duly recorded in the
Register as provided in this Clause 2 (Form, Denomination, Title and Register of
Senior Notes).

2.4.4
The transfer of any Senior Note Principal Amount Outstanding shall be effected
without charge by or on behalf of the Issuer or the Registrar but against such
indemnity as the Registrar may require in respect of any tax or other duty of
whatsoever nature which may be levied or imposed in connection with such
transfer.

2.4.5
Notwithstanding the foregoing,

(i)
if the holder of an Unrestricted Senior Note wishes to transfer all or any part
thereof or all or any amount related thereto to a transferee that is an Eligible
U.S. Person such Eligible U.S. Person must, subject to satisfaction of the
applicable transfer requirements set forth in the Senior Noteholder Accession
Deed and Schedule 6 (Selling Restrictions for Unrestricted Senior Notes) hereof,
take in the form of a Restricted Senior Note;

(ii)
if the holder of a Restricted Senior Note wishes to transfer all or any part
thereof or all or any amount related thereto to a transferee that is a Non-U.S.
Person such Non-U.S. Person must, subject to satisfaction of the applicable
transfer requirements set forth in the Senior Noteholder Accession Deed and
Schedule 6A (Selling Restrictions for Restricted Senior Notes) hereof, take in
the form of an Unrestricted Senior Note;

(iii)
no Restricted Senior Note (or any part thereof or any amount relating thereto)
may be held by a Non-U.S. Person or by a U.S. person that is not an Eligible
U.S. Person; and

(iv)
no Unrestricted Senior Note (or any part thereof or any amount relating thereto)
may be held by a U.S. person.

2.5
Information from the Issuer Cash Manager

The Issuer shall (and shall procure that the Issuer Cash Manager and/or the
Central Servicer shall) make available to the Registrar such information in
their possession as may reasonably be required for the maintenance of the
Register under this Clause 2 (Form, Denomination, Title and Register of Senior
Notes).


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

Schedule 3

2.6
Provision of information to the Registrar to verify identity of a new Senior
Noteholder

The Registrar shall not be required to register the transfer of any portion of
the Senior Note Principal Amount Outstanding to, an Acceding Senior Noteholder
or a Replacement Senior Noteholder unless it has received sufficient information
to complete relevant know your client procedures and any other regulatory or
best practice checks which the Registrar is required to comply with (whether
under law or in accordance with its internal procedures), in each case to the
satisfaction of the Registrar.
2.7
Senior Noteholder Commitment

The Senior Noteholder Commitment of each Initial Senior Noteholder shall be set
out within a separate letter for each Senior Noteholder (which shall detail both
the Senior Noteholder Commitment and the fee arrangements for such Senior
Noteholder), entered into between the relevant Senior Noteholder and the Issuer,
each such letter substantially in the form of Schedule 2 (Form of Senior
Noteholder Commitment Letter) to this Agreement, dated on or about the date
hereof (each a “Senior Noteholder Fee Letter”), and a copy sent by the relevant
Senior Noteholder to the Transaction Agent, the Issuer Cash Manager, the Central
Servicer and the Issuer Security Trustee. At any time when the Senior Noteholder
Commitment of any Senior Noteholder is increased or decreased in accordance with
this Agreement, a new Senior Noteholder Fee Letter shall be entered into between
such Senior Noteholder and the Issuer, setting out the updated Senior Noteholder
Commitment, and a copy sent by the relevant Senior Noteholder to the Transaction
Agent, the Issuer Cash Manager, the Central Servicer and the Issuer Security
Trustee.
3
Senior Notes Issue: Initial Funding Date

3.1
Initial issue and subscription of the Senior Notes

Upon the terms and subject to the conditions of this Agreement and the Framework
Agreement, including the satisfaction of the conditions precedent referred to in
clause 2.1 (Initial Conditions Precedent) of the Framework Agreement, on the
Initial Funding Date, the Issuer shall issue, and each Initial Senior Noteholder
shall subscribe for, a Senior Note in an Initial Principal Amount as set out in
the Senior Advance Drawdown Notice in respect of such Initial Senior Noteholders
on the Initial Funding Date (the “Initial Senior Advance Drawdown Notice”).
3.2
Payment of Subscription Price on Initial Funding Date

Upon receipt of the Initial Senior Advance Drawdown Notice, each of the Initial
Senior Noteholders shall pay, or procure payment of, the subscription price for
the Senior Note which it is subscribing (being an amount equal to 100 per cent.
of the Initial Principal Amount of such Senior Note). Such payment shall be made
on the relevant Senior Advance Drawdown Date (being the Initial Funding Date) to
the Issuer Transaction
 

Account, in immediately available and freely transferable funds and shall
constitute the first Senior Advance in respect of such Senior Note.


--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

Schedule 3

Upon receipt of the subscription price for the Senior Note by the Issuer into
the Issuer Transaction Account, the Issuer Cash Manager shall advise the
Registrar of such receipt, the date of receipt and the Initial Senior Noteholder
who subscribed for the relevant Senior Note.
4
Further Senior Notes Issues

4.1
Issue of Further Senior Notes

The Issuer may issue further Senior Notes from time to time on the same terms as
the existing Senior Notes (“Further Senior Notes”). Such Further Senior Notes
may only be issued to a New Senior Noteholder, an Acceding Senior Noteholder or
a Replacement Senior Noteholder, and their issue shall be conditional upon the
following conditions being met:
(i)
such Further Senior Note is issued in accordance with any of Clause 5.1
(Increase in Senior Noteholder Commitments), Clause 21.4 (Transfers by Senior
Noteholders; Accession of further Senior Noteholders) or Clause 21.5
(Replacement Senior Noteholder);

(ii)
a Senior Noteholder Fee Letter, substantially in the form of Schedule 2 (Form of
Senior Noteholder Commitment Letter) to this Agreement, is entered into by any
New Senior Noteholder, Acceding Senior Noteholder or Replacement Senior
Noteholder, specifying, amongst other things, the Senior Noteholder Commitment
of such New Senior Noteholder, Acceding Senior Noteholder or Replacement Senior
Noteholder; and

(iii)
except as specifically provided in clause 5.2(i) or clause 9.1(i) of the
Framework Agreement, neither the Scheduled Amortisation Period nor the Rapid
Amortisation Period has commenced.

4.2
Payment for Further Senior Notes

Payments in respect of Further Senior Notes shall be made by:
(i)
a New Senior Noteholder, in accordance with Clause 5.1.7 (New Senior
Noteholders);

(ii)
an Acceding Senior Noteholder, in accordance with Clause 4.3 (Further Senior
Notes: Transfer from an Existing Senior Noteholder to an Acceding Senior
Noteholder); or

(iii)
a Replacement Senior Noteholder, in accordance with Clause 21.5 (Replacement
Senior Noteholder).

4.3
Further Senior Notes: Transfer from an Existing Senior Noteholder to an Acceding
Senior Noteholder

Subject to Clause 4.5 (Effectiveness of Transfers), in the case of a Further
Senior Note issued where an Existing Senior Noteholder transfers all or some of
its Senior Noteholder Commitment and/or Senior Note Principal Amount Outstanding
to an Acceding Senior Noteholder, in accordance with the provisions of Clause
21.4 (Transfers by Senior Noteholders; Accession of further Senior Noteholders):
(i)
the Initial Principal Amount of such Further Senior Note to be issued and the
Senior Noteholder Commitment of the Acceding Senior Noteholder shall be equal to
the corresponding reduction in the Senior Note Principal Amount Outstanding of
the Senior


--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

Schedule 3

Note registered in the name of the relevant Existing Senior Noteholder agreeing
to such reduction and the Senior Noteholder Commitment of such Existing Senior
Noteholder, respectively;
(ii)
the purchase price (which, if so specified in the relevant form of transfer,
shall include accrued interest, if any) payable by such Acceding Senior
Noteholder to the Existing Senior Noteholder shall be the purchase price as set
out in the form of transfer substantially in the form set out in Schedule 7
(Form of Transfer of Senior Note Principal Amount Outstanding and/or Senior
Noteholder Commitment for Unrestricted Senior Notes) or Schedule 7A (Form of
Transfer of Senior Note Principal Amount Outstanding and/or Senior Noteholder
Commitment for Restricted Senior Notes); and

(iii)
no purchase price or corresponding amount in respect of an existing Senior
Advance shall be payable by such Acceding Senior Noteholder to the Issuer.

4.4
Transfer from an Existing Senior Noteholder to another Existing Senior
Noteholder

Subject to Clause 4.5 (Effectiveness of Transfers), where an Existing Senior
Noteholder transfers all or some of its Senior Noteholder Commitment and/or
Senior Note Principal Amount Outstanding to an Existing Senior Noteholder in
accordance with the provisions of Clause 21.4 (Transfers by Senior Noteholders;
Accession of further Senior Noteholders):
(i)
no Further Senior Note shall be issued to such transferee Existing Senior
Noteholder;

(ii)
the provisions of Clause 21.4(i), (ii), (iii), (iv) and (v) (Transfers by Senior
Noteholders; Accession of further Senior Noteholders) only shall not apply;

(iii)
the increase in the Senior Note Principal Amount Outstanding and the Senior
Noteholder Commitment of the transferee Existing Senior Noteholder shall be
equal to the corresponding reduction in the Senior Note Principal Amount
Outstanding and the Senior Noteholder Commitment, respectively, of the
transferor Existing Senior Noteholder;

(iv)
the purchase price (which, if so specified in the relevant form of transfer,
shall include accrued interest, if any) payable by such transferee Existing
Senior Noteholder to the transferor Existing Senior Noteholder shall be the
purchase price as set out in the form of transfer substantially in the form set
out in Schedule 7 (Form of Transfer of Senior Note Principal Amount Outstanding
and/or Senior Noteholder Commitment for Unrestricted Senior Notes) or Schedule
7A (Form of Transfer of Senior Note Principal Amount Outstanding and/or Senior
Noteholder Commitment for Restricted Senior Notes); and

(v)
no purchase price or corresponding amount in respect of an existing Senior
Advance, shall be payable by either the transferor Existing Senior Noteholder or
the transferee Existing Senior Noteholder to the Issuer.

Notwithstanding the foregoing, where such Existing Senior Noteholder holds in a
different form than the transferring Existing Senior Noteholder, then the
transferring Existing Senior Noteholder’s Note Certificate shall be surrendered
and cancelled. The transferee Existing Senior Noteholder would then either be
issued a Further Senior Note in the appropriate form or surrender its Note
Certificate in exchange for a new Note Certificate reflecting the effect of the
transfer.


--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

Schedule 3



4.5
Effectiveness of Transfers

4.5.1
The transferor and transferee Existing Senior Noteholders shall notify any such
changes to their respective Senior Noteholder Commitments to each of the Issuer
Cash Manager (on behalf of the Issuer), the Registrar and the Transaction Agent,
by completing, signing and delivering to each such party a form of transfer of
Senior Note Principal Amount Outstanding and/or Senior Noteholder Commitment
substantially in the form set out in Schedule 7 (Form of Transfer of Senior Note
Principal Amount Outstanding and/or Senior Noteholder Commitment for
Unrestricted Senior Notes) or Schedule 7A (Form of Transfer of Senior Note
Principal Amount Outstanding and/or Senior Noteholder Commitment for Restricted
Senior Notes).

4.5.2
Any transfer in accordance with Clause 4.3 (Further Senior Notes: Transfer from
an Existing Senior Noteholder to an Acceding Senior Noteholder) or Clause 4.4
(Transfer from an Existing Senior Noteholder to another Existing Senior
Noteholder) of an Existing Senior Noteholder's Senior Note Principal Amount
Outstanding and/or Senior Noteholder Commitment, to an Acceding Senior
Noteholder or to an Existing Senior Noteholder, as applicable, shall be
immediately effective upon:

(i)
the completion of the form of transfer substantially set out in Schedule 7 (Form
of Transfer of Senior Note Principal Amount Outstanding and/or Senior Noteholder
Commitment for Unrestricted Senior Notes) or Schedule 7A (Form of Transfer of
Senior Note Principal Amount Outstanding and/or Senior Noteholder Commitment for
Restricted Senior Notes);

(ii)
the payment of the purchase price as set out in the form of transfer
substantially set out in Schedule 7 (Form of Transfer of Senior Note Principal
Amount Outstanding and/or Senior Noteholder Commitment for Unrestricted Senior
Notes) or Schedule 7A (Form of Transfer of Senior Note Principal Amount
Outstanding and/or Senior Noteholder Commitment for Restricted Senior Notes)
which shall be paid on the date of such transfer unless the transferor Existing
Senior Noteholder notifies otherwise;

(iii)
signed documents being presented to the Registrar for the purposes of updating
the Register;

(iv)
a new Senior Noteholder Fee Letter being entered into between the Issuer and
each Senior Noteholder involved in the transfer, specifying, amongst other
things, the Senior Noteholder Commitment of the relevant Senior Noteholder; and

(v)
the provisions in respect of the registration of transfer in question set out in
Clause 2.4 (Registration of Transfers of Senior Principal Amount Outstanding in
the Register) being complied with.

5
Increase in and Intra-Senior Noteholder Group Transfer of Senior Noteholder
Commitments


--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

Schedule 3

5.1
Increase in Senior Noteholder Commitments

5.1.1
The Issuer may request an increase in the Total Senior Noteholder Commitments,
provided that the Total Senior Noteholder Commitments shall not exceed EUR
1,500,000,000 and that such increase is subject to and conducted in accordance
with this Clause 5.1. For the avoidance of doubt no Senior Noteholder is obliged
to consent to such a request and its Senior Noteholder Commitment will not be
affected by any other Senior Noteholder consenting to such a request.

5.1.2
Any increase in the Total Senior Noteholder Commitments pursuant to this
Clause 5.1 shall continue in force up to, but excluding, the Scheduled
Amortisation Commencement Date.

5.1.3
If the Issuer wishes to increase the Total Senior Noteholder Commitments:



(i)
the Issuer shall notify the Transaction Agent, the Issuer Cash Manager, the
Senior Noteholders, the Issuer Security Trustee, the Central Servicer and the
Registrar by delivering a notice substantially in the form attached as Schedule
5 (Form of Senior Noteholder Commitment Increase Request Notice and Senior
Noteholder Acknowledgement) (a “Senior Noteholder Commitment Increase Request
Notice”), and shall stipulate in such notice:

(a)
the amount by which the Issuer wishes to increase the Total Senior Noteholder
Commitments (the “Senior Noteholder Commitment Increase Request Amount”); and

(b)
the date by which each Senior Noteholder shall inform the Issuer whether it is
or is not willing to increase its Senior Noteholder Commitment, such date to be
20 Business Days after the date of receipt by the relevant Senior Noteholder of
the Senior Noteholder Commitment Increase Request Notice, unless a longer period
of time is agreed between the Issuer and each Senior Noteholder (the “Response
Time”).

(ii)
each Senior Noteholder may, in its absolute discretion and subject to the
payment in accordance with Clause 11 (Fees) of any applicable fee by the Issuer
to the relevant Senior Noteholder, increase, in part or in whole, its Senior
Noteholder Commitment by up to an amount equal to the product of the Senior
Noteholder Commitment Increase Request Amount (as defined above) and its
Relevant Senior Noteholder Percentage.

5.1.4
Each Senior Noteholder which exercises its discretion to increase its Senior
Noteholder Commitment shall inform the Transaction Agent, the Issuer Cash
Manager, the Issuer, the Issuer Cash Manager, the Issuer Security Trustee, the
Registrar and the Central Servicer in writing by delivering an acknowledgement
substantially in the form attached as Schedule 5 (Form of Senior Noteholder
Commitment Increase Request Notice and Senior Noteholder Acknowledgement) within
the Response Time and specify the amount by which it is willing to increase its
Senior Noteholder Commitment. No Senior Noteholder shall be obliged to increase
its Senior Noteholder Commitment. If a Senior Noteholder does not respond by the


--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

Schedule 3

Response Time, it shall be deemed to be unwilling to increase its Senior
Noteholder Commitment.
5.1.5
If any Senior Noteholder does not exercise in whole its discretion to increase
its Senior Noteholder Commitment in accordance with Clauses 5.1.3 and 5.1.4
above, each remaining Senior Noteholder which has exercised its discretion to
increase its Senior Noteholder Commitment in whole (each, a “Remaining Senior
Noteholder”) may (but is not obliged to), without the consent of any other party
or any other Senior Noteholder, exercise the discretion to increase its Senior
Noteholder Commitment by an amount equal to the product of:

(a)
the Initial Unallocated Senior Noteholder Commitment Increase Request Amount;
and

(b)
such Remaining Senior Noteholder’s Relevant Senior Noteholder Percentage divided
by the aggregate of the Relevant Senior Noteholder

Percentages of all of the Remaining Senior Noteholders (with respect to each
Remaining Senior Noteholder, the “Further Senior Noteholder Commitment Amount”).
For the purposes of this Clause 5.1 (Increase in Senior Noteholder Commitments),
the “Initial Unallocated Senior Noteholder Commitment Increase Request Amount”
means that portion of the Senior Noteholder Commitment Increase Request Amount
in respect of which Senior Noteholders have not exercised their discretion to
increase their Senior Noteholder Commitments following the request made by the
Issuer in accordance with Clause 5.1.3 above, aggregated together among all such
Senior Noteholders.
5.1.6
If one or more Senior Noteholders does not exercise in part or in whole its
discretion to increase its Senior Noteholder Commitment in accordance with
Clauses 5.1.3 and 5.1.4 above, the Issuer shall notify the Transaction Agent,
the Central Servicer, the Issuer Cash Manager and the Remaining Senior
Noteholders by delivering a further Senior Noteholder Commitment Increase
Request Notice, stating:

(i)
the Initial Unallocated Senior Noteholder Commitment Increase Request Amount;
and

(ii)
the time by which each Remaining Senior Noteholder shall inform the Issuer
whether it is or is not willing so to increase its Senior Noteholder Commitment,
provided that such time shall be five Business Days after the date of receipt by
the relevant Remaining Senior Noteholder of the Senior Noteholder Commitment
Increase Request Notice, unless a longer period of time is agreed between the
Issuer and the relevant Remaining Senior Noteholders (the “Further Response
Time”).

5.1.7
New Senior Noteholders:

(i)
If, following the procedures set out above in this Clause 5.1, the Total Senior
Noteholder Commitments are not increased by the Senior Noteholder Commitment
Increase Request Amount, the Issuer shall be entitled (but not obliged) to
allocate the remaining portion of the Senior Noteholder Commitment Increase
Request


--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

Schedule 3

Amount in respect of which Senior Noteholders have not exercised their
discretion to increase their Senior Noteholder Commitments in accordance with
Clauses 5.1.3, 5.1.4 or 5.1.5 above (the “Final Unallocated Senior Noteholder
Commitment Increase Request Amount”) in whole or in part by issuing one or more
new Further Senior Notes to new Senior Noteholder(s) (each, a “New Senior
Noteholder”), provided that Clause 21.4(i), (ii), (iii) and (v) (Transfers by
Senior Noteholders; Accession of further Senior Noteholders) and the
restrictions on transfer set forth in the Senior Noteholder Accession Deed are
complied with in relation to each such New Senior Noteholder and the New Senior
Noteholder enters into a Senior Noteholder Fee Letter.
(ii)
The Issuer and the New Senior Noteholder shall agree the Initial Principal
Amount of such Further Senior Note provided that the aggregate of the Initial
Principal Amounts of all such Further Notes shall not exceed the Final

Unallocated Senior Noteholder Commitment Increase Request Amount and such
Initial Principal Amount shall not be less than €100,000.
(iii)
Upon receipt of the relevant Senior Advance Drawdown Notice, the New Senior
Noteholder shall pay, or procure payment of, the subscription price for the
Further Senior Note for which it is subscribing (being an amount equal to 100
per cent. of the Initial Principal Amount of such Further Senior Note). Such
payment shall be made on the relevant Senior Advance Drawdown Date to the Issuer
Transaction Account, in immediately available and freely transferable funds and
shall constitute the first Senior Advance in respect of such Further Senior
Note, which shall be drawn by the Issuer on such Senior Advance Drawdown Date.

(iv)
The Issuer shall provide a Note Certificate to the New Senior Noteholder for its
Further Senior Note.

(v)
Upon receipt of the subscription price from such New Senior Noteholder by the
Issuer into the Issuer Transaction Account the Issuer Cash Manager shall advise
the Registrar of such receipt, the date of receipt and the identity of the New
Senior Noteholder who subscribed for the relevant Senior Note, and (subject to
Clause 2.6) the Registrar shall enter such details in the Register.

5.1.8
If the Issuer elects to increase the Total Senior Noteholder Commitments
pursuant to this Clause 5.1 (Increase in Senior Noteholder Commitments), it
shall certify, in the relevant Senior Noteholder Commitment Increase Request
Notice, each of the following which shall be deemed to be repeated upon the
lapsing of each of the Response Time and the Further Response Time (if
applicable):

(i)
that no Issuer Event of Default has occurred and is continuing; and

(ii)
that the representations and warranties of the Issuer in clause 3
(Representations and Warranties) of the Framework Agreement, are correct,

provided further that, the increase in the Total Senior Noteholder Commitments
pursuant to this clause shall be conditional upon:


--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

Schedule 3

(i)
no Issuer Event of Default has occurred and is continuing or would result from
such increase in the Total Senior Noteholder Commitments;

(ii)
all representations and warranties of the Issuer being repeated are true;

(iii)
to the extent that the Senior Notes are immediately before such increase
ascribed a rating by one or more Rating Agencies that the Issuer has received
Rating Agency Affirmation;

(iv)
that in the case of a New Senior Noteholder it has issued a Further Senior Note
in accordance with Clause 4 (Further Senior Notes Issues);

(v)
that each increased Senior Noteholder Commitment and any issuance of one or more
Further Senior Notes in respect thereof shall be made in accordance with and
subject to the terms and conditions of the Issuer Transaction Documents; and

(vi)
that the requirements of Clause 21.4 (Transfers by Senior Noteholders; Accession
of further Senior Noteholders) have been complied with in relation to any New
Senior Noteholder.

5.1.9
The Registrar shall, in accordance with Clause 2.2 (Register of Senior Notes)
and Clause 2.4 (Registration of Transfers of Senior Note Principal Amount
Outstanding in the Register), update the Register with details of which it is
made aware of any Further Senior Note, any New Senior Noteholder and the Senior
Note Principal Amount Outstanding in respect of each Senior Note.

5.2
Intra-Senior Noteholder Group Transfers of Senior Noteholder Commitment

5.2.1
Notwithstanding any other provision of this Agreement, within a single Senior
Noteholder Group, any Senior Noteholder may in its absolute discretion and
without the requirement for any consent of any party that is not a member of
that Senior Noteholder Group, transfer any of its Senior Noteholder Commitment
(“Decreased Senior Noteholder’s Commitment”), to one or more other Senior
Noteholders of such single Senior Noteholder Group, but without prejudice to the
restrictions on transfer otherwise set forth in the Senior Noteholder Accession
Deed and in Schedule 6 (Selling Restrictions for Unrestricted Senior Notes) and
Schedule 6A (Selling Restrictions for Restricted Senior Notes) hereof and
subject to delivery of a “Letter of Representation” in the form set forth in the
Senior Noteholder Accession Deed. The Senior Noteholder Commitment of such other
Senior Noteholder(s) shall be increased by a total amount equal to the Decreased
Senior Noteholder’s Commitment so that the aggregate of the Senior Noteholder
Commitments of all Senior Noteholders in such Senior Noteholder Group remains
unchanged.

5.2.2
The transferor and transferee Senior Noteholders within such Senior Noteholder
Group shall notify any such changes to their respective Senior Noteholder
Commitments to each of the Issuer Cash Manager, the Issuer, the Issuer Security
Trustee, the Central Servicer and the Transaction Agent by completing and
signing the form of transfer substantially set out in Schedule 7 (Form of
Transfer of Senior Note Principal Amount Outstanding and/or Senior Noteholder
Commitment for Unrestricted Senior Notes) or Schedule 7A (Form of Transfer of
Senior Note Principal Amount Outstanding and/or Senior Noteholder Commitment for


--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

Schedule 3

Restricted Senior Notes) and entering into a new Senior Noteholder Fee Letter
which sets out, amongst other things, the Senior Noteholder Commitment of each
member of the Senior Noteholder Group.
5.3
Effective Date of Increases and Decreases of Senior Noteholder Commitments

Any increase or decrease in Senior Noteholder Commitments made pursuant to
Clause 5.1 (Increase in Senior Noteholder Commitments) or Clause 5.2
(Intra-Senior Noteholder Group Transfers of Senior Noteholder Commitment) shall
be effective upon the date specified in the relevant Senior Noteholder Fee
Letter (which shall be no earlier than the date of such Senior Noteholder Fee
Letter).
6
Funding of Senior Advances

Upon the terms of this Agreement and at any time from the date of this
Agreement, following delivery by the Issuer Cash Manager (on behalf of the
Issuer, pursuant to and in accordance with the Issuer Cash Management Agreement)
of a Senior Advance Drawdown Notice to the Senior Noteholders, the Senior
Noteholders shall make Senior Advances denominated in Euro in accordance with
the terms set out in such Senior Advance Drawdown Notice and this Agreement,
provided that:
(i)
each of the applicable conditions precedent set out in schedule 2 to the
Framework Agreement (Conditions Precedent to Senior Advances and FleetCo
Advances) have been fulfilled on or before the relevant Senior Advance Drawdown
Date in a manner satisfactory to the Transaction Agent;

(ii)
upon such Senior Advance(s) being made, the aggregate Senior Note Principal
Amount Outstanding shall not exceed the Total Senior Noteholder Commitments; and

(iii)
except as specifically provided in clause 5.2(i) and clause 9.1(i) of the
Framework Agreement, no Senior Advance Drawdown Notice may be delivered, and the
Senior Noteholders shall be under no obligation to make Senior Advances, after
the earlier of (i) the Business Day immediately preceding the Scheduled
Amortisation Commencement Date and (ii) the commencement of the Rapid
Amortisation Period.

7
Utilisation

7.1
Drawdown Notices

7.1.1    
(i)
The Parties acknowledge that Clause 14A.1 (Senior Advance Drawdowns) of the
Framework Agreement governs when and whether the Issuer shall sign a Senior
Advance Drawdown Notice.

(ii)
Upon receipt from the Issuer of a signed Senior Advance Drawdown Notice, the
Issuer Cash Manager shall (on behalf of the Issuer, pursuant to and in
accordance with the Issuer Cash Management Agreement and Clause 14A.1 (Senior
Advance Drawdowns) of the Framework Agreement) deliver a duly completed
irrevocable Senior Advance Drawdown Notice to each of the Senior Noteholders
(with a copy to each of the Transaction Agent, the Issuer Security Trustee, the
Central Servicer, the Subordinated Lender and the Registrar) not later than 4.00
p.m. (GMT) on the relevant


--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------

Schedule 3

date as set out in Clause 14A.1 (Senior Advance Drawdowns) of the Framework
Agreement.
7.1.2
Contents of Senior Advance Drawdown Notice

Each notice shall be substantially in the form set out in part A (Form of Senior
Advance Drawdown Notice) of schedule 14 (Forms of Drawdown Notices) to the
Framework Agreement and shall specify (as relevant):
(i)
the relevant Senior Advance Drawdown Date;

(ii)
the Issuer Proposed Repayment Schedule setting out the proposed Senior Advance
Repayment Dates, provided that:

(a)
only one Senior Advance Repayment Date may be specified for each individual
Senior Advance and the latest date that such proposed Senior Advance Repayment
Dates must fall on is 35 (thirty five) days falling after the drawdown of such
Senior Advance;

(b)
there shall be no more than five (5) Senior Advance Drawdown Dates during the
period starting from (and including) any Settlement Date and ending on (but
excluding) the next Settlement Date; and

(c)
there shall be no more than five (5) Senior Advance Repayment Dates during the
period starting from (and including) any Settlement Date and ending on (but
excluding) the next Settlement Date;

and provided further that:
A.
where more than one Senior Advance is drawn on the same date, such Senior
Advances shall be deemed to be drawn on a single Senior Advance Drawdown Date
for the purposes of paragraph (b) above regardless of the number of relevant
Senior Advances drawn on such date and regardless of their respective Senior
Advance Repayment Date(s);

B.
where more than one Senior Advance is repaid on the same date, such Senior
Advances shall be deemed to be repaid on a single Senior Advance Repayment Date
for the purposes of paragraph (c) above regardless of the number of relevant
Senior Advances repaid on such date; and

C.
where one or more Senior Advance(s) are drawn on the same date as the Senior
Advance Repayment Date of one or more existing Senior Advance(s) under this
Agreement (and in whole or in part for the purpose of refinancing the maturing
Senior Advance(s)), and the aggregate amount of the new Senior Advance(s) being
drawn is equal to the aggregate amount of the Senior Advance(s) being repaid in
respect of existing Senior Advances on that date, no additional Senior


--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------

Schedule 3

Advance Drawdown Date or Senior Advance Repayment Date shall be deemed to occur
for the purpose of paragraphs (b) and (c) above;
(iii)
the amount of the Senior Advance to be made by each Senior Noteholder, provided
that such amount (x) shall be at least equal to the Senior Noteholder Minimum
Drawing Amount and in integral units of€1,000 in excess thereof for each Senior
Noteholder and (y) when aggregated with all other Senior Advances to be made on
the same Senior Advance Drawdown Date by all other Senior Noteholders, shall be
at least equal to the Minimum Drawing Amount; and

(iv)
that after taking into account the aggregate amount of the Senior Advances to be
made by the Senior Noteholders the Total Senior Noteholder Commitments shall not
be exceeded.

7.1.3
Maximum amount of Senior Advance

The amount of Senior Advance to be made by each Senior Noteholder on each Senior
Advance Drawdown Date shall be calculated by the Central Servicer such that the
aggregate of the outstanding Senior Advances is (after making such Senior
Advance) no greater than the Senior Notes Maximum Amount.
7.1.4
Senior Advance Drawdown Date

A Senior Advance Drawdown Date must be a Business Day.
7.1.5
Irrevocable Drawdown Notice

Subject to Clause 7.3 (Failure by a Senior Noteholder to Fund any Senior
Advance), each Senior Advance Drawdown Notice delivered under this Agreement
shall be irrevocable and binding upon the Issuer. The Issuer shall indemnify the
relevant Senior Noteholder against any loss or expense incurred by it, either
directly or indirectly, as a result of any failure by the Issuer to properly
complete the relevant Senior Advance Drawdown Notice.
7.1.6
Senior Advance Reference Numbers

Upon receipt of a Senior Advance Drawdown Notice, the Transaction Agent shall
allocate a reference number to each Senior Advance to be drawn pursuant to such
Senior Advance Drawdown Notice. The Transaction Agent shall notify the Registrar
of the reference number allocated to each Senior Advance, and the Registrar
shall enter each reference number against the relevant Senior Advance on the
Register.
7.2
Pro rata allocation between Senior Noteholders

The Issuer shall procure that, in respect of each Senior Advance, the Central
Servicer shall allocate Senior Advances to each of the Senior Noteholders pro
rata to their Relevant Senior Noteholder Percentage and rounded down to the
nearest €1,000 for each Senior Noteholder.
7.3
Failure by a Senior Noteholder to Fund any Senior Advance

7.3.1
If a Senior Noteholder (for whatever reason) fails to fund any Senior Advance or
part thereof in breach of the terms of this Agreement (a “Defaulted Senior
Advance”), the relevant Senior Noteholder shall immediately notify the
Transaction Agent in writing and the Transaction


--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------

Schedule 3

Agent shall notify the Issuer, the Issuer Cash Manager and the Central Servicer.
The Issuer may offer to increase the amount of the Senior Advances to be made by
the other Senior Noteholders (the “Performing Senior Noteholders”), by notice in
writing to the Performing Senior Noteholders.
7.3.2
Any such offer made in accordance with Clause 7.3.1 above shall be made:

(i)
initially, pro rata such that the portion offered to each Performing Senior
Noteholder is the product of (A) the Defaulted Senior Advance and (B) such
Performing Senior Noteholder’s Relevant Senior Noteholder Percentage divided by
the aggregate of the Relevant Senior Noteholder Percentages of all of the
Performing Senior Noteholders; and

(ii)
in respect of any offer or part thereof not accepted by a Performing Senior
Noteholder pursuant to paragraph (i) above, to the other Performing Senior
Noteholder(s) who have agreed to increase their Senior Advances pursuant to
paragraph (i) above pro rata such that the portion offered to each such other
Performing Senior Noteholder is the amount equal to the product of:

A.
the portion of the Defaulted Senior Advance not accepted pursuant to paragraph
(i) above; and

B.
such other Performing Senior Noteholder’s Relevant Senior Noteholder Percentage
divided by the aggregate of the Relevant Senior Noteholder Percentages of all
such other Performing Senior Noteholders,



(such product, the “Performing Senior Noteholder Increased Advance”),
provided that the aggregate amount of all Performing Senior Noteholder Increased
Advances in respect of any such offer shall not exceed the amount of the
Defaulted Senior Advance not accepted pursuant to paragraph (i) above.
7.3.3
The Performing Senior Noteholders shall respond in writing to the offer made in
accordance with Clause 7.3.1 above within three (3) Business Days to the
Transaction Agent and the Issuer Cash Manager, following which the Transaction
Agent shall immediately inform the Issuer and the Performing Senior Noteholders
if any offers to the other Performing Senior Noteholder(s) shall have been
accepted in accordance with this Clause 7.3 (Failure by a Senior Noteholder to
Fund any Senior Advance).

7.3.4
No Senior Noteholder is obliged to accept any increase to the relevant Senior
Advance in accordance with this Clause 7.3 (Failure by a Senior Noteholder to
Fund any Senior Advance).

7.4
Non-Utilisation Fee

To the extent any Senior Noteholder Commitment is not utilised by the Issuer
(other than where a Senior Noteholder fails to fund a Senior Advance where it is
required to do so pursuant to the terms of this Agreement), the Issuer shall pay
the Non-Utilisation Fee to the relevant Senior Noteholder.
8
Interest


--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------

Schedule 3

8.1
Accrual

8.1.1
Interest on each Senior Advance shall accrue from (and including) the relevant
Senior Advance Drawdown Date to (and excluding) the relevant Senior Advance
Repayment Date.

8.1.2
Interest on each Senior Advance shall be payable by the Issuer monthly in arrear
on each Settlement Date, regardless of whether a Senior Advance Repayment Date
in respect of such Senior Advance occurs prior to or after a Settlement Date.

8.2
Interest rate

The rate of interest for each Senior Advance Interest Period, which shall be
calculated by the Transaction Agent, will be the Interest Rate.
8.3
Interest payable

The amount of interest payable in respect of any Senior Note for any Senior
Advance Interest Period shall be calculated by the Transaction Agent by applying
the Interest Rate to the Senior Note Principal Amount Outstanding of such Senior
Note (considered at the end of such Interest Period) and multiplying by a
fraction, the numerator of which is the actual number of days in the relevant
Interest Period and the denominator of which is 360 rounded to the nearest two
decimal places.
8.4
Notification of Interest Rate

8.4.1
On each Interest Determination Date or Intra-Month Interest Determination Date
(as applicable) and in respect of each Senior Advance to be drawn on the
upcoming Senior Advance Drawdown Date:

(i)
Each Senior Noteholder shall, in respect of a payment of interest on the
relevant Senior Note to be drawn on the upcoming Senior Advance Drawdown Date,
provide the Transaction Agent with a reasonable estimation of the Subscriber’s
Cost of Funds with respect to the relevant Senior Noteholder for all the Senior
Advance Interest Periods of such Senior Advance by no later than 2.00 p.m.
(Paris time) as well as its Mandatory Cost (if any).

(ii)
The Transaction Agent shall calculate the estimated Interest Rate of all the
Senior Advance Interest Periods of such Senior Advance to be drawn on the
upcoming Senior Advance Drawdown Date. The Transaction Agent will notify the
Issuer Cash Manager and the Central Servicer of the estimated Interest Rate for
all Senior Advances to be drawn on the upcoming Senior Advance Drawdown Date by
no later than 4.00 p.m. (GMT) on the Interest Determination Date or the
Intra-Month Interest Determination Date (as applicable).

8.4.2
On each Payment Confirmation Date and in respect of each Senior Advance:

(iii)
If the actual amount of the Subscriber’s Cost of Funds for the relevant Senior
Advance Interest Period is less than or greater than the amount thereof
estimated by such Senior Noteholder on the previous Interest Determination Date
in accordance with Clause 8.4.1(i), such Senior Noteholder shall notify the
Transaction Agent thereof by no later than 1:00 p.m. (GMT) on such Payment
Confirmation Date and either:


--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------

Schedule 3

(a)
the amount of any shortfall of interest (between the estimated Interest Rate and
the actual Interest Rate) shall be included in the portion of interest payable
to such Senior Noteholder on the upcoming Settlement Date; or

(b)
the amount of any overpayment of interest to such Senior Noteholder shall be
credited against the portion of interest otherwise payable to such Senior
Noteholder for the following Senior Advance Interest Period and that is payable
to such Senior Noteholder on the immediately following Settlement Date.

If such Senior Advance is fully repaid prior to the immediately following
Settlement Date (because its Senior Advance Repayment Date does not fall on a
Settlement Date), the overpayment amount would be credited against the portion
of interest on another outstanding Senior Advance otherwise payable to such
Senior Noteholder for the following Senior Advance Interest Period and that is
also payable to such Senior Noteholder on the immediately following Settlement
Date, provided that if there are no other outstanding Senior Advances, such
shortfall will be credited to an account of the relevant Senior Noteholder as
notified to the Transaction Agent for such purposes or, in the case of an
overpayment, the relevant Senior Noteholder will pay such shortfall to the
Issuer Transaction Account.
(iv)
The Transaction Agent shall notify the Issuer Cash Manager and the Central
Servicer of the interest payable (including any interest shortfall or any
interest overpayment) on the upcoming Settlement Date in respect of all
outstanding Senior Advances by no later than 4.00 p.m. (GMT) on such Payment
Confirmation Date.

8.5
Break Costs

8.5.1
In respect of a redemption of a Senior Note by the Issuer on a Senior Advance
Repayment Date that is a date other than set out in the Issuer Proposed
Repayment Schedule, Break Costs (if any) shall be payable by the Issuer to the
relevant Senior Noteholder.

8.5.2
No Break Costs are payable by the Issuer in respect of a redemption (in whole or
in part) of the Senior Note Principal Amount Outstanding of a Senior Note if the
Senior Advance Repayment Date in respect of such redemption or prepayment occurs
on the date as proposed in the Issuer Proposed Repayment Schedule.

8.5.3
If Break Costs are payable to a Senior Noteholder in accordance with this Clause
8.5, that Senior Noteholder shall notify the Transaction Agent of the amount of
Break Costs payable to them and the Transaction Agent shall notify the Issuer,
the Issuer Cash Manager and the Central Servicer of the same. Following delivery
of notification thereof from the Transaction Agent, the Issuer shall pay such
Break Costs in accordance with the applicable Issuer Priority of Payment to the
relevant Senior Noteholder within five Business Days of such delivery.

8.5.4
If a Senior Noteholder does not notify the Transaction Agent and/or if the
Transaction Agent does not notify the Issuer, the Issuer Cash Manager and the
Central Servicer of its calculation of the amount of Break Costs by the time and
dates specified above, such Senior Noteholder shall make such notification
within one Business Day of the date of redemption of the Senior Note and the
Issuer shall pay such Break Costs in accordance with the applicable Issuer


--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------

Schedule 3

Priority of Payment on the later of: (A) the Immediately Following Settlement
Date and (B) the Business Day falling three Business Days after such
notification.
9
Repayments, Optional and Mandatory Redemption; Payments

9.1
Reborrowing during Revolving Period

9.1.1
The Issuer shall repay a Senior Advance on the Senior Advance Repayment Date
specified in respect of such Senior Advance in the relevant Issuer Proposed
Repayment Schedule.

9.1.2
The Issuer shall not make a repayment on any other date unless otherwise agreed
between the Transaction Agent and the Issuer.

9.1.3
Without prejudice to the Issuer’s obligation under Clause 9.1.1 above, if, at
any time during the Revolving Period, the Senior Noteholders receive a Senior
Advance Drawdown Notice from the Issuer Cash Manager (on behalf of the Issuer)
in accordance with Clause 7.1 (Drawdown Notices) of this Agreement requesting
one or more Senior Advances to be made available to the Issuer on the same day
that one or more Senior Advances are due to be repaid by the Issuer (and in
whole or in part for the purpose of refinancing the maturing Senior Advance(s)),
the

aggregate amount of the new Senior Advance(s) drawn under this Agreement shall
be treated as if applied in or towards repayment of the maturing Senior
Advance(s) so that:
A.
if the amount of the maturing Senior Advance(s) exceeds the aggregate amount of
the new Senior Advance(s):

(a)
the Issuer shall only be required to make a payment in respect of principal on
the maturing Senior Advances to the Senior Noteholders in an amount equal to
that excess; and

(b)
each Senior Noteholder’s participation in the new Senior Advance(s) shall be
treated as having been made available and applied by the Issuer in or towards
repayment of that Senior Noteholder’s participation in the maturing Senior
Advance(s) and that Senior Noteholder shall not be required to make a payment
under this Agreement in respect of its participation in the new Senior
Advance(s); and

B.
if the amount of the maturing Senior Advance(s) is equal to or less than the
aggregate amount of the new Senior Advance(s):

(a)
the Issuer shall not be required to make a payment in respect of principal on
the maturing Senior Advance(s) to the Senior Noteholders; and

(b)
each Senior Noteholder shall be required to make a payment to the Issuer in
respect of its participation in the new Senior Advance(s) only to the extent
that its participation in the new Senior Advance(s) exceeds that Senior
Noteholder’s participation in the maturing Senior Advance(s) and the remainder
of that Senior Noteholder’s participation in the new Senior Advance(s) shall be
treated as having been made available and applied by the Issuer in or towards
repayment of that Senior Noteholder’s participation in the maturing Senior
Advance(s).


--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------

Schedule 3

9.1.4
Subject to clause 5.2(i) and 9.1(i) of the Framework Agreement, the Issuer may
not reborrow any Senior Advance at any time following the termination of the
Revolving Period.

9.2
Mandatory repayment - Final Maturity of Senior Notes

Subject to Clause 9.3 (Mandatory Redemption in Whole or Part upon Prepayment or
Repayment under the relevant FleetCo Facility Agreement) below and the terms of
the Issuer Deed of Charge, the Senior Notes Principal Amount Outstanding of each
Senior Note together with any accrued and unpaid interest on such Senior Advance
shall be due and payable by the Issuer on the Final Maturity Date.
9.3
Mandatory Redemption in Whole or Part upon Prepayment or Repayment under the
relevant FleetCo Facility Agreement

9.3.1
Prepayment or Repayment of FleetCo Advance: In the event that any FleetCo
Advance by the Issuer to a FleetCo under a FleetCo Facility Agreement, is, or is
to be, prepaid (in whole or in part), in accordance with:

(i)
the clause titled “Prepayment – TRO Default” of such FleetCo Facility Agreement
(if any);

(ii)
the clause titled “Mandatory Repayment – Rapid Amortisation Event” of such
FleetCo Facility Agreement; or

(iii)
the clause titled “Mandatory Repayment – Final Maturity Date” of such FleetCo
Facility Agreement,

the Issuer Cash Manager on behalf of the Issuer, shall no later than 4.00 p.m.
(GMT) on the Business Day following the date of receipt of such notice of
prepayment or repayment from the relevant Servicer give written notice thereof
to the Senior Noteholders.
9.3.2
If the Issuer receives any prepayment amount referred to in Clause 9.3.1(i)
above, the Issuer shall apply such proceeds on the relevant Senior Advance
Repayment Date of such Senior Advances to redeem the Senior Notes pro rata to
the Relevant Senior Noteholder Percentages of the Senior Noteholders, in an
amount equal to such prepayment proceeds. Any accrued interest on any Senior
Advance shall be payable to each Senior Noteholder in accordance with Clause 9.5
(Payments).

9.3.3
If the Issuer receives any repayment amount referred to in Clause 9.3.1(ii) or
(iii) above, the Issuer shall apply such proceeds on the date of receipt to
redeem the Senior Notes pro rata to the Relevant Senior Noteholder Percentages
of the Senior Noteholders, in an amount equal to such repayment proceeds. Any
accrued interest on any Senior Advance shall be payable to each Senior
Noteholder in accordance with Clause 9.5 (Payments).

9.3.4
When any prepayment or repayment of any Senior Note pursuant to this Clause 9.3
takes place on a date other than a date specified in the most recent Issuer
Proposed Repayment Schedule, Break Costs shall be payable by the Issuer in
accordance with Clause 8.5 (Break Costs).

9.4
Cancellation


--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------

Schedule 3

9.4.1
If any Senior Note is redeemed in full together with payment of all accrued but
unpaid interest such Senior Note will be cancelled and may not be resold or
re-issued.

9.4.2
If the Senior Noteholder Commitment of a Senior Noteholder has been reduced to
zero, the Senior Note of such Senior Noteholder will be cancelled and may not be
resold or re-issued.

9.5
Payments

9.5.1
Payments to be made by the Issuer to the Senior Noteholders under this Agreement
shall be made from the relevant Issuer Account on the instructions of the Issuer
Cash Manager (in accordance with the Issuer Cash Management Agreement).

9.5.2
Amounts due from the Issuer to the Senior Noteholders under this Agreement shall
be paid to the Registered Holder shown on the Register at the close of business
on the Record Date. Payments shall be made to the account of such Senior
Noteholders as specified by such Senior Noteholders in advance to the Issuer
Cash Manager and the Transaction Agent.



For the purposes of this Clause 9.5, “Record Date” means the fifth Business Day
before the relevant Issuer Payment Date.
9.5.3
If any date for payment in respect of the Senior Notes is not a Business Day,
the Registered Holder shall not be entitled to payment until the next following
Business Day or to any interest or other sum in respect of such postponed
payment.

9.5.4
All payments are subject in all cases to any applicable fiscal or other laws and
regulations. No commissions or expenses shall be charged to the Senior
Noteholders in respect of such payments.

9.5.5
Subject to receipt of sufficient cleared funds as Issuer Available Funds in the
Issuer Accounts, payments to the Senior Noteholders under this Agreement shall
be paid from the Issuer Accounts upon the instructions of the Issuer Cash
Manager in accordance with this Clause 9.5 (Payments) and the Issuer Cash
Management Agreement. Where any such payment is a Senior Advance Repayment, the
Issuer Cash Manager shall provide notification of such payment to the Registrar.

9.5.6
If for any reason the Issuer Cash Manager considers in its sole discretion the
amounts actually received by the Issuer in cleared funds as Issuer Available
Funds in the Issuer Accounts are insufficient to satisfy a claim in respect of a
payment due under this Agreement (such payment to be made in accordance with the
Issuer Priority of Payments), the Issuer Cash Manager shall not be obliged to
instruct such payment to be made under this Clause 9.5 until it is satisfied
there are sufficient Issuer Available Funds in cleared funds in the Issuer
Accounts to make such payment.

9.5.7
If an amount of principal and/or interest then due for payment by the Issuer is
not paid in full, the Issuer Cash Manager shall make a record of the shortfall
and each record shall, in the absence of manifest error, be prima facie evidence
that the payment in question has not to that extent been made.

9.6
No Set-off or Counterclaim


--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------

Schedule 3

Subject to the provisions of Clause 9.1.3 above, all payments required to be
made under this Agreement shall be calculated without reference to any deduction
for or on account of any set-off or counterclaim.
9.7
Default Interest

Any amount owing under this Agreement which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, both before
and after judgment (in respect of each day upon which such amount remains
outstanding from the date on which such amount is due until such amount is paid
in full) payable on demand, to the extent permitted by applicable law, at a rate
per annum equal to 2.0 per cent. per annum plus the rate otherwise applicable to
the Senior Notes as provided in Clause 8 (Interest).


10
Documentary Conditions of Senior Note Issuance and Senior Advances

10.1
Initial Conditions Precedent to Issuance of the Senior Notes on the Initial
Funding Date

The obligation of the Initial Senior Noteholders to subscribe for a Senior Note
on the first Senior Advance Drawdown Date (being the Initial Funding Date) and
to make available any Senior Noteholder Commitment or Senior Advances under this
Agreement is conditional upon the fulfilment of the conditions precedent listed
in part 1 (Conditions Precedent to the Initial Senior Advance and the Initial
FleetCo Advance) of schedule 2 (Conditions Precedent to Senior Advances and
FleetCo Advances) to the Framework Agreement.
10.2
Conditions Precedent to each Further Senior Note Issuance and each Senior
Advance with respect to the Senior Note after the Initial Funding Date

The obligation of the Senior Noteholders to make available any Senior Noteholder
Commitment or Senior Advances under this Agreement on any date after the Initial
Funding Date is conditional upon the fulfilment of the conditions precedent
listed in part 2 (Subsequent Conditions Precedent to Senior Advances and FleetCo
Advances) of schedule 2 (Conditions Precedent to Senior Advances and FleetCo
Advances) to the Framework Agreement.
10.3
Acceptance of Senior Advance Drawdown Notice by Deposit of Advance

Provided that the conditions precedent referred to in this Clause 10 have been
fulfilled or waived, as the case may be, and subject to the other terms of this
Agreement, following receipt of a Senior Advance Drawdown Notice by the relevant
Senior Noteholder, the Senior Noteholders shall fund the relevant Senior Advance
by depositing, for value on the relevant Senior Advance Drawdown Date into the
Issuer Transaction Account in immediately available, freely transferable funds
the amount of each Senior Advance to be made by it. The Issuer Cash Manager
shall notify the Registrar of receipt of such funds into the Issuer Transaction
Account and the Registrar shall reflect this on the Register.
11
Fees


--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------

Schedule 3

11.1
The Issuer agrees to pay to each Senior Noteholder (i) the Non-Utilisation Fee
pursuant to Clause 7.4 (Non-Utilisation Fee) and (ii) any fees in connection
with an increase in the Senior Noteholder Commitment of such Senior Noteholder
pursuant to Clause 5.1 (Increase in Senior Noteholder Commitments) each in the
amounts and on the dates as may be agreed from time to time between the Issuer
and each Senior Noteholder pursuant to the relevant Senior Noteholder Fee
Letter.

11.2
The Issuer agrees to pay to each Senior Noteholder an upfront fee pursuant to
the terms of the relevant Senior Noteholder Fee Letter.

12
Indemnities

12.1
If:

(i)
any Senior Advance requested pursuant to Clause 7 (Utilisation) is not made for
any reason whatsoever (other than due to the default of a Senior Noteholder in
making a Senior Advance where required to do so under this Agreement),
including, without limitation, any failure to satisfy any condition precedent
specified

in Clause 10 (Documentary Conditions of Senior Note Issuance and Senior
Advances)), on the date specified in the relevant Senior Advance Drawdown
Notice; or
(ii)
any Senior Advance Repayment in relation to a Senior Note is made by the Issuer
other than on the day specified in the notice delivered pursuant to Clause 9.3
(Mandatory Redemption in Whole or Part upon Prepayment or Repayment under the
relevant FleetCo Facility Agreement) of the relevant Senior Note; or

(iii)
any payment of interest in relation to a Senior Advance is made by the Issuer to
the relevant Senior Noteholder other than on the relevant Settlement Date,

the Issuer shall indemnify each relevant Senior Noteholder and (unless the loss,
cost or expense occurs as a result of a Breach of Duty by the Transaction Agent)
the Transaction Agent in the case of (i), (ii) and (iii) above against any loss,
cost or expense incurred (A) by such Senior Noteholder as a result of such
occurrence, including, without limitation, any loss, cost or expense (including
any applicable VAT which the relevant Senior Noteholder can neither obtain a
credit for or repayment of in respect thereof) incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by the relevant
Senior Noteholder to fund or maintain outstanding Senior Note or (B) by the
Transaction Agent by reason of failing to receive the information required to be
provided to it in accordance with the terms of this Agreement other than, in the
case of (ii) or (iii) above, where the relevant Senior Noteholder has received
Break Costs in accordance with Clause 8.5 (Break Costs).
12.2
Currency Indemnity

12.2.1
If any sum (a “Sum”) due from the Issuer under this Agreement or any order or
judgment given or made in relation hereto has to be converted from the currency
(the “First Currency”) in which such Sum is payable into another currency (the
“Second Currency”) for the purpose of:

(xix)
making or filing a claim or proof against the Issuer; or

(xx)
obtaining or enforcing an order or judgment in any court,


--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------

Schedule 3

the Issuer shall indemnify the Senior Noteholders from and against any loss
suffered or incurred as a result of any discrepancy between (a) the rate of
exchange used for such purpose to convert such Sum from the First Currency into
the Second Currency and (b) the rate or rates of exchange available to the
Senior Noteholders at the time of receipt of such Sum.
12.2.2
The Issuer waives any right it may have in any jurisdiction to pay any amount
under this Agreement in a currency or a currency unit other than that in which
it is expressed to be payable.

12.2.3
If the Issuer makes a payment in any currency other than Euro, the Issuer shall
as an independent obligation, within three Business Days of demand, indemnify
the relevant Senior Noteholder against any cost, loss or liability arising out
of or as a result of the Senior Noteholder receiving that payment in a currency
other than Euro (including, without limitation, the difference between the due
amount in Euro and the Euro amount purchased by the Senior Noteholders by
selling the amount in the currency received from the Issuer).

13
Taxes

13.1
Payment Free of Tax

Any and all payments made by the Issuer under this Agreement shall be made free
and clear of and without deduction or withholding on account of any Taxes,
unless such deduction or withholding is required by law.
13.2
Notification of Requirement for Tax Deduction

The Issuer shall promptly upon becoming aware that the Issuer must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Issuer Cash Manager, the Central Servicer and the
Transaction Agent accordingly.
13.3
Tax Gross-Up

13.3.1
Subject to Clause 13.3.2 below, if a Tax Deduction is required by law to be made
by the Issuer, the amount of the payment due from the Issuer shall be increased
to an amount which (after making any Tax Deduction) leaves an amount equal to
the payment which would have been due if no Tax Deduction had been made or
required to be made.

13.3.2
A payment shall not be increased under Clause 13.3.1 above by reason of a Tax
Deduction, on account of Tax imposed by any relevant Tax Authority, if on the
date on which the payment falls due the payment could have been made to the
relevant Senior Noteholder without a Tax Deduction if the Senior Noteholder had
been a Qualifying Senior Noteholder, but on that date that Senior Noteholder is
not or has ceased to be a Qualifying Senior Noteholder other than as a result of
any change after the date it became a Senior Noteholder under this Agreement in
(or in the interpretation, administration, or application of) any law or treaty
or any published practice or published concession of any relevant Tax Authority.

13.3.3
FATCA Deduction and gross-up:


--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------

Schedule 3

(i)
If the Issuer is required to make a FATCA Deduction, the Issuer shall make that
FATCA Deduction and any payment required in connection with that FATCA Deduction
within the time allowed and in the minimum amount required by FATCA.

(ii)
If a FATCA Deduction is required to be made by the Issuer, the amount of the
payment due from the Issuer shall be increased to an amount which (after making
any FATCA Deduction) leaves an amount equal to the payment which would have been
due if no FATCA Deduction had been required.

(iii)
The Issuer shall, promptly upon becoming aware that the Issuer must make a FATCA
Deduction (or that there is any change in the rate or the basis of a FATCA
Deduction), notify the Transaction Agent accordingly. Similarly, a Senior
Noteholder(s) shall notify the Transaction Agent on becoming so aware in respect
of a payment payable to that Senior Noteholder. If the Transaction Agent
receives such notification from a Senior Noteholder it shall notify the Issuer,
the Central Servicer and the Issuer Cash Manager.



(iv)
Within thirty days of making either a FATCA Deduction or any payment required in
connection with that FATCA Deduction, the Issuer shall deliver to the
Transaction Agent for the Senior Noteholder entitled to the payment evidence
reasonably satisfactory to that Senior Noteholder that the FATCA Deduction has
been made or (as applicable) any appropriate payment paid to the relevant
governmental or taxation authority.

13.4
Stamp Taxes

The Issuer shall pay and on demand, indemnify each of the Senior Noteholders
against any present or future stamp, documentary and other similar taxes,
charges and levies that arise from any payment made under this Agreement or
under a Senior Note or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or a Senior Note.
14
Nature of a Senior Noteholder’s Rights and Obligations

Unless otherwise agreed to by all the Senior Noteholders:
(i)
the obligations of each Senior Noteholder under this Agreement are several;

(ii)
failure by a Senior Noteholder to perform its obligations does not affect the
obligations of any other Party under this Agreement;

(iii)
no Senior Noteholder is responsible for the obligations of any other Senior
Noteholder under this Agreement;

(iv)
the rights of a Senior Noteholder under this Agreement are separate and
independent rights;

(v)
a Senior Noteholder may, except as otherwise stated in this Agreement,
separately enforce its rights under this Agreement; and


--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------

Schedule 3

(vi)
a debt arising under this Agreement to a Senior Noteholder is a separate and
independent debt.

15
Representations and Warranties

15.1
Issuer Representations and Warranties

The Issuer represents and warrants to each of the Senior Noteholders the matters
set out in clause 3.1 (Issuer Representations and Warranties) of the Framework
Agreement.
15.2
Senior Noteholder Representations and Warranties

Each Senior Noteholder severally (and not jointly) represents and warrants to
the Issuer that:
15.2.1
it is duly incorporated and/or organised with limited liability under the laws
of its jurisdiction of incorporation;

15.2.2
(a) the documents which contain or establish the constitution of the Senior
Noteholder include provisions which give power, and all necessary corporate
authority has been obtained and action taken, for the Senior Noteholder to sign
and deliver, and perform the transactions contemplated in, this Agreement and
the agreements entered into in connection with this Agreement; and (b) this
Agreement and the agreements entered into by the Senior Noteholder in connection
with this Agreement constitute valid, legal and binding obligations of the
Senior Noteholder;

15.2.3
neither the signing and delivery of this Agreement nor the performance of any of
the transactions contemplated in it does or will contravene or constitute a
default under, or cause to be exceeded any limitation on the Senior Noteholder
or the powers of its directors imposed by or contained in:

(a)
any applicable law; or

(b)
the documents which contain or establish its constitution;

15.2.4
it is a Qualifying Senior Noteholder;

15.2.5
in the case of a Senior Noteholder who satisfies the condition in paragraph A of
the definition of “Qualifying Senior Noteholder”, it has duly executed the
declaration form as set out in Schedule 9 to this Agreement and provided such
form to the Issuer (with a copy to the Issuer Cash Manager and the Issuer
Account Bank);

15.2.6
in the case of a Senior Noteholder which is a Financial Institution, it has a
minimum long-term unsecured rating of BBB from S&P or Fitch or Baa2 from
Moody’s;

15.2.7
in the case of a Senior Noteholder receiving an Unrestricted Senior Note, it is
a Non-U.S. Person and satisfies all of the requirements for a holder of an
Unrestricted Senior Note as set forth in Schedule 6 (Selling Restrictions for
Unrestricted Senior Notes) hereof and the Senior Noteholder Accession Deed
(including the delivery of a “Letter of Representation” in the form set forth in
the Senior Noteholder Accession Deed); and

15.2.8
in the case of a Senior Noteholder receiving a Restricted Senior Note, it is an
Eligible U.S. Person that satisfies all of the requirements for a holder of a
Restricted Senior Note as set


--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------

Schedule 3

forth in Schedule 6A (Selling Restrictions for Restricted Senior Notes) hereof
and the Senior Noteholder Accession Deed (including the delivery of a “Letter of
Representation” in the form set forth in the Senior Noteholder Accession Deed).
15.3
Times for Making Representations and Warranties

The representations and warranties set out in this Clause 15 (Representations
and Warranties):
(i)
are made on the date of this Agreement; and

(ii)
in respect of the Issuer in relation to itself, are deemed to be repeated by it
accordance with clause 3.1 (Issuer Representations and Warranties) of the
Framework Agreement.

16
Covenants

16.1
The Issuer hereby undertakes to each of the Senior Noteholders to comply with
clauses 4.1 (General undertakings of the Issuer) of the Framework Agreement and
with the selling restrictions set out in Schedule 6 (Selling Restrictions for
Unrestricted Senior Notes) and Schedule 6A (Selling Restrictions for Restricted
Senior Notes).

16.2
Each Senior Noteholder, for so long as it holds a Senior Note, covenants to the
Issuer that it will comply with the selling restrictions set out in Schedule 6
(Selling Restrictions for Unrestricted Senior Notes) or Schedule 6A (Selling
Restrictions for Restricted Senior Notes) as applicable.

17
Acceleration

The Parties acknowledge and agree that on and at any time after the delivery of
an Issuer Enforcement Notice, the Issuer Security Trustee shall act in
accordance with clause 8.6.1 (Issuer Event of Default) of the Framework
Agreement.
18
Costs, Expenses and Indemnification

18.1
Costs re Preparation of this Agreement, etc.

18.1.1
The Issuer agrees to pay all costs and expenses of the Transaction Agent, the
Issuer Security Trustee, the Issuer Cash Manager, the Registrar and each of the
Senior Noteholders in connection with the preparation, execution, delivery.

modification and amendment of this Agreement and the Senior Notes and the other
documents to be delivered hereunder and thereunder, including, without
limitation, the fees and out-of-pocket expenses of counsel for the Issuer Cash
Manager, the Issuer Security Trustee, the Transaction Agent, and each of the
holders of the Senior Notes and with respect to advising the Transaction Agent,
the Issuer Cash Manager, the Issuer Security Trustee, each of the holders of the
Senior Notes as to its rights and responsibilities under this Agreement, the
Senior Notes and such other Transaction Documents to which the Issuer is a
Party.
18.1.2
The Issuer agrees to pay the costs and expenses incurred by each Senior
Noteholder in relation to obtaining any ratings confirmation of a Conduit in
connection with a transfer in


--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------

Schedule 3

accordance with the terms of this Agreement from one member of a Senior
Noteholder Group to another member of such Senior Noteholder Group which is a
Conduit.
18.2
Costs re Enforcement of this Agreement, etc.

The Issuer agrees to pay (in accordance with the applicable Issuer Priority of
Payment) all costs and expenses, if any (including, without limitation, any
applicable stamp duty, stamp duty reserve tax, or other similar taxes or duties,
and counsel fees and expenses), of the Registrar, the Transaction Agent, the
Issuer Cash Manager, the Issuer Security Trustee and each of the holders of the
Senior Notes in connection with the enforcement of or the preservation of any
rights under this Agreement, the Senior Notes, the other Transaction Documents
to which it is a Party and the other documents to be delivered hereunder and
thereunder.
18.3
Increased Costs

18.3.1
Subject to Clause 18.3.3 below, the Issuer shall, within 10 Business Days of a
demand by the Transaction Agent (delivered to the Issuer and copied to the
Issuer Cash Manager and the Issuer Security Trustee together with a certificate
confirming the amount of the Increased Costs incurred by the relevant Senior
Noteholders), pay for the account of a Senior Noteholder the amount of any
Increased Cost incurred by that Senior Noteholder or any of its Affiliates as a
result of the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or compliance with any
law or regulation made after the date of this Agreement.

18.3.2
A Senior Noteholder intending to make a claim pursuant to this Clause 18.3 shall
promptly notify the Transaction Agent as soon as possible after it becomes aware
of such event giving rise to the claim and the amount of the claim, following
which the Transaction Agent shall promptly notify the Issuer (copying the Issuer
Cash Manager and the Issuer Security Trustee).

18.3.3
This Clause 18.3 does not apply to the extent any Increased Cost is:

(i)
compensated for by the payment of the Mandatory Cost;

(ii)
attributable to the wilful breach by the relevant Senior Noteholder or any of
its Affiliates of any law or regulation;

(iii)
attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards,

a Revised Framework” published by the Basel Committee on Banking Supervision
(“BCBS”) in June 2004 in the form existing on the date of this Agreement (“Basel
II”) or any other law or regulation which implements Basel II (whether such
implementation, application or compliance is by a government, regulator, a
Senior Noteholder or any of its Affiliates) (but excluding any amendment arising
out of (A) “Basel III: A global regulatory framework for more resilient banks
and banking systems”, (B) “Basel III: international framework for liquidity risk
measurement, standards and monitoring”, (C) “Guidance for national authorities
operating the countercyclical capital buffer”, in the case of (A), (B) and (C)
published by the BCBS on 16 December 2010 each as amended, supplemented or
restated, (D) the rules


--------------------------------------------------------------------------------

31

--------------------------------------------------------------------------------

Schedule 3

for global systemically important banks contained in "Global systemically
important banks: assessment methodology and the additional loss absorbency
requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated or (E) any
further guidance or standards in relation to the “Basel 3 framework” published
by the BCBS regarding Basel III ((A)-(D) being “Basel III”));
(iv)
attributable to the implementation or application of or compliance with any Bank
Levy or any other law or regulation which implements any Bank Levy (whether such
implementation, application or compliance is by a government, regulator, Senior
Noteholder or any of its Affiliates);

(v)
attributable to a FATCA Deduction required to be made by an Obligor or a Finance
Party; or

(vi)
compensated for by Clause 13.3 (Tax Gross-Up) (or would have been so compensated
but for the exclusion in Clause 13.3.2 applying).

For the purposes of item (iv) above, "Bank Levy" means:
(a)
the bank levy imposed by the United Kingdom government under the Finance Act
2011;

(b)
the bank levy imposed by the French Government under the article 235 ter ZE of
the Code Général des Impôts;

(c)
the bank levy imposed by the German Government under the Bank Restructuring Fund
Regulation (Restrukturierungsfonds-verordnung, Fed. Law Gazette 1 2011, p.1406)
which has been issued pursuant to the provisions of the Bank Restructuring Fund
Act (Restrukturierungsfondsgesetz, Fed. Law Gazette 1 2010, p.1900, 1921); and

(d)
any other levy or Tax of a similar nature, which is imposed by reference to the
assets and liabilities of any financial institution in any jurisdiction and
which has been publicly announced at the date of this Agreement,

in each case in the form existing on the date of this Agreement.
18.4
Costs Indemnity

The Issuer agrees to indemnify the Transaction Agent, the Issuer Security
Trustee, the Issuer Cash Manager, the Registrar each of the Senior Noteholders
and their respective Affiliates, directors, officers, employees and agents
(each, an “Indemnified Party”) against any cost, loss or liability incurred by
that Indemnified Party as a result of:
(a)
the occurrence of any Event of Default; or

(b)
investigating any event which it reasonably believes is a Default; or

(c)
funding, or making arrangements to fund, its participation in a Senior Advance
requested by the Issuer in a Senior Advance Drawdown Notice but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Indemnified Party alone);
or


--------------------------------------------------------------------------------

32

--------------------------------------------------------------------------------

Schedule 3

(d)
a failure by the Issuer to pay any amount due under an Issuer Transaction
Document on its due date; or

(e)
acting or relying on any notice, request or instruction given pursuant to a
Transaction Document which it reasonably believes to be genuine, correct and
appropriately authorised.

19
Mitigation by the Senior Noteholders

19.1.1
Each Senior Noteholder shall, in consultation with the Issuer, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 13.2 (Tax Gross-Up), Clause 18.3 (Increased Costs) or
paragraph 2 of Schedule 4 (Mandatory Cost) including (but not limited to)
transferring its rights and obligations under the Transaction Documents to
another Affiliate.

19.1.2
Paragraph (a) above does not in any way limit the obligations of the Issuer
under the Transaction Documents.

19.1.3
The Issuer shall promptly indemnify each Senior Noteholder for all costs and
expenses reasonably incurred by that Senior Noteholder as a result of steps
taken by it under this Clause 19.

19.1.4
A Senior Noteholder is not obliged to take any steps under this Clause 19 if, in
the opinion of that Senior Noteholder (acting reasonably), to do so might be
prejudicial to it.

20
Binding Effect

This Agreement shall be binding upon and inure to the benefit of the Issuer, the
Issuer Cash Manager, the Transaction Agent, the Registrar and the Issuer
Security Trustee and each of the Senior Noteholders and each of their respective
successors and assigns.
21
Changes to the Parties

21.1
Assignments and Transfers by the Issuer

The Issuer may not assign or transfer any of its rights and obligations under
this Agreement without the prior written consent of the Issuer Security Trustee
and the Transaction Agent, otherwise than in accordance with the Issuer Deed of
Charge.
21.2
Assignments and Transfers by the Issuer Security Trustee

The Issuer Security Trustee may at its sole discretion assign all or any of its
rights under or in respect of this Agreement without the prior written consent
of any person to any successor Issuer Security Trustee in exercise of its rights
under the Issuer Deed of Charge, provided such assignment is in accordance with
the Issuer Deed of Charge.
21.3
Assignments and Transfers by the Issuer Cash Manager

The Issuer Cash Manager may at its sole discretion assign all or any of its
rights under or in respect of this Agreement without the prior written consent
of any person to any successor Issuer Cash


--------------------------------------------------------------------------------

33

--------------------------------------------------------------------------------

Schedule 3

Manager in exercise of its rights under the Issuer Cash Management Agreement,
provided such assignment is in accordance with the Issuer Cash Management
Agreement.
21.4
Transfers by Senior Noteholders; Accession of further Senior Noteholders

Any (i) Senior Noteholder, that is a Party hereto at the time of determination
(an “Existing Senior Noteholder”) which wishes to reduce its Senior Noteholder
Commitment and/or transfer its Senior Noteholder Principal Amount Outstanding,
or (ii) Existing Senior Noteholder that is a Conduit, which wishes to enter into
a Liquidity Facility Arrangement with a new or additional Liquidity Provider,
may transfer all or any of its rights and obligations under this Agreement to
(a) an Acceding Senior Noteholder, upon which such Acceding Senior Noteholder
will accede to and be a Party to this Agreement or (b) another Existing Senior
Noteholder who is a Party hereto at the time of determination, in each case
provided that:
(i)
in the case of an Acceding Senior Noteholder, the Acceding Senior Noteholder
accedes to the terms of the Issuer Transaction Documents to which the Senior
Noteholders are a party by duly executing and entering into a document in the
form set out in part 2 (Form of Senior Noteholder Accession Deed) of schedule 6
(Forms of Accession Deed) to the Framework Agreement (the “Senior Noteholder
Accession Deed”);

(ii)
in the case of an Acceding Senior Noteholder that is a Conduit:

(d)
such Conduit confirms that it has entered into an appropriate Liquidity Facility
Arrangement or Liquidity Facility Arrangements with one or more Liquidity
Provider, each as the context shall require; and

(e)
if applicable, a Rating Agency Affirmation has been received from the relevant
Rating Agency;

(iii)
in the case of an Acceding Senior Noteholder, the Acceding Senior Noteholder is
a Qualifying Senior Noteholder and, in the case of a Senior Noteholder who
satisfies the condition in paragraph A of the definition of “Qualifying Senior
Noteholder”, it has duly executed a Quoted Eurobond WHT Form substantially in
the form of Schedule 9 to this Agreement (Quoted Eurobond WHT Form) and provided
such form to the Issuer (with a copy to the Issuer Cash Manager and the Issuer
Account Bank);

(iv)
in the case of an Acceding Senior Noteholder which is a Financial Institution,
such Financial Institution has a minimum long-term unsecured rating of BBB from
S&P or Fitch or Baa2 from Moody’s (the “Senior Noteholder Minimum Rating
Requirement”), provided that if such Acceding Senior Noteholder is: (a) a member
of a Senior Noteholder Group and (b) a wholly-owned subsidiary of a Financial
Institution that has the Senior Noteholder Minimum Rating Requirement, this
Clause 21.4(iv) shall not apply;

(v)
in the case of an Acceding Senior Noteholder, such transfer is in compliance
with Clause 2 (Form, Denomination, Title and Register of Senior Notes) and the
selling restrictions in General

No action has been or will be taken in any jurisdiction by the Issuer that would
permit a public offering of the Senior Notes or possession or distribution of
any offering material in relation to the Senior Notes, in any country or
jurisdiction where action for that purpose is required.


--------------------------------------------------------------------------------

34

--------------------------------------------------------------------------------

Schedule 3

1
United States

To the extent that the Restricted Senior Notes are securities as defined in
Section 2(a)(1) of the Securities Act of 1933 then the following selling
restrictions apply.
1.1
No registration under the United States Securities Act of 1933, as amended (the
“Securities Act”)

(a)
The Senior Notes have not been and will not be registered under the Securities
Act, or the securities laws of any state of the United States or jurisdiction
and, subject to certain exceptions, may not be offered, sold, pledged or
otherwise transferred except to a person that is (A) an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act or (B) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act in
reliance on an exemption from the registration requirements of the Securities
Act, in either case, that is acquiring the Senior Notes for its own account for
investment purposes and not with a view to, or for the offer or sale in
connection with, any distribution thereof and it has not been formed for the
purpose of investing in the Senior Notes (unless each beneficial owner of such
investment is a qualified institutional buyer or an accredited investor).

(a)
In addition, the Issuer has not been and will not be registered as an investment
company under the United States Investment Company Act of 1940, as amended.

(a)
Notwithstanding the foregoing, Senior Notes may be transferred to non-U.S.
Persons pursuant to the Issuer Note Issuance Facility Agreement and the
requirements for the same set forth in Schedule 6 (Selling Restrictions for
Unrestricted Senior Notes) and this Schedule 6A (Selling Restrictions for
Restricted Senior Notes) thereof and subject to the transfer restrictions set
forth in the Senior Noteholder Accession Deed.

1.2
Compliance by Issuer with United States securities laws

The Issuer represents, warrants and agrees that:
(i)
neither it nor any of its affiliates (including any person acting on behalf of
the Issuer or any of its affiliates) has offered or sold, or will offer or sell,
any Senior Note in any circumstances which would require the registration of any
of the Senior Notes under the Securities Act;

(ii)
neither the Issuer nor any of its affiliates nor any person acting on its or
their behalf has engaged or will engage in any “directed selling efforts” (as
defined in Regulation S) with respect to the Senior Notes; and

(iii)
neither the Issuer nor any of its affiliates nor any person acting on its or
their behalf has engaged or will engage in any form of general solicitation or
general advertising (as those terms are used in Rule 502(c) under the Securities
Act) in connection with any offer or sale of the Senior Note in the United
States).

(iv)
Schedule 6 (Selling Restrictions for Unrestricted Senior Notes) or Schedule 6A
(Selling Restrictions for Restricted Senior Notes), as applicable, and that the
Senior Noteholder Commitment or the Senior Note Principal Amount Outstanding
that is the subject of the transfer is at least €100,000;

(iv)
in the case of a transfer of the Senior Note Principal Amount Outstanding and/or
Senior Noteholder Commitment in whole or in part, a form of transfer
substantially set out in


--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------

Schedule 3

Schedule 7 (Form of Transfer of Senior Note Principal Amount Outstanding and/or
Senior Noteholder Commitment for Unrestricted Senior Notes) or Schedule 7A (Form
of Transfer of Senior Note Principal Amount Outstanding and/or Senior Noteholder
Commitment for Restricted Senior Notes) to this Agreement, as the case may be,
is delivered to the Registrar, the Issuer Cash Manager and the Transaction
Agent;
(v)
each Senior Noteholder involved in the transfer has entered into a new Senior
Noteholder Fee Letter specifying, amongst other things, its Senior Noteholder
Commitment; and

(vi)
(other than in the case of an transfer to another member of the relevant Senior
Noteholder Group) prior written consent of the Central Servicer has been
obtained (such consent not to be unreasonably withheld or delayed).

With respect to an Acceding Senior Noteholder, if each of the conditions noted
in 21.4(i) to (viii) above have been satisfied, the Issuer shall provide a
Restricted Note Certificate or an Unrestricted Note Certificate, as applicable,
to the Acceding Senior Noteholder.
21.5
Replacement Senior Noteholder

21.5.1
If:

(i)
a Senior Noteholder has become and continues to be a Defaulting Senior
Noteholder; or

(ii)
at any time on or after the date which is six months before the earliest FATCA
Application Date for any payment by the Issuer to a Senior Noteholder (or to the
Transaction Agent for the account of that Senior Noteholder), that Senior
Noteholder is not, or has ceased to be, a FATCA Exempt Party and, as a
consequence, the Issuer will be required to make a FATCA Deduction from a
payment to that Senior Noteholder (or to the Transaction Agent for the account
of that Senior Noteholder) on or after that FATCA Application Date; or

(iii)
the Issuer becomes obliged to pay additional amounts pursuant to Clause 13.3
(Tax Gross-Up) or Clause 18.3 (Increased Costs) to a Senior Noteholder,

then the Issuer may, at any time by giving at least three (3) Business Days'
prior written notice to such Senior Noteholder (copied to the Transaction Agent,
the Issuer Security Trustee, the Issuer Cash Manager and the Central Servicer),
replace such Senior Noteholder (such Senior Noteholder being the “Replaced
Senior Noteholder”) by requiring the Replaced Senior Noteholder to (and, to the
extent permitted by law and subject to the transfer restrictions set forth in
Schedule 6 (Selling Restrictions for Unrestricted Senior Notes) and Schedule 6A
(Selling Restrictions for Restricted Senior Notes) hereof and the Senior
Noteholder Accession Deed, such Replaced Senior Noteholder shall) transfer all
(and not part only) of its rights and obligations under this Agreement to any
one or more Conduits or Financial Institutions or to any Avis entity (provided
that, transfer to such Avis entity would not result in the Issuer being required
to pay additional amounts under Clause 13.3 (Tax Gross-Up)), including an
Existing Senior Noteholder, (each, a “Replacement Senior Noteholder”) selected
by the Issuer, and which confirms its willingness to assume and does assume all
the obligations or all the relevant obligations of the Replaced Senior
Noteholder for a purchase price at par in cash


--------------------------------------------------------------------------------

36

--------------------------------------------------------------------------------

Schedule 3

payable to the Replaced Senior Noteholder at the time of transfer in an amount
equal to the Senior Note Principal Amount Outstanding on the Senior Notes of the
Replaced Senior Noteholder plus all accrued interest, Break Costs,
Non-Utilisation Fees, and other fees, costs and expenses due in accordance with
the Transaction Documents to that Replaced Senior Noteholder. Any such
Replacement Senior Noteholder if taking in a different form than the Replaced
Senior Noteholder will be issued a new Senior Note in the appropriate form. The
Issuer undertakes to issue only Restricted Senior Note Certificates and
Unrestricted Senior Note Certificates, respectively, to those who are eligible
to hold them and covenants not to issue a Senior Note in any improper form or in
such a manner as would violate the transfer restrictions set forth in Schedule 6
(Selling Restrictions for Unrestricted Senior Notes) and Schedule 6A (Selling
Restrictions for Restricted Senior Notes) hereof or the Senior Noteholder
Accession Deed.
For the purpose of this Clause 21.5, "Defaulting Senior Noteholder" means any
Senior Noteholder:
(a)
who has failed to make a Senior Advance by the relevant Senior Advance Drawdown
Date, unless its failure to pay is (a) caused by an administrative or technical
error or a Force Majeure Event and payment is made within five (5) Business Days
of its due date or (b) the Senior Noteholder is disputing in good faith whether
it is contractually obliged to make the payment in question; or

(b)
who has otherwise rescinded or repudiated a Transaction Document.

21.5.2
The replacement of a Senior Noteholder pursuant to this Clause 21.5 shall be
subject to the following conditions:

(i)
the Issuer has paid all amounts due and payable to the Replaced Senior
Noteholder pursuant to Clause 13.3 (Tax Gross-Up) or Clause 18.3 (Increased
Costs);

(ii)
the Issuer shall have no right to replace the Transaction Agent or the Issuer
Security Trustee by virtue of this Clause 21.5;

(iii)
neither the Transaction Agent nor the Replaced Senior Noteholder (nor any other
Party) shall have any obligation to the Issuer to find a Replacement Senior
Noteholder;

(iv)
the transfer must take place no later than 30 (thirty) Business Days after the
delivery of the notice in Clause 21.5.1 above;

(v)
in no event shall the Replaced Senior Noteholder be required to pay or surrender
to the Replacement Senior Noteholder any of the fees received by the Replaced
Senior Noteholder pursuant to the Transaction Documents;

(vi)
the Replaced Senior Noteholder shall only be obliged to transfer its rights and
obligations once it is satisfied that it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
in relation to that transfer to the Replacement Senior Noteholder (provided that
the Replaced Senior Noteholder shall perform such checks as soon as reasonably
practicable following delivery of a notice referred to in Clause 21.5.1 and
shall notify the


--------------------------------------------------------------------------------

37

--------------------------------------------------------------------------------

Schedule 3

Transaction Agent, the Central Servicer and the Issuer when it is satisfied that
it has complied with those checks);
(vii)
if the Replacement Senior Noteholder is not an Existing Senior Noteholder, it
shall accede to the terms of this Agreement by duly executing and entering into
a Senior Noteholder Accession Deed;

(viii)
if the Replacement Senior Noteholder is not an Existing Senior Noteholder or is
taking in a form different than the Replaced Senior Noteholder, a Further Senior
Note shall be issued by the Issuer and subscribed for by the Replacement Senior
Noteholder(s) and a Note Certificate shall be provided to such Replacement
Senior Noteholder;

(ix)
the Senior Noteholder Commitment of the Replaced Senior Noteholder shall be
reduced to zero and any Senior Notes of that Replaced Senior Noteholder then
outstanding shall be redeemed and/or cancelled in accordance with Clause 9.4
(Cancellation); and

(x)
the conditions of Clause 21.4 (Transfers by Senior Noteholders; Accession of
further Senior Noteholders) must be satisfied, as if references to “Acceding
Senior Noteholder” are to “Replacement Senior Noteholder”.

If each of the conditions noted in 21.5.2(i) to (ix) above have been satisfied,
the Issuer shall, where such Replacement Senior Noteholder is not an Existing
Senior Noteholder or is taking in a form different than the Replaced Senior
Noteholder, provide a Note Certificate to the Replacement Senior Noteholder
(with a copy to the Registrar), and the Registrar shall reflect such changes (of
which it is notified) in the Register.
21.6
Senior Noteholder Groups

Any Senior Noteholder may, at any time, establish an investor group (a “Senior
Noteholder Group”) comprising itself and its Affiliate and/or any sponsored
conduit, provided that if such Affiliate or such sponsored conduit is not
already a Senior Noteholder, such Affiliate must satisfy the provisions of
Clause 21.4 (Transfers by Senior Noteholders; Accession of further Senior
Noteholders) and accede to this Agreement. For the avoidance of doubt, where
members or potential members of a Senior Noteholder Group do not have the same
holder status they may be issued Note Certificates in the forms appropriate to
their status without undermining their collective status as a Senior Noteholder
Group; provided, however, that each member of any such Senior Noteholder Group
is individually responsible for ensuring its compliance with this Agreement and
the Senior Noteholder Accession Deed.
22
Terms of Appointment of the Registrar; Changes in Registrar

22.1
Appointment

The Issuer appoints the Registrar at its Specified Office as its agent in
relation to the Senior Notes for the purposes specified in this Agreement and
all matters incidental thereto.


--------------------------------------------------------------------------------

38

--------------------------------------------------------------------------------

Schedule 3

22.2
Acceptance of appointment

The Registrar accepts its appointment as agent of the Issuer in relation to the
Senior Notes and shall perform all matters expressed to be performed by it in
this Agreement.
22.3
Rights and powers

The Registrar may, in connection with its services hereunder:
22.3.1
Absolute owner: except as ordered by a court of competent jurisdiction or as
required by law and notwithstanding any notice of ownership, trust or any other
interest therein, treat the person entered in the Register as the owner of any
Senior Note as the absolute owner thereof;

22.3.2
Correct terms: assume that the terms of each Senior Note as issued are correct;

22.3.3
Determination by Issuer and the Transaction Agent: refer any question relating
to the ownership of any Senior Note or the contents of the Register or the
adequacy and sufficiency of any evidence supplied in connection with the
replacement of any of the same to the Issuer and the Transaction Agent for
determination by the Issuer and the Transaction Agent and shall rely upon any
determination so made without any liability to any person;

22.3.4
Genuine documents: rely upon the terms of any notice, communication or other
document reasonably believed by it to be genuine;

22.3.5
Lawyers and professional advisers: (i) engage the advice or services of any
lawyers or other professional advisers whose advice or services it considers
necessary and rely upon any advice so obtained and (ii) failure to consult any
lawyers shall not be construed as evidence of the Registrar not acting in good
faith; and

22.3.6
Expense or liability: treat itself as being released from any obligation to take
any action hereunder which it reasonably expects will result in any expense or
liability to it, the payment of which within a reasonable time is not, in its
reasonable opinion, assured to it.

22.4
Extent of Duties

The Registrar shall only be obliged to perform the duties set out herein. The
Registrar shall not:
(i)
Fiduciary duty: be under any fiduciary duty or other obligation towards or have
any relationship of agency or trust for or with any person other than the
Issuer;

(ii)
Enforceability of any Senior Note: be responsible for or liable in respect of
the legality, validity or enforceability of any Senior Note or any act or
omission of any other person; or

(iii)
No agency or trust relation to any Senior Note transferor or transferee: assume
any relationship of agency or trust to any transferor or transferee, or
potential transferor or transferee, of each Senior Note or any portion of the
Senior Note Principal Amount Outstanding, and shall act solely as agent of the
Issuer.

22.5
Resignation

The Registrar may resign its appointment as the agent of the Issuer hereunder
and/or in relation to the Senior Note upon the expiration of not less than 30
days’ notice to that effect by the Registrar to the Issuer and the other parties
hereto provided that:


--------------------------------------------------------------------------------

39

--------------------------------------------------------------------------------

Schedule 3

(i)
Payment date: if in relation to any Senior Note any such resignation which would
otherwise take effect less than three (3) Business Days before or after the date
for redemption of such Senior Note or any interest or other payment date in
relation to any such Senior Note, such resignation shall not take effect, in
relation to such Senior Note only, until the third day following such date; and

(ii)
Successors: in respect of any Senior Note, such resignation shall not be
effective until a successor thereto has been appointed pursuant to Clause 22.8
(Additional and successor registrar) or in accordance with Clause 22.9
(Registrar may appoint successors) and notice of such appointment has been given
in accordance with this Agreement.

22.6
Revocation

The Issuer may revoke its appointment of the Registrar as its agent hereunder
and/or in relation to any Senior Note by not less than 30 days’ notice to that
effect to the Registrar, provided that such revocation shall not be effective
until a successor thereto has been appointed by the Issuer as its agent in
relation to such Senior Note and notice of such appointment has been given in
accordance with this Agreement.
22.7
Automatic termination

22.7.1
The appointment of the Registrar shall terminate forthwith if the Registrar
becomes incapable of acting, a Third Party Insolvency Event occurs and is
continuing in relation to the Registrar or a Third Party Insolvency Proceeding
has commenced and is outstanding against the Registrar.

22.7.2
If the appointment of the Registrar is terminated in accordance with this Clause
22.7, the Issuer shall forthwith appoint a successor in accordance with Clause
22.8 (Additional and successor registrar).

22.8
Additional and successor registrar

The Issuer may appoint a successor registrar and shall forthwith give notice of
any such appointment to the holders of the Senior Note and the other parties
hereto, whereupon the Issuer and the additional or successor registrar shall
acquire and become subject to the same rights and obligations between themselves
as if they had entered into an agreement in the form mutatis mutandis of this
Agreement.
22.9
Registrar may appoint successors

If the Registrar gives notice of its resignation in accordance with Clause 22.5
(Resignation) and by the tenth day before the expiry of such notice a successor
has not been duly appointed in accordance with Clause 22.8 (Additional and
successor registrar), the Registrar may itself appoint as its successor any
reputable and experienced financial institution and give notice of such
appointment to the Parties to this Agreement, whereupon the Issuer and such
successor shall acquire and become subject to the same rights and obligations
between themselves as if they had entered into an agreement in the form mutatis
mutandis of this Agreement.


--------------------------------------------------------------------------------

40

--------------------------------------------------------------------------------

Schedule 3

22.10
Release

Upon any resignation or revocation taking effect under Clause 22.5 (Resignation)
or Clause 22.6 (Revocation) or any termination taking effect under Clause 22.7
(Automatic termination), the Registrar shall:
(i)
Discharge: be released and discharged from its obligations under this Agreement
(save that it shall remain entitled to the benefit of and subject to Clause 23
(Registrar’s Fees and Expenses));

(ii)
Registrar’s records: deliver to the Issuer and its successor a copy, certified
as true and up to date by an officer or authorised signatory of the Registrar,
of the records maintained by it in accordance with Clause 2.2 (Register of
Senior Notes); and

(iii)
Moneys and papers: forthwith (upon payment to it of any amount due to it in
accordance with Clause 23 (Registrar’s Fees and Expenses)) transfer all moneys
and papers to its successor and, upon appropriate notice, provide reasonable
assistance to its successor for the discharge of its duties and responsibilities
hereunder.

22.11
Merger

Any legal entity into which the Registrar is merged into, converted into or
transferred to, any legal entity resulting from any merger, conversion or
transfer to which such Registrar is a party shall, to the extent permitted by
applicable law, be the successor to such Registrar without any further
formality, whereupon the Issuer and such successor shall acquire and become
subject to the same rights and obligations between themselves as if they had
entered into an agreement in the form mutatis mutandis of this Agreement. Notice
of any such merger, conversion or transfer shall forthwith be given by such
successor to the Issuer and the Registered Holders and the other parties hereto.
22.12
Changes in Specified Offices

If the Registrar decides to change its Specified Office (which may only be
effected within the same country unless the prior written approval of the Issuer
has been obtained), it shall give notice to the Transaction Agent and the Issuer
(with a copy to the Issuer Cash Manager and the Issuer Security Trustee) of the
address of the new Specified Office stating the date on which such change is to
take effect, which date shall be not less than thirty (30) days after the date
of such notice. The Issuer shall at its own expense not less than 14 days prior
to the date on which such change is to take effect (unless the appointment of
the Registrar is to terminate pursuant to any of the foregoing provisions of
this Clause 22 on or prior to the date of such change) give notice thereof to
the Registered Holders and the other Parties hereto.
23
Registrar’s Fees and Expenses

23.1
Fees

The Issuer shall pay (in accordance with the applicable Issuer Priority of
Payment) to the Registrar for account of the Registrar such fees as may have
been separately agreed between, amongst others, the Registrar and the Issuer in
respect of the services of the Registrar hereunder (plus any applicable VAT) and
the Registrar shall notify the Issuer Cash Manager (in advance) of such fees
payable.


--------------------------------------------------------------------------------

41

--------------------------------------------------------------------------------

Schedule 3

23.2
Expenses

The Issuer shall on demand (but in accordance with the applicable Issuer
Priority of Payment) reimburse the Registrar for all expenses (including,
without limitation, legal fees and any publication, advertising, communication,
courier, postage and other out-of-pocket expenses) properly incurred in
connection with its services hereunder (plus any applicable VAT), and the
Registrar shall notify the Issuer Cash Manager in respect of expenses due and
payable.
23.3
Taxes

The Issuer shall pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) which
may be payable upon or in connection with the execution and delivery of this
Agreement and the Issuer shall indemnify the Registrar on demand against any
claim, demand, action, liability, damages, cost, loss or expense (including,
without limitation, legal fees and any applicable VAT) which it may incur or
which may be made against it as a result or arising out of or in relation to any
failure to pay or delay in paying any of the same. All payments by the Issuer
under this Clause 23 shall be made free and clear of, and without withholding or
deduction
for, any taxes, duties, assessments or governmental charges of whatsoever nature
imposed, levied, collected, withheld or assessed unless such withholding or
deduction is required by law. In that event, the Issuer shall pay such
additional amounts as will result in the receipt by the Registrar of such
amounts as would have been received by it if no such withholding or deduction
had been required.
23.4
Registrar’s Indemnity

The Issuer shall indemnify the Registrar against any loss, liability, cost,
claim, action, demand or expense (including, but not limited to, all costs,
charges and expenses paid or incurred in disputing or defending any of the
foregoing) which it may incur or which may be made against it arising out of or
in relation to or in connection with its appointment or the exercise of its
functions under this Agreement except such as may result from the negligence,
wilful default or fraud of the Registrar or that of its officers, employees,
sub-contractors or delegates.
24
Delegation by the Issuer to the Issuer Cash Manager

The parties hereto acknowledge and agree that the Issuer may (with the prior
agreement of the Issuer Cash Manager) delegate all or part of its obligations
under this Agreement to the Issuer Cash Manager and the Parties hereto are
hereby notified of such delegation. The Parties hereto shall treat all notices
or determinations communicated by the Issuer Cash Manager as being delivered by
(or on behalf of) the Issuer.
25
Incorporation of Common Terms

The Common Terms shall be incorporated by reference into this Agreement. If
there is any conflict between the Common Terms as incorporated by reference into
this Agreement and the other provisions of this Agreement, the provisions of the
incorporated Common Terms shall prevail to the fullest extent permitted by
applicable law.


--------------------------------------------------------------------------------

42

--------------------------------------------------------------------------------

Schedule 3

26
Governing Law

This Agreement and any non-contractual obligations arising out of it or in
connection with it shall be governed by English law.
27
Jurisdiction

27.1
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).

27.2
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no such Party will argue to
the contrary.

27.3
This Clause 27 is for the benefit of the Issuer Secured Creditors only. The
Issuer Secured Creditors shall not be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by
law, such Parties may take concurrent proceedings in any number of
jurisdictions.

28
Service of Process

28.1
Without prejudice to any other mode of service allowed under any relevant law,
the Issuer:

(a)
irrevocably appoints Avis Finance Company Limited as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Transaction Document to which it is a party; and

(b)
agrees that failure by a process agent to notify the Issuer of the process will
not invalidate the proceedings concerned.

28.2
If for any reason such agent shall cease to be such agent for the service of
process, the Issuer shall forthwith appoint a new agent for service of process
in England and deliver to the Transaction Agent and the other parties hereto a
copy of the new agent’s acceptance of that appointment within 30 days.

28.3
Nothing shall affect the right to serve process in any other manner permitted by
law.

29
Third Parties Rights

29.1
Unless expressly provided to the contrary in this Agreement, a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act 1999 (the
"Third Parties Rights Act") to enforce or to enjoy the benefit of any term of
this Agreement.

29.2
Notwithstanding any term of this Agreement, the consent of any person who is not
a Party is not required to rescind or vary this Agreement at any time.

In witness whereof this Agreement has been entered into by the Parties hereto on
the day and year first above written.


--------------------------------------------------------------------------------

43

--------------------------------------------------------------------------------

Schedule 3

Schedule 1
Initial Senior Noteholders
2
BANK OF AMERICA NATIONAL ASSOCIATION, LONDON BRANCH, a national banking
association organised and existing under the laws of the United States of
America, acting for the purposes of this Agreement through its London branch,
with registered number FC 002984 and registered office at 2, King Edward Street,
London EC1A 1HQ.

3
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a société anonyme organised and
existing under the laws of France whose registered office is 9, quai du
Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the
trade registry of Nanterre under number 304187701 RCS Nanterre.

4
DEUTSCHE BANK AG, LONDON BRANCH, an Aktiengesellschaft incorporated under the
laws of the Federal Republic of Germany and having its principal place of
business at Taunusanlage 12, 60235, Frankfurt am Main, Germany, acting through
its London Branch operating in the United Kingdom under branch number BR00005,
whose address is at Winchester House, 1 Great Winchester Street, London EC2N
2DB.

5
NATIXIS, a limited liability company incorporated under the laws of France with
registered number 542044524 Paris and registered office at 30 Avenue Pierre
Mendès-France-75013 Paris, France.

6
SCOTIABANK EUROPE PLC, a public limited company incorporated under the laws of
England and Wales with registered number 00817692 and registered office at 201
Bishopsgate, 6th Floor, London EC2M 3NS.


--------------------------------------------------------------------------------

44

--------------------------------------------------------------------------------

Schedule 3

Schedule 2
Form of Senior Noteholder Commitment Letter
[DATE]
[●]
(the “Senior Noteholder”)
[REGISTERED ADDRESS]



Copy to:


1.
Crédit Agricole Corporate and Investment Bank (as the Transaction Agent)

9, quai du Président Paul Doumer
92920 Paris la Défense
France


2.
Deutsche Trustee Company Limited (as the Issuer Security Trustee)

Winchester House
1 Great Winchester Street
London EC2N 2DB


3.
Deutsche Bank AG, London Branch (as the Issuer Cash Manager)

Winchester House
1 Great Winchester Street
London EC2N 2DB


4.
Avis Finance Company Limited (as the Central Servicer)

Avis House, Park Road, Bracknell
Berkshire RG12 2EW


Dear Sirs
Avis Europe Fleet Securitisation – Senior Noteholder Fee Letter in relation to
the Commitment Fee, Non-Utilisation Fee and Margin Letter
1
General

1.1
We refer to the Framework Agreement and the Issuer Note Issuance Facility
Agreement (the “Agreements”). This is a Senior Noteholder Fee Letter.

1.2
Unless otherwise defined in this Senior Noteholder Fee Letter or the context
requires otherwise, capitalised words and expressions used in this Senior
Noteholder Fee Letter have the meanings ascribed to them in the Master
Definitions Agreement dated on or about the date hereof, and entered


--------------------------------------------------------------------------------

45

--------------------------------------------------------------------------------

Schedule 3

into by, amongst others, the Issuer, the Issuer Security Trustee and the
Transaction Agent (the “Master Definitions Agreement”) (as the same may be
amended, varied or supplemented from time to time).
1.3
The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to “this Agreement” were to this Senior Noteholder
Fee Letter.

1.4
Each of (i) the Issuer (a private limited company incorporated under the laws of
Ireland with registered number 463656 and having its registered office at 1
Grant's Row, Lower Mount Street, Dublin 2, Ireland) and (ii) the Senior
Noteholder ([insert details of registered address and company registration
number or equivalent]), acknowledges the rights, duties, discretions and
obligations set out within the Framework Agreement and acknowledges that this
Senior Noteholder Fee Letter should be read in conjunction with the Framework
Agreement.

1.5
The Common Terms shall be incorporated by reference into this Senior Noteholder
Fee Letter. If there is any conflict between the Common Terms as incorporated by
reference into this Senior Noteholder Fee Letter and the other provisions of
this Senior Noteholder Fee Letter, the provisions of the incorporated Common
Terms shall prevail to the fullest extent permitted by applicable law.

1.6
If there is any inconsistency between the definitions given in this Senior
Noteholder Fee Letter and those given in the Master Definitions Agreement or any
other Transaction Documents, the definitions set out in this Senior Noteholder
Fee Letter will prevail.

2
Senior Noteholder Commitment

We refer to the Issuer Note Issuance Facility Agreement. The Senior Noteholder
Commitment of the above named Senior Noteholder with effect from [●] is €[●].
3
Commitment Fees

3.1
The commitment fees payable to the Senior Noteholder pursuant to the Agreements
(the “Commitment Fees”) amounts to [●] per cent. of the Senior Noteholder
Commitment (as set out in Clause 2), being €[●] and is payable on the Initial
Funding Date.

4
Non-Utilisation Fees

The Non-Utilisation Fees referred to in clause 7.4 of the Issuer Note Issuance
Facility Agreement amounts to:
(a)
if the extent of the Senior Noteholder Commitment that is utilised is less than
50 per cent. of the Senior Noteholder Commitment, then [●] per cent. of the
Senior Noteholder Available Commitment; and

(b)
if the extent of the Senior Noteholder Commitment that is utilised is 50 per
cent. or more of the Senior Noteholder Commitment, then [●] per cent. of the
Senior Noteholder Available Commitment,

calculated on a daily basis, and is payable, if applicable, on each Settlement
Date.
5
Senior Advance Margin


--------------------------------------------------------------------------------

46

--------------------------------------------------------------------------------

Schedule 3

5.1
We refer to the definition of “Interest Rate” in clause 1 of the Master
Definitions Agreement.

5.2
The Senior Advance Margin payable to the Senior Noteholder pursuant to the
Agreements amounts to:

5.2.1
if the Senior Notes are not rated by any Rating Agency approved by the
Transaction Agent or if the Senior Notes (if rated) are not rated at least “A”
by DBRS, [●] per cent.; and

5.2.2
if the Senior Notes are rated at least “A” by DRBS, [●] per cent., provided that
such Senior Advance Margin applies from and including the Settlement Date
following the date on which Senior Notes are so rated,

and is payable on each Settlement Date.
6
Payments

6.1
Payment of the fees under this Senior Noteholder Fee Letter should be made to
the following account:

[Account details to be inserted]
6.2
The amounts payable under this Senior Noteholder Fee Letter:

6.2.1
are non-refundable and non-creditable against other fees payable in connection
with the Framework Agreement and the Issuer Note Issuance Facility Agreement;
and

6.2.2
shall be paid in full, without (and free and clear of any deduction for) set-off
or counterclaim.

6.3
The fees payable pursuant to this letter are exclusive of any VAT or similar
charge. If any VAT or similar charge is chargeable in connection with this fee,
the Issuer shall pay that VAT or similar charge at the same time as it pays this
fee.

6.4
All payments shall be paid without any deduction or withholding for or on
account of tax (a "Tax Deduction") unless a Tax Deduction is required by law. If
a Tax Deduction is required by law to be made, the amount of the payment due
shall be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

7
Governing law

This Senior Noteholder Fee Letter and any non-contractual obligations arising
out of or in connection with it are governed by English law.
Yours faithfully
CARFIN FINANCE INTERNATIONAL LIMITED
By:
Agreed and accepted by [SENIOR NOTEHOLDER]
By:


--------------------------------------------------------------------------------

47

--------------------------------------------------------------------------------

Schedule 3

Schedule 3
Unrestricted Senior Note Certificate
THE NOTES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER
JURISDICTION OF THE UNITED STATES AND THE ISSUER HAS NOT REGISTERED AND WILL NOT
REGISTER UNDER THE U.S. INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”), AND ACCORDINGLY NOTES REPRESENTED BY THIS CERTIFICATE
MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OF AMERICA, OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
(AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) EXCEPT IN RELIANCE ON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND PURSUANT
TO THE TRANSFER RESTRICTIONS AND OTHER RELATED REQUIREMENTS SET FORTH IN
SCHEDULES 6 AND 6A TO THE ISSUER NOTE ISSUANCE FACILITY AGREEMENT AND THE SENIOR
NOTEHOLDER ACCESSION DEED.
THIS CERTIFICATE MAY ONLY BE HELD BY PERSONS THAT ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT).
SERIAL NO. [●]
CARFIN FINANCE INTERNATIONAL LIMITED
(a private limited company incorporated under the laws of Ireland with
registered number 463656)
(“Issuer”)
This unrestricted senior note (the “Unrestricted Senior Note”) is issued by the
Issuer and is constituted by the issuer note issuance facility agreement (the
“Issuer Note Issuance Facility Agreement”) dated [●] and made between, inter
alios, the Issuer, Crédit Agricole Corporate and Investment Bank and [●]. This
Unrestricted Senior Note is issued subject to, and with the benefit of, the
terms and conditions contained in the Issuer Note Issuance Facility Agreement,
which are incorporated by reference herein. Terms used herein have the
respective meanings specified in the Issuer Note Issuance Facility Agreement.
THIS IS TO CERTIFY that [●] is the registered holder (the “Senior Noteholder”)
of this Unrestricted Senior Note of its Senior Note Principal Amount
Outstanding, as recorded in the Register. For value received, the Issuer,
subject to and in accordance with the Issuer Note Issuance Facility Agreement,
promises to pay to the registered holder of this Unrestricted Senior Note on the
relevant Senior Advance Repayment Date amounts owing to it in the manner
specified in the Issuer Note Issuance Facility Agreement.
This Unrestricted Senior Note is in registered form and is not transferable in
part.
SIGNED AND DELIVERED as a deed        )
by a duly authorised attorney of         )
CARFIN FINANCE INTERNATIONAL        )
LIMITED                    )
in the presence of:                )




Witness's signature:
Witness's name


--------------------------------------------------------------------------------

48

--------------------------------------------------------------------------------

Schedule 3

(in capitals):
Witness's address
ISSUED as of [●]    


--------------------------------------------------------------------------------

49

--------------------------------------------------------------------------------

Schedule 3

Schedule 3A
Restricted Senior Note Certificate
THE NOTES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER
JURISDICTION OF THE UNITED STATES AND THE ISSUER HAS NOT REGISTERED AND WILL NOT
REGISTER UNDER THE U.S. INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”).
THE NOTES REPRESENTED BY THIS CERTIFICATE AND ANY INTEREST THEREIN MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) TO A PERSON THAT IS
AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT) OR
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) IN RELIANCE ON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OR IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR (B)
NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, IN EACH CASE (I) UPON SIGNING-UP
TO THE SENIOR NOTEHOLDER ACCESSION DEED AND DELIVERING A LETTER OF
REPRESENTATION IN THE FORM SET FORTH IN THE SENIOR NOTEHOLDER ACCESSION DEED AND
(II) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.
ACCREDITED INVESTORS AND QUALIFIED INSTITUTIONAL BUYERS MUST TAKE DELIVERY OF
THEIR NOTES IN THE FORM OF THIS DEFINITIVE RESTRICTED CERTIFICATE.
NON-U.S. PERSONS MUST TAKE DELIVERY OF THEIR NOTES IN THE FORM OF THE DEFINITIVE
RESTRICTED CERTIFICATE REPRESENTING NOTES SOLD IN RELIANCE ON REGULATION S. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE OR EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE REGISTRAR OR
ANY OTHER PARTY. EACH TRANSFEREE MUST DELIVER TO THE ISSUER, THE REGISTRAR AND
THE TRANSFER AGENT A LETTER OF REPRESENTATION IN THE FORM SET OUT IN THE SENIOR
NOTEHOLDER ACCESSION DEED (REFERRED TO HEREIN) AT THE TIME OF ANY TRANSFER. IN
ADDITION, THE ISSUER HAS THE RIGHT TO REFUSE TO HONOUR A TRANSFER OF NOTES OR
ANY INTEREST THEREIN TO A PERSON WHO IS NOT IN COMPLIANCE WITH THE FOREGOING.
IN ADDITION TO THE FOREGOING, THE ISSUER HAS THE RIGHT TO COMPEL ANY NOTEHOLDER
OR BENEFICIAL OWNER THAT IS A U.S. PERSON THAT IS NOT AN ACCREDITED INVESTOR OR
A QUALIFIED INSTITUTIONAL BUYER TO SELL SUCH NOTES OR INTEREST THEREIN, OR MAY
SELL SUCH NOTES OR INTEREST THEREIN ON BEHALF OF SUCH PERSON, AT THE LEAST OF
(X) THE PURCHASE PRICE THEREFOR PAID BY THE NOTEHOLDER OR BENEFICIAL OWNER, AS
THE CASE MAY BE, (Y) 100% OF THE PRINCIPAL AMOUNT THEREOF OR (Z) THE FAIR MARKET
VALUE THEREOF.
EACH HOLDER OF NOTES WILL HAVE REPRESENTED, WARRANTED AND COVENANTED IN ITS
LETTER OF REPRESENTATION THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THE NOTES
REPRESENTED HEREBY OR AN INTEREST THEREIN WILL NOT BE), AND IS NOT ACTING ON
BEHALF OF (AND FOR SO LONG AS IT HOLDS THE NOTES REPRESENTED HEREBY OR AN
INTEREST HEREIN


--------------------------------------------------------------------------------

50

--------------------------------------------------------------------------------

Schedule 3

WILL NOT BE ACTING ON BEHALF OF) AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), A PLAN WITHIN THE MEANING OF SECTION 4975(E)(1) OF THE U.S.
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN ENTITY THAT IS DEEMED
TO HOLD THE ASSETS OF ANY SUCH PLAN, WHICH PLAN OR ENTITY IS SUBJECT TO TITLE I
OF ERISA OR SECTION 4975 OF THE CODE, OR A GOVERNMENTAL OR CHURCH PLAN THAT IS
SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW THAT IS SIMILAR TO THE PROHIBITED
TRANSACTION PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE.
THE ISSUER HAS THE RIGHT TO COMPEL ANY NOTEHOLDER OR BENEFICIAL OWNER TO SELL
SUCH NOTES OR INTEREST THEREIN, OR MAY SELL SUCH NOTES OR INTEREST THEREIN ON
BEHALF OF SUCH PERSON, WHERE SUCH PERSON DOES NOT SATISFY THE REQUIREMENTS IN
THE PARAGRAPH ABOVE. ANY SUCH SALE SHALL BE MADE AT THE LOWEST OF (X) THE
PURCHASE PRICE THEREFOR PAID BY THE NOTEHOLDER OR BENEFICIAL OWNER, AS THE CASE
MAY BE, (Y) 100% OF THE PRINCIPAL AMOUNT THEREOF AND (Z) THE FAIR MARKET VALUE
THEREOF.
SERIAL NO. [●]
CARFIN FINANCE INTERNATIONAL LIMITED
(a private limited company incorporated under the laws of Ireland with
registered number 463656)
(“Issuer”)
This restricted senior note (the “Restricted Senior Note”) is issued by the
Issuer and is constituted by the issuer note issuance facility agreement (the
“Issuer Note Issuance Facility Agreement”) dated [●] and made between, inter
alios, the Issuer, Crédit Agricole Corporate and Investment Bank and [●]. This
Restricted Senior Note is issued subject to, and with the benefit of, the terms
and conditions contained in the Issuer Note Issuance Facility Agreement, which
are incorporated by reference herein. Terms used herein have the respective
meanings specified in the Issuer Note Issuance Facility Agreement.
THIS IS TO CERTIFY that [●] is the registered holder (the “Senior Noteholder”)
of this Restricted Senior Note of its Senior Note Principal Amount Outstanding,
as recorded in the Register. For value received, the Issuer, subject to and in
accordance with the Issuer Note Issuance Facility Agreement, promises to pay to
the registered holder of this Restricted Senior Note on the relevant Senior
Advance Repayment Date amounts owing to it in the manner specified in the Issuer
Note Issuance Facility Agreement.
This Restricted Senior Note is in registered form and is not transferable in
part.
SIGNED AND DELIVERED as a deed        )
by a duly authorised attorney of         )
CARFIN FINANCE INTERNATIONAL        )
LIMITED                    )
in the presence of:                )


Witness's signature:
Witness's name
(in capitals):
Witness's address
ISSUED as of [●]


--------------------------------------------------------------------------------

51

--------------------------------------------------------------------------------

Schedule 3

Schedule 4
Mandatory Cost
1
The Mandatory Cost is an addition to the interest rate to compensate Senior
Noteholders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2
On the first day of each Senior Advance Interest Period (or as soon as possible
thereafter) the Transaction Agent shall calculate, as a percentage rate, a rate
(the "Additional Cost Rate") for each Senior Noteholder, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Transaction Agent as a weighted average of the Senior Noteholders' Additional
Cost Rates (weighted in proportion to the percentage participation of each
Senior Noteholder in the relevant Senior Advance) and will be expressed as a
percentage rate per annum.

3
The Additional Cost Rate for any Senior Noteholder lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Senior Noteholder to the Transaction Agent. This percentage will be certified by
that Senior Noteholder in its notice to the Transaction Agent to be its
reasonable determination of the cost (expressed as a percentage of that Senior
Noteholder's participation in all Senior Advances made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.

4
The Additional Cost Rate for any Senior Noteholder lending from a Facility
Office in the United Kingdom will be calculated by the Transaction Agent as
follows:

in relation to a sterling Senior Advance:
AB+C(B-D)+Ex0.01
per cent. per annum
100-(A+C)

in relation to a Senior Advance in any currency other than sterling:
Ex0.01
per cent. per annum.
300

Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Senior Noteholder is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

B
is the percentage rate of interest (excluding the Senior Advance Margin and the
Mandatory Cost and, if the Senior Advance is an Unpaid Sum, the additional rate
of interest specified in paragraph (a) of Clause 9.7 (Default interest)) payable
for the relevant Senior Advance Interest Period on the Senior Advance.


--------------------------------------------------------------------------------

52

--------------------------------------------------------------------------------

Schedule 3

C
is the percentage (if any) of Eligible Liabilities which that Senior Noteholder
is required from time to time to maintain as interest bearing Special Deposits
with the Bank of England.

D
is the percentage rate per annum payable by the Bank of England to the
Transaction Agent on interest bearing Special Deposits.

E
is designed to compensate Senior Noteholders for amounts payable under the Fees
Rules and is calculated by the Transaction Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the Transaction
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5
For the purposes of this Schedule:

"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;
“Facility Office” means the office or offices notified by a Senior Noteholder to
the Transaction Agent in writing on or before the date it becomes a Senior
Noteholder (or, following that date, by not less than five Business Days'
written notice) as the office or offices through which it will perform its
obligations under this Agreement;
"Fees Rules" means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union;
and
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
6
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7
If requested by the Transaction Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Transaction Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank


--------------------------------------------------------------------------------

53

--------------------------------------------------------------------------------

Schedule 3

for that financial year) and expressed in pounds per £1,000,000 of the Tariff
Base of that Reference Bank.
8
Each Senior Noteholder shall supply any information required by the Transaction
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Senior Noteholder shall supply the following
information on or prior to the date on which it becomes a Senior Noteholder:

8.1    the jurisdiction of its Facility Office; and
8.2    any other information that the Agent may reasonably require for such
purpose.
Each Senior Noteholder shall promptly notify the Transaction Agent of any change
to the information provided by it pursuant to this paragraph.
9
The percentages of each Senior Noteholder for the purpose of A and C above and
the rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Transaction Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Senior
Noteholder notifies the Transaction Agent to the contrary, each Senior
Noteholder's obligations in relation to cash ratio deposits and Special Deposits
are the same as those of a typical bank from its jurisdiction of incorporation
with a Facility Office in the same jurisdiction as its Facility Office.

10
The Transaction Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Senior Noteholder and shall be entitled to assume that the information
provided by any Senior Noteholder or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

11
The Transaction Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Senior Noteholders on the basis of the
Additional Cost Rate for each Senior Noteholder based on the information
provided by each Senior Noteholder and each Reference Bank pursuant to
paragraphs 3, 7 and 8 above.

12
Any determination by the Transaction Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Senor Noteholder shall, in the absence of manifest error, be conclusive and
binding on all Parties.

13
The Transaction Agent may from time to time, after consultation with the
parties, determine and notify to all parties (including, without limitation,
providing written notice to the Issuer, copied to the Issuer Cash Manager) any
amendments or variations which are required to be made to the formula set out
above in order to comply with any change in law or any requirements from time to
time imposed by the Bank of England or the Financial Services Authority (or, in
either case, any other authority which replaces all or any of its functions).





--------------------------------------------------------------------------------

54

--------------------------------------------------------------------------------

Schedule 3

Schedule 5
Form of Senior Noteholder Commitment Increase Request Notice and Senior
Noteholder Acknowledgement
From:
CarFin Finance International Limited as Issuer
To:
[●] as Senior Noteholders
cc:
[●] as Registrar
[●] as Issuer Cash Manager
[●] as Transaction Agent
[●] as Issuer Security Trustee
[●] as Central Servicer



Dear Sirs
1
We refer to the Issuer Note Issuance Facility Agreement (the “Agreement”) dated
[●] and made between, among others, the Issuer and the Senior Noteholders. Terms
defined in the Agreement shall bear the same meaning in this Senior Noteholder
Commitment Increase Request Notice.

2
We hereby give you notice, pursuant to Clause 5.1 (Increase in Senior Noteholder
Commitments) of the Agreement, that we wish [further] to increase the Total
Senior Noteholder Commitments as follows, subject to the terms and conditions of
the Agreement and the other Transaction Documents:

2.1
[Unallocated] Senior Noteholder Commitment Increase Request Amount: [●]

2.2
[Further] Response Time: [●]

3
We hereby request that each Senior Noteholder inform us by the [Further]
Response Time whether such Senior Noteholder is willing [further] to increase
its Senior Noteholder Commitment, and the maximum increased amount of such
Senior Noteholder’s Senior Noteholder Commitment, in accordance with Clause
5.1.3 or 5.1.5 of the Agreement.

4
The Notional Commitments as at the date of this notice are as follows:

[●]:
€[●]
[●]:
€[●]
[●]:
€[●]



5
This Senior Noteholder Commitment Increase Request Notice and any
non-contractual obligations arising out of or in connection with it are governed
by English Law.

Yours faithfully,




--------------------------------------------------------------------------------

55

--------------------------------------------------------------------------------

Schedule 3


for and on behalf of
CARFIN FINANCE INTERNATIONAL LIMITED


Acknowledgement of Form of Commitment Increase Request Notice
From:
[name of Senior Noteholder]
To:
CarFin Finance International Limited as Issuer
cc:
[●] as Registrar
[●] as Issuer Cash Manager
[●] as Transaction Agent
[●] as Security Trustee
[●] as Central Servicer



Dear Sirs
1
[We[, name of Senior Noteholder] confirm that we are willing [further] to
increase our Senior Noteholder Commitment by the following amount:

[●]]
2
[We[, name of Senior Noteholder] confirm that we are not willing to increase our
Senior Noteholder Commitment]

Yours faithfully,



for and on behalf of
[Name of Senior Noteholder]


--------------------------------------------------------------------------------

56

--------------------------------------------------------------------------------

Schedule 3

Schedule 6
Selling Restrictions for Unrestricted Senior Notes
3
General

No action has been or will be taken in any jurisdiction by the Issuer that would
permit a public offering of the Senior Notes or possession or distribution of
any offering material in relation to the Senior Notes, in any country or
jurisdiction where action for that purpose is required.
4
United States

To the extent that the Unrestricted Senior Notes are securities as defined in
Section 2(a)(1) of the Securities Act of 1933 then the following selling
restrictions apply.
4.1
No registration under the United States Securities Act of 1933, as amended (the
“Securities Act”)

(c)
The Senior Notes have not been and will not be registered under the Securities
Act, or the securities laws of any state of the United States or jurisdiction
and, subject to certain exceptions, may not be offered and sold within the
United States or to or for the benefit of US persons, as defined under
Regulation S under the Securities Act (“Regulation S”). In addition, the Issuer
has not been and will not be registered as an investment company under the
United States Investment Company Act of 1940, as amended.

(d)
Unless and to the extent otherwise expressly agreed with the Issuer, the Senior
Notes may be offered and sold only outside the United States pursuant to and in
reliance upon Regulation S to, or for the account or benefit of, persons who are
not U.S. Persons (as defined in Regulation S) in Offshore Transactions (as
defined in Regulation S).

(e)
Notwithstanding the foregoing, Senior Notes may be transferred to Eligible U.S.
Persons pursuant to the Issuer Note Issuance Facility Agreement and the
requirements for the same set forth in this Schedule 6 (Selling Restrictions for
Unrestricted Senior Notes) and Schedule 6A (Selling Restrictions for Restricted
Senior Notes) thereof and subject to the transfer restrictions set forth in the
Senior Noteholder Accession Deed.

4.2
Compliance by Issuer with United States securities laws

The Issuer represents, warrants and agrees that:
(i)
neither it nor any of its affiliates (including any person acting on behalf of
the Issuer or any of its affiliates) has offered or sold, or will offer or sell,
any Senior Note in any circumstances which would require the registration of any
of the Senior Notes under the Securities Act;

(ii)
neither the Issuer nor any of its affiliates nor any person acting on its or
their behalf has engaged or will engage in any “directed selling efforts” (as
defined in Regulation S) with respect to the Senior Note;

(iii)
neither the Issuer nor any of its affiliates nor any person acting on its or
their behalf has engaged or will engage in any form of general solicitation or
general advertising (as those terms are used in Rule 502(c) under the Securities
Act) in connection with any offer or sale of the Senior Note in the United
States; and


--------------------------------------------------------------------------------

57

--------------------------------------------------------------------------------

Schedule 3

(iv)
it is a “foreign issuer” (as such term is defined in Regulation S) which
reasonably believes that there is no “substantial US market interest” (as such
term is defined in Regulation S) in its debt securities (as defined in
Regulation S).

4.3
Interpretation

Terms used in paragraphs 4.1 and 4.2 above have the meanings given to them by
Regulation S under the Securities Act.


--------------------------------------------------------------------------------

58

--------------------------------------------------------------------------------

Schedule 3

Schedule 6A
Selling Restrictions for Restricted Senior Notes


--------------------------------------------------------------------------------

59

--------------------------------------------------------------------------------

Schedule 3

1
General

No action has been or will be taken in any jurisdiction by the Issuer that would
permit a public offering of the Senior Notes or possession or distribution of
any offering material in relation to the Senior Notes, in any country or
jurisdiction where action for that purpose is required.
2
United States

To the extent that the Restricted Senior Notes are securities as defined in
Section 2(a)(1) of the Securities Act of 1933 then the following selling
restrictions apply.
2.1
No registration under the United States Securities Act of 1933, as amended (the
“Securities Act”)

(f)
The Senior Notes have not been and will not be registered under the Securities
Act, or the securities laws of any state of the United States or jurisdiction
and, subject to certain exceptions, may not be offered, sold, pledged or
otherwise transferred except to a person that is (A) an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act or (B) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act in
reliance on an exemption from the registration requirements of the Securities
Act, in either case, that is acquiring the Senior Notes for its own account for
investment purposes and not with a view to, or for the offer or sale in
connection with, any distribution thereof and it has not been formed for the
purpose of investing in the Senior Notes (unless each beneficial owner of such
investment is a qualified institutional buyer or an accredited investor).

(g)
In addition, the Issuer has not been and will not be registered as an investment
company under the United States Investment Company Act of 1940, as amended.

(h)
Notwithstanding the foregoing, Senior Notes may be transferred to non-U.S.
Persons pursuant to the Issuer Note Issuance Facility Agreement and the
requirements for the same set forth in Schedule 6 (Selling Restrictions for
Unrestricted Senior Notes) and this Schedule 6A (Selling Restrictions for
Restricted Senior Notes) thereof and subject to the transfer restrictions set
forth in the Senior Noteholder Accession Deed.

2.2
Compliance by Issuer with United States securities laws

The Issuer represents, warrants and agrees that:
(v)
neither it nor any of its affiliates (including any person acting on behalf of
the Issuer or any of its affiliates) has offered or sold, or will offer or sell,
any Senior Note in any circumstances which would require the registration of any
of the Senior Notes under the Securities Act;

(vi)
neither the Issuer nor any of its affiliates nor any person acting on its or
their behalf has engaged or will engage in any “directed selling efforts” (as
defined in Regulation S) with respect to the Senior Notes; and

(vii)
neither the Issuer nor any of its affiliates nor any person acting on its or
their behalf has engaged or will engage in any form of general solicitation or
general advertising (as those terms are used in Rule 502(c) under the Securities
Act) in connection with any offer or sale of the Senior Note in the United
States).


--------------------------------------------------------------------------------

60

--------------------------------------------------------------------------------

Schedule 3

Schedule 7
Form of Transfer of Senior Note Principal Amount Outstanding and/or Senior
Noteholder Commitment for Unrestricted Senior Notes
To:
[●] as Issuer
To:
[●] as Issuer Cash Manager (on behalf of the Issuer)
To:
[●] as Transaction Agent
To:
[●] as Registrar
To:
[●] as Central Servicer



We refer to:
(1)
the Issuer Note Issuance Facility Agreement dated [●] and made between, amongst
others, the Initial Senior Noteholders, the Issuer and the Transaction Agent
(such terms as defined therein); and

(2)
the variable funding note issued to a non-U.S. person pursuant to Regulation S
as of [●] with Serial Number [●] (the “Unrestricted Senior Note”) of CarFin
Finance International Limited.

For Value Received      being the Registered Holder of an Unrestricted Senior
Note, hereby transfers
to     
of     
    
    
    
•
€[●] in Senior Note Principal Amount Outstanding

•
€[●] in Senior Noteholder Commitment

•
in consideration of €[●] as the purchase price payable

[We irrevocably request and authorise [●] (the “Registrar”), in its capacity as
registrar in relation to the Senior Note (or any successor) to record the
transfer of Senior Note Principal Amount Outstanding by means of appropriate
entries in the register kept by it.][Delete if transfer of Senior Noteholder
Commitment only]
Location of branch of Transferee Senior Noteholder: [●]
The Transferee Senior Noteholder confirms that it is a non-U.S. person, a
Qualifying Senior Noteholder and, in the case of a Senior Noteholder who
satisfies the condition in paragraph A of the definition of “Qualifying Senior
Noteholder”, it has completed and attached a Quoted Eurobond WHT Form.


--------------------------------------------------------------------------------

61

--------------------------------------------------------------------------------

Schedule 3



Dated: [●]
 
 
By:
   
 
(duly authorised)
 
[Name of Transferor Senior Noteholder]



Dated: [●]
 
 
By:
   
 
(duly authorised)
[Name of Transferee Senior Noteholder]



Acknowledged by the Registrar:
Dated: [●]
[Registrar]


By:





--------------------------------------------------------------------------------

62

--------------------------------------------------------------------------------

Schedule 3

Schedule 7A
Form of Transfer of Senior Note Principal Amount Outstanding and/or Senior
Noteholder Commitment for Restricted Senior Notes
To:
[●] as Issuer
To:
[●] as Issuer Cash Manager (on behalf of the Issuer)
To:
[●] as Transaction Agent
To:
[●] as Registrar
To:
[●] as Central Servicer



We refer to:
(1)
the Issuer Note Issuance Facility Agreement dated [●] and made between, amongst
others, the Initial Senior Noteholders, the Issuer and the Transaction Agent
(such terms as defined therein); and

(2)
the variable funding note issued to an Eligible U.S. Person pursuant to Section
4(a)(2) of the Securities Act of 1933, as amended, as of [●] with Serial Number
[●] (the “Restricted Senior Note”) of CarFin Finance International Limited.

For Value Received      being the Registered Holder of a Restricted Senior Note,
hereby transfers
to     
of     
    
    
•
€[●] in Senior Note Principal Amount Outstanding

•
€[●] in Senior Noteholder Commitment

•
in consideration of €[●] as the purchase price payable

[We irrevocably request and authorise [●] (the “Registrar”), in its capacity as
registrar in relation to the Senior Note (or any successor) to record the
transfer of Senior Note Principal Amount Outstanding by means of appropriate
entries in the register kept by it.][Delete if transfer of Senior Noteholder
Commitment only]
Location of branch of Transferee Senior Noteholder: [●]
The Transferee Senior Noteholder has signed the Senior Noteholder Accession Deed
or delivered the “Letter of Representation” in the form set forth therein and
confirms that it is a Qualifying Senior Noteholder and, [in the case of a Senior
Noteholder who satisfies the condition in paragraph A of the definition of
“Qualifying Senior Noteholder”, it has completed and attached a Quoted Eurobond
WHT Form].


--------------------------------------------------------------------------------

63

--------------------------------------------------------------------------------

Schedule 3



Dated: [●]
 
 
By:
   
 
(duly authorised)
 
[Name of Transferor Senior Noteholder]



Dated: [●]
 
 
By:
   
 
(duly authorised)
[Name of Transferee Senior Noteholder]



Acknowledged by the Registrar:
Dated: [●]
[Registrar]


By:





--------------------------------------------------------------------------------

64

--------------------------------------------------------------------------------

Schedule 3

Schedule 8
Form of the Register
Register for each Senior Note
Number
Date of Issuance
Senior Noteholder Name
Senior Noteholder Address and bank account details for payment
Senior Noteholder Group
Initial Principal Amount


Date of transfer of Senior Note Principal Amount Outstanding
Date, Amount and Reference Number of each Senior Note Advance
Senior Note Principal Amount Outstanding after Senior Note Advance
Date of Repayment Prepayment or transfer of Senior Note Principal Amount
Outstanding
Senior Note Principal Amount Outstanding after Repayment, Prepayment or Transfer
Date of payment of interest on Senior Note and Amount of interest
Status of Senior Note (i.e. “Unrestricted” and able to be sold only to non-U.S.
persons or “Restricted” and able to be sold only to U.S. persons)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

65

--------------------------------------------------------------------------------

Schedule 3

Schedule 9
Quoted Eurobond WHT Form
Interest on Quoted Eurobonds
Declaration of residence outside Ireland for the purposes of
Section 64(7) Taxes Consolidation Act 1997
Before completing this declaration, please consult the notes overleaf in
relation to residence.


Declaration on own behalf
I/we/the company* declare that I am/we are/the company* is beneficially entitled
to the interest in respect of which this declaration is made and that


•
I am/we are/the company is* not resident in Ireland, and

•
should I/we/the company* become resident in Ireland I will/we will* so inform
you, in writing, accordingly.

*Delete as appropriate


 

Declaration on behalf of beneficial owner2 
I/we/the company* being the person to whom the interest is payable declare:


•
that the person(s) named below is/are beneficially entitled to the interest to
which this declaration refers;

•
that the person(s) who is/are beneficially entitled to the interest is/are not
resident in Ireland; and

•
I/we/the company* will inform you in writing if I/we/the company* become aware
that the beneficial owner(s) of the interest becomes resident in Ireland.

*Delete as appropriate


















--------------------------------------------------------------------------------

Schedule 3





Name and address of beneficial
owner:_______________________________________________

______________________________________________________________________________
Country of residence:
____________________________________________________________
Name and address of the person to whom the interest is payable on behalf of the
beneficial

owner, (where
applicable):___________________________________________________________
________________________________________________________________________________
Signature of declarer:
_________________________    Capacity:_______________________
IMPORTANT NOTES
This is a Revenue authorised declaration. It is subject to inspection by
Revenue. It is an offence to make a false declaration.
A relevant person is:
the person by or through whom the interest is paid, or
a banker or any other person in the State who receives or obtains payment of
Eurobond interest for another person by means of presenting coupons, or
a bank in the state which sells or otherwise realises coupons and pays over the
proceeds to another person or carries them into an account for another person,
or
a dealer in coupons who purchases coupons.
Residence - Individual
An individual will be regarded as being resident in Ireland for a tax year if
s/he:
1.
spends 183 days or more in the State in that tax year; and

2.
has a combined presence of 280 days in the State, taking into account the number
of days spent in the State in that tax year together with the number of days
spent in the State in the preceding year.

Presence in a tax year by an individual of not more than 30 days in the State
will not be reckoned for the purpose of applying the two-year test. Presence in
the State for a day means the personal presence of an individual at the end of
the day (midnight). From 1 January 2009, presence in the State for a day means
the personal presence of an individual at any time during the day.




--------------------------------------------------------------------------------

Schedule 3

Residence – Company
A company which has its central management and control in Ireland (the State) is
resident in the State irrespective of where it is incorporated. A company which
does not have its central management and control in Ireland but which is
incorporated in the State is resident in the State except where:
•
the company or a related company carries on a trade in the State, and either the
company is ultimately controlled by persons resident in EU Member States or
countries with which the Republic of Ireland has a double taxation treaty, or
the company or a related company are quoted companies on a recognised Stock
Exchange in the EU or in a tax treaty country; or

•
the company is regarded as not resident in the State under a double taxation
treaty between the Republic of Ireland and another country.

It should be noted that the determination of a company’s residence for tax
purposes can be complex in certain cases and declarants are referred to the
specific legislative provisions which are contained in section 23A Taxes
Consolidation Act, 1997.




--------------------------------------------------------------------------------

Schedule 3



EXECUTION PAGE
Issuer                                 
SIGNED by a duly authorised attorney of
CARFIN FINANCE INTERNATIONAL LIMITED


By: …………………………………….
Name:
Title:





Issuer Security Trustee
SIGNED by     
DEUTSCHE TRUSTEE COMPANY LIMITED

By:


Name:
Title:



By:


Name:
Title:





Issuer Cash Manager
SIGNED by     
DEUTSCHE BANK AG, LONDON BRANCH

By:


Name:
Title:







--------------------------------------------------------------------------------

Schedule 3

By:


Name:
Title:



Transaction Agent


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By: …………………………………….
Name:
 
Title:
 



Registrar                


DEUTSCHE BANK LUXEMBOURG S.A.


By: …………………………………….
Name:
 
Title:
 



By:.......................................................
Name:
 
Title:
 



Initial Senior Noteholder                


For and on behalf of
BANK OF AMERICA NATIONAL ASSOCIATION,
LONDON BRANCH (as an Initial Senior Noteholder)






--------------------------------------------------------------------------------

Schedule 3

By: …………………………………….
Authorised Signatory:
 





--------------------------------------------------------------------------------

Schedule 3



Initial Senior Noteholder    
            
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (as an Initial Senior Noteholder)


By: …………………………………….
Name:
 
Title:
 



Initial Senior Noteholder                


DEUTSCHE BANK AG, LONDON BRANCH (as an Initial Senior Noteholder)

By:


Name:
Title:



By:


Name:
Title:



Initial Senior Noteholder                


NATIXIS (as an Initial Senior Noteholder)


By: …………………………………….
Name:
 
Title:
 







--------------------------------------------------------------------------------

Schedule 3



Initial Senior Noteholder                


SCOTIABANK EUROPE PLC (as an Initial Senior Noteholder)


By: …………………………………….
Name:
 
Title:
 



By: …………………………………….
Name:
 
Title:
 











--------------------------------------------------------------------------------

Schedule 4

Schedule 4: Amended and Restated Form of Senior Noteholder Accession Deed
Part 2 – Form of Senior Noteholder Accession Deed

To:
CarFin Finance International Limited
[Issuer Security Trustee]
[Issuer Cash Manager]
[Registrar]
[existing Senior Noteholders]


Copy:
[Transaction Agent]
[Central Servicer]
From:
[Acceding Senior Noteholder/Replacement Senior Noteholder]
Dated:
[●]

1
We refer to the framework deed between, among others, the Issuer, the Issuer
Security Trustee, the FleetCos and the FleetCo Security Agent dated [●] (the
“Framework Agreement”), the Issuer Note Issuance Facility Agreement dated [●]
between, among others, the Issuer, the Issuer Security Trustee and the Senior
Noteholders (the “Issuer Note Issuance Facility Agreement”), the issuer deed of
charge between, among others, the Issuer and the Issuer Security Trustee dated
[●] (the “Issuer Deed of Charge”) and the master definitions agreement between,
among others, the Issuer, the Issuer Security Trustee, the FleetCos and the
FleetCo Security Agent dated [●] (the “Master Definitions Agreement”).

2
This is a Senior Noteholder Accession Deed.

3
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder] of
[address/ registered office] agrees to become [an Acceding Senior Noteholder]/[a
Replacement Senior Noteholder] and to be bound as a Senior Noteholder by and to
benefit from the terms of the Issuer Deed of Charge, the Issuer Note Issuance
Facility Agreement, the Framework Agreement and the other Issuer Transaction
Documents to which the Senior Noteholders are a party as a Senior Noteholder on
and from [date] pursuant to Clause 11 (Additional Issuer Secured Creditors and
accession of Liquidation Agent) of the Framework Agreement and Clause 21
(Changes to the Parties) of the Issuer Note Issuance Facility Agreement.

4
The administrative details of the [Acceding Senior Noteholder]/[Replacement
Senior Noteholder] and the [Acceding Senior Noteholder]/[Replacement Senior
Noteholder]'s Commitment for the purposes of the Issuer Note Issuance Facility
Agreement, the Framework Agreement, the Issuer Deed of Charge and other Issuer
Transaction Documents are set out in the Schedule hereto.

5
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder]
acknowledges, represents and agrees that:





--------------------------------------------------------------------------------

Schedule 4

5.1
The Senior Notes have not been and will not be registered under the United
States Securities Act of 1933, as amended (the “Securities Act”) or the
securities laws of any state of the United States or any other relevant
jurisdiction, and the Issuer has not been and will not be registered as an
investment company under the United States Investment Company Act of 1940, as
amended (the “Investment Company Act”). Accordingly, the Senior Notes may not be
offered, sold, pledged or otherwise transferred except in accordance with the
Issuer Note Issuance Facility Agreement;

5.2
If it is a person that is not a “U.S. Person” as defined in Regulation S under
the Securities Act, then:

(i)
it is acquiring the Senior Notes in reliance on the exemption from registration
pursuant to Regulation S under the Securities Act;

(ii)
it is acquiring the Senior Notes for its own account or for one or more
accounts, each of which is a non-U.S. Person and as to each of which it
exercises sole investment discretion;

(iii)
it will comply with the selling restrictions contained in Schedule 6 (Selling
Restrictions for Unrestricted Senior Notes) to the Issuer Note Issuance Facility
Agreement;

(ix)
neither it nor any of its affiliates nor any person acting on its or its
affiliates’ behalf has engaged or will engage in any “directed selling efforts”
(as defined in Regulation S under the Securities Act) with respect to the Senior
Notes;

5.3
If it is a “U.S. Person” as defined in Regulation S under the Securities Act,
then:

(i)
it is (A) an “accredited investor” within the meaning of Rule 501(a) under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) or (B) a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act, in either case, that is acquiring the Senior Notes for its own
account for investment purposes and not with a view to, or for the offer or sale
in connection with, any distribution thereof;

(ii)
neither it nor any of its affiliates nor any person acting on its or its
affiliates’ behalf has engaged or will engage in any form of general
solicitation or general advertising (as those terms are used in Rule 502(c) of
Regulation D under the Securities Act) in connection with any offer or sale of
Senior Notes;

(iii)
it has not been formed for the purpose of investing in the Senior Notes (unless
each beneficial owner of such investment is a qualified institutional buyer or
an accredited investor);

5.4
It understands that the Senior Notes are being sold to it pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. It has made its investment in the Senior
Notes for its own account for investment and not with a view to the offer, sale
or distribution thereof, in whole or in part, and it shall not assign or
transfer any of its rights or obligations thereunder or hereunder except in
compliance with Clause 20 (Binding Effect) and the other relevant provisions of
the Issuer Note Issuance Facility Agreement to an Acceding Senior Noteholder who
accedes to the Issuer Note Issuance Facility Agreement, the Framework





--------------------------------------------------------------------------------

Schedule 4

Agreement and the Issuer Deed of Charge by duly executing a Senior Noteholder
Accession Deed substantially in the form of this Senior Noteholder Accession
Deed;
5.5
It has such knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of its investments in the Senior
Notes, and it is (and any accounts for which it is acting are, if applicable)
able to bear the economic risk of its (or their, if applicable) investment;

5.6
It is not an entity that, immediately subsequent to its purchase or other
acquisition of a beneficial interest in the Senior Notes, will have invested
more than 40 per cent. of its assets in beneficial interests in the Senior Notes
and/or in other securities of the Issuer (unless all of the beneficial owners of
such entity's securities are qualified institutional buyers);

5.7
It is not, and is not acting on behalf of or with the assets of (and, for so
long as it is an Acceding Senior Noteholder/a Replacement Senior Noteholder,
will not be, and will not be acting on behalf of) (A) an "employee benefit plan"
as defined in Section 3(3) of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), a plan described in section 4975 of
the United States Internal Revenue Code of 1986, as amended (the “Code”), or an
entity that is deemed to hold the assets of any such plan pursuant to 29 C.F.R.
Section 2510.3-101, which entity or plan is subject to section 406 of ERISA or
Code section 4975, or (B) a governmental, church or non-U.S. plan that is
subject to any United States federal, state or local law that is similar to the
prohibited transaction provisions of section 406 of ERISA or Code section 4975;

5.8
It has received adequate information concerning the Issuer and the Senior Notes
to make an informed investment decision with respect to its purchase of the
Senior Notes; and

5.9
It is a Qualifying Senior Noteholder.

6
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder]
acknowledges that each of the Issuer and the Issuer Security Trustee reserves
the right prior to any assignment or transfer of the Senior Notes pursuant to
the Issuer Note Issuance Facility Agreement to require the delivery of such
certifications, legal opinions and other information as the Issuer or the Issuer
Security Trustee may reasonably require to confirm that the proposed sale or
other transfer complies with the foregoing restrictions, including delivery of a
Letter of Representation in the form set forth herein (which all subsequent
purchasers and or transferees shall be required to deliver). This is also the
form of Letter of Representation referred to in the Issuer Note Issuance
Facility Agreement.

7
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder]
acknowledges and agrees that, in the event that at any time the Issuer
determines (or is notified by a person acting on behalf of the Issuer) that such
Senior Noteholder was in breach, at the time given or deemed to be given, of any
of the representations or agreements set forth above or otherwise determines
that any transfer or other disposition of any Senior Notes would, in the sole
determination of the Issuer or the Issuer Security Trustee acting on behalf of
the Issuer, require the Issuer to register as an “investment company” under the
provisions of the Investment Company Act, such purchase or other transfer will
be void ab initio and will not be honoured by the Issuer.

8
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder]
acknowledges that (i) it has been afforded an opportunity to request and to
review, and has received, all information considered by it to be necessary in
connection with its investment in the Issuer Note Issuance





--------------------------------------------------------------------------------

Schedule 4

Facility Agreement, (ii) it has made its own independent investigation of the
merits of the investment made by it herein and it has not relied on any other
person or entity in connection with such investigation, (iii) no person has been
authorised to give any information or to make any representation regarding the
Senior Notes, and, if given or made, any such information or representation
should not be relied upon as having been authorised, and (iv) it has consulted
its own business, legal and tax advisers for investment, legal and tax advice
and as to the desirability and consequences of its investment in the Senior
Notes.
9
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder] agrees to
execute any relevant fee letter, as required, on or about the date of this
Senior Noteholder Accession Deed.

10
This Senior Noteholder Accession Deed is an Issuer Transaction Document.

11
The Framework Agreement, the Issuer Note Issuance Facility Agreement, the Issuer
Deed of Charge, this Senior Noteholder Accession Deed and any non-contractual
obligations arising out of or in connection with them are governed by English
law.



 
 
 
EXECUTED and DELIVERED as a DEED by
[ACCEDING SENIOR NOTEHOLDER] /[REPLACEMENT SENIOR NOTEHOLDER]
as [Acceding Senior Noteholder]/[Replacement Senior Noteholder]
 
 
Authorised Signatory:
 
 
Authorised Signatory:
 
 







--------------------------------------------------------------------------------

Schedule 4

THE SCHEDULE
[ACCEDING SENIOR NOTEHOLDER]/[REPLACEMENT SENIOR NOTEHOLDER] COMMITMENT
[Acceding]/[Replacement] Senior Noteholder
Senior Noteholder Commitment (in Euro)
[Name]
[●]
[Name]
[●]



Administrative details of the [Acceding Senior Noteholder]/[Replacement Senior
Noteholder]
[insert address for notices and payment details etc.]






--------------------------------------------------------------------------------

Schedule 4



Form of Letter of Representation
Dear Sirs:


We are delivering this letter in connection with the undersigned’s proposed
purchase of the principal amount set out above the undersigned’s signature of
the Notes of CarFin Finance International Limited (the “Issuer”) issued on [●]
(the “Senior Notes”).
In connection with my/our proposed purchase of Senior Notes I/we confirm that:
1
I am/We are (check applicable box):

□ (A) an “accredited investor” within the meaning of Rule 501(a) under the U.S.
Securities Act of 1933, as amended (the “Securities Act”) or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
that is acquiring the Senior Notes for its own account for investment purposes
and not with a view to, or for the offer or sale in connection with, any
distribution thereof and it has not been formed for the purpose of investing in
the Senior Notes (unless each beneficial owner of such investment is a qualified
institutional buyer or an accredited investor).
□ (B) a non-U.S. person (as defined in Regulation S under the Securities Act
(“Regulation S”)) purchasing the Senior Notes in an offshore transaction (as
defined in Regulation S) in accordance with Rule 903 or Rule 904 of Regulation S
under the Securities Act.
I/We acknowledge that the following provisions of this letter apply to me/us
depending on our status as selected by me/us as set out above.


For U.S. Persons (as defined in Regulation S under the Securities Act):
2
I/We understand that the Senior Notes are being offered in a transaction not
involving any public offering within the United States within the meaning of the
Securities Act and that the Senior Notes have not been and will not be
registered under the Securities Act (and accordingly the Senior Notes constitute
“restricted securities” within the meaning of Rule 144 under the Securities Act
(“Rule 144”), and I/we agree that if in the future I/we decide to offer, resell,
pledge or otherwise transfer such Senior Notes or any beneficial interest in
such Senior Notes, such Senior Notes or any beneficial interest therein may be
offered, resold, pledged or otherwise transferred only to persons who sign-up
the Senior Noteholder Accession Deed and deliver to the Issuer, the Registrar
and the Transfer Agent a letter of representation in the form attached to the
Senior Noteholder Accession Deed and pursuant to an exemption from the
registration requirements of the Securities Act or in accordance with Rule 144.

3
I/we understand that the Issuer has not registered under the Investment Company
Act.

4
I/we will notify any purchaser of Senior Notes from us of the resale
restrictions and the requirement in paragraph 2 to deliver a letter of
representation. I/We understand and agree that any purported transfer of the
Senior Notes to a purchaser that does not comply with such requirement shall be





--------------------------------------------------------------------------------

Schedule 4

null and void ab initio and the Issuer will have the right to direct the
purchaser to transfer its Senior Notes to a person who meets the foregoing
criteria and who delivers the required letter of representation.
5
I/We further understand that any Senior Notes acquired by me/us will be in the
form of individual definitive physical certificates and that the Note
Certificate representing the Senior Notes will bear the legend set forth in the
form of Restricted Senior Note Certificate.

6
I/We nor any of my/our affiliates nor any person acting on my/our or my/our
affiliates’ behalf has engaged or will engage in any form of general
solicitation or general advertising (as those terms are used in Rule 502(c) of
Regulation D under the Securities Act) in connection with any offer or sale of
Senior Notes.

7
I am/We are acquiring the Senior Notes for my/own account and not with a view to
distribution thereof or with any present intention of offering or selling any of
the Senior Notes or any other disposition thereof in violation of the Securities
Act.

8
I/We understand that the Issuer has the right to compel any Senior Noteholder or
beneficial owner that is a U.S. person that is not an “accredited investor” or a
“qualified institutional buyer” to sell such Senior Notes or interest therein,
or may sell such Senior Notes or interest therein on behalf of such owner, at
the least of (x) the purchase price therefor paid by the Senior Noteholder or
beneficial owner, as the case may be, (y) 100 per cent. of the principal amount
thereof or (z) the fair market value thereof.



For non-U.S. persons (as defined in Regulation S under the Securities Act):
9
I/We understand that I am/we are acquiring the Senior Notes in reliance on the
exemption from registration pursuant to Regulation S under the Securities Act
for my/our own account or for one or more accounts, each of which is a non-U.S.
Person and as to each of which I/we exercise sole investment discretion.

10
I/We understand that the Senior Notes are being offered in a transaction not
involving any public offering within the United States within the meaning of the
Securities Act and that the Senior Notes have not been and will not be
registered under the Securities Act, and I/we agree that if in the future I/we
decide to offer, resell, pledge or otherwise transfer such Senior Notes or any
beneficial interest in such Senior Notes, such Senior Notes may be offered,
resold, pledged or otherwise transferred only to a person who I/we reasonably
believe is (a) an accredited investor or qualified institutional buyer in
reliance on an exemption from the registration requirements of the Securities
Act provided by Section 4(a)(2) or (b) to non-U.S. persons in an “offshore
transaction” in accordance with Rule 903 or Rule 904 of Regulation S under the
Securities Act, in each case in accordance with any applicable securities laws
of any state of the United States and any other applicable jurisdiction and
subject to the provisions of the Senior Noteholder Accession Deed and the Issuer
Note Issuance Facility Agreement, including complying with the selling
restrictions contained in Schedule 6 (Selling Restrictions for Unrestricted
Senior Notes) to the Issuer Note Issuance Facility Agreement.





--------------------------------------------------------------------------------

Schedule 4

11
I/We confirm that neither I/we nor any of my/our affiliates nor any person
acting on my/our affiliates’ behalf has engaged or will engage in any “directed
selling efforts” (as defined in Regulation S under the Securities Act) with
respect to the Senior Notes.

12
I/we understand that the Issuer has not registered under the Investment Company
Act.

13
I/We understand and agree that any purported transfer of the Senior Notes to a
purchaser that does not comply with the requirements of the foregoing resale
restrictions shall be null and void ab initio and the Issuer will have the right
to direct the purchaser to transfer its Senior Notes to a person who meets the
foregoing criteria.



For all transferees:
14
I/We have received a copy of the Transaction Documents and acknowledge that I/we
have had all access to such financial and other information and have been
afforded the opportunity to ask such questions of representatives of the Issuer
and received answers thereto as I/we deem necessary in connection with my/our
decision to purchase the Senior Notes. I/We acknowledge that (a) none of the
Issuer, the Arranger, other transaction parties or any subsidiary, holding or
associated company of any of them (including any directors, officers or
employees thereof) is acting as a fiduciary or financial or portfolio manager
for the purchaser; (b) the purchaser is not relying (for purposes of making any
investment decision or otherwise) upon any advice, counsel or representations
(whether written or oral) of the Issuer, the Arranger, any other transaction
party or any subsidiary, holding or associated company of any of them (including
any directors, officers or employees thereof) other than in the Issuer Note
Issuance Facility Agreement and any representations expressly set forth in a
written agreement with such party; (c) none of the Issuer, the Arranger, other
transaction parties, any Agent or any subsidiary, holding or associated company
of any of them (including any directors, officers or employees thereof) has
given to the purchaser (directly or indirectly through any other person) any
assurance, guarantee or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence or benefit (including legal, regulatory, tax, financial, accounting
or otherwise) as to an investment in the Senior Notes and (d) the purchaser has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisers to the extent it has deemed necessary, and it has made
its own investment decisions based upon its own judgment and upon any advice
from such advisers as it has deemed necessary and not upon any view expressed by
the Issuer, the Arranger, the other Transaction Parties, any Agent or any
subsidiary, holding or associated company of any of them (including any
directors, officers or employees thereof).

15
I/We have such knowledge and experience in financial and business matters that I
am/we are capable of evaluating the merits and risks of purchasing the Senior
Notes, and I/we can bear the economic risk of my/our investment in the Senior
Notes.

16
I/We are not, and are not acting on behalf of or using assets of, (i) an
employee benefit plan subject to the U.S. Employee Retirement Income Security
Act of 1974 (“ERISA”), (ii) a plan subject to Section 4975 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), (iii) any





--------------------------------------------------------------------------------

Schedule 4

governmental or church plan subject to any federal, state or local law that is
substantially similar to the provisions of Section 406 of ERISA or Section 4975
of the Code, or (iv) an entity any of whose assets are treated as assets of any
such plan.
17
I/We understand that the Issuer has the right to compel any Senior Noteholder or
beneficial owner to sell its Senior Notes or interest therein, or may sell such
Senior Notes or interest therein on behalf of such person, where such person is,
or is acting on behalf of or using assets of, (i) an employee benefit plan
subject to ERISA, (ii) a plan subject to Section 4975 of the Code, (iii) any
governmental or church plan subject to any federal, state or local law that is
substantially similar to the provisions of Section 406 of ERISA or Section 4975
of the Code, or (iv) an entity any of whose assets are treated as assets of any
such plan.

18
I/We are not purchasing the Senior Notes in order to reduce my/our U.S. federal
income tax liability or pursuant to a tax avoidance plan.



I/We acknowledge that you will rely upon the truth and accuracy of the foregoing
acknowledgements, representations and agreements set forth herein, and I/we
agree to notify you promptly in writing if any of my/our acknowledgments,
representations or warranties herein ceases to be accurate and complete. I/We
hereby agree that this letter or a copy thereof may be produced to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
I/We understand that there may be certain consequences under United States and
other tax laws resulting from an investment in the Senior Notes and I/we have
made such investigation and have consulted such tax and other advisors with
respect thereto as I/we deem appropriate.
I/We hereby certify that all necessary action has been taken to authorise the
purchase of the Senior Notes and the execution of this letter.
THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
This letter relates to €__________________ principal amount of the Senior Notes.
_________________________
    (Name of Purchaser)
By:_____________________
Name:
Title:
Address:




--------------------------------------------------------------------------------

Schedule 5

Schedule 5
Priorities of Payments




--------------------------------------------------------------------------------

Schedule 5

Part 1 – Issuer Revolving Period Priority of Payments
On each Settlement Date during a Revolving Period, the Issuer Cash Manager shall
instruct the Issuer Account Bank to:
(A)    apply the Issuer Available Funds on each Settlement Date; and
(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of the Issuer
Available Funds (provided that such provisioned amounts are credited by the
Issuer on such Settlement Date into the reserve ledger of the Issuer Transaction
Account and such provisioned amounts shall be excluded from the Issuer Excess
Cash Amount),

as follows (such order being the “Issuer Revolving Period Priority of
Payments”), in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction of the fees, costs, charges, expenses and
liabilities due and payable to the Issuer Security Trustee under the Issuer Deed
of Charge or any other Transaction Document;

(b)
secondly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Transaction Agent under the relevant Issuer Transaction Documents;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Registrar under the relevant Issuer Transaction Documents;

(iii)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Account Bank under the Issuer Account Bank Agreement; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Cash Manager under the Issuer Cash Management Agreement;

(c)
thirdly, in payment or satisfaction of any Tax for which the Issuer is primarily
liable to the appropriate tax authorities (other than any corporate Tax payable
out of the Issuer Profit Amount);

(d)
fourthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Corporate Services Provider under the Issuer and FleetCo Holdings Corporate
Services Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Holdings Corporate Services Provider under the Issuer and FleetCo
Holdings Corporate Services Agreement;

(iii)
the Issuer Profit Amount which shall be paid to the Issuer Domestic Account;

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Share Trustee;





--------------------------------------------------------------------------------

Schedule 5

(v)
the fees, costs, charges, expenses and liabilities due and payable to the
independent accountants, auditors, legal advisers and Tax advisers of the Issuer
and FleetCo Holdings;

(vi)
the fees, costs, charges and expenses due and payable to the Channel Islands
Stock Exchange and the Listing Sponsor for the purposes of maintaining the
listing of the outstanding Senior Notes on the Channel Islands Stock Exchange;
and

(vii)
the fees, costs, charges and expenses due and payable to the relevant Rating
Agencies for the purposes of rating and maintaining the rating(s) of the
outstanding Senior Notes; and

(viii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
interest due and payable in respect of the Senior Notes and any indemnity
payments (but excluding any indemnity payments specified in item (i) below),
costs, liabilities, charges and expenses due and payable to the Senior
Noteholders;

(ii)
commitment fees due and payable to the Senior Noteholders; and

(iii)
all scheduled amounts (other than any amounts in respect of termination payments
or other unscheduled amounts, final or scheduled exchange payments) payable to
the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(f)
sixthly, to credit the Issuer Reserve Account to the extent that the aggregate
of the amount standing to the credit of the Issuer Reserve Account and the
Available LC Commitment Amount is less than the Issuer Reserve Required Amount;

(g)
seventhly, in payment or satisfaction of principal due and payable in respect of
the Senior Notes;

(h)
eighthly, in payment or satisfaction, pari passu and pro rata, of all
termination payments or other unscheduled amounts, final or scheduled exchange
payments to the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(i)
ninthly, in payment or satisfaction of indemnity payments due and payable to the
applicable Conduit Senior Noteholder(s) in respect of any Currency Hedging
Breakage Cost;

(j)
tenthly, in payment or satisfaction of interest due and payable in respect of
the Issuer Subordinated Facility Agreement, provided that no such payment shall
be made if:

(i)
the Transaction Agent, following confirmation from the Central Servicer in the
Monthly Central Servicing Report to the Transaction Agent, confirms by 10:00
a.m. (CET) on the relevant Information Date immediately before such Settlement
Date to the Issuer Cash Manager that the Issuer Borrowing Base Test would not be
satisfied immediately after such payment; and





--------------------------------------------------------------------------------

Schedule 5

(ii)
the aggregate of the amount standing to the credit of the Issuer Reserve Account
and the Available LC Commitment Amount is less than the Issuer Reserve Required
Amount;

(k)
eleventhly, in payment or satisfaction of principal due and payable in respect
of the Issuer Subordinated Facility Agreement, provided that such payment shall
be made pursuant to the terms of the Issuer Subordinated Facility Agreement;

(l)
twelfthly, in payment or satisfaction of any amounts due and payable by the
Issuer to the Issuer Secured Creditors under the Issuer Transaction Documents
other than amounts paid in accordance with any paragraph above;

(m)
thirteenthly, in payment or satisfaction of any amounts due and payable by the
Issuer to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above); and

(n)
fourteenthly, to retain any excess in the Issuer Transaction Account.







--------------------------------------------------------------------------------

Schedule 5

Part 2 – Issuer Scheduled Amortisation Period Priority of Payments
On each Settlement Date during the Scheduled Amortisation Period, the Issuer
Cash Manager shall instruct the Issuer Account Bank to:
(A)
apply the Issuer Available Funds on each Settlement Date; and

(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of Issuer Available
Funds (provided that such provisioned amounts are credited by the Issuer on such
Settlement Date into the reserve ledger of the Issuer Transaction Account and
such provisioned amounts shall be excluded from the Issuer Excess Cash Amount),

as follows (such order being the “Issuer Scheduled Amortisation Period Priority
of Payments”), in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction of the fees, costs, charges, expenses and
liabilities due and payable to the Issuer Security Trustee under the Issuer Deed
of Charge or any other Transaction Document;

(b)
secondly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Transaction Agent under the relevant Issuer Transaction Documents;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Registrar under the relevant Issuer Transaction Documents;

(iii)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Account Bank under the Issuer Account Bank Agreement; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Cash Manager under the Issuer Cash Management Agreement;

(c)
thirdly, in payment or satisfaction of any Tax for which the Issuer is primarily
liable to the appropriate tax authorities (other than any corporate Tax payable
out of the Issuer Profit Amount);

(d)
fourthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Corporate Services Provider under the Issuer and FleetCo Holdings Corporate
Services Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Holdings Corporate Services Provider under the Issuer and FleetCo
Holdings Corporate Services Agreement;

(iii)
the Issuer Profit Amount which shall be paid to the Issuer Domestic Account; and





--------------------------------------------------------------------------------

Schedule 5

(iv)
the fees, costs, charges, expenses and liabilities due and payable to
independent accountants, auditors, legal advisers and Tax advisers of the Issuer
and FleetCo Holdings;

(v)
the fees, costs, charges and expenses due and payable to the Channel Islands
Stock Exchange and the Listing Sponsor for the purposes of maintaining the
listing of the outstanding Senior Notes on the Channel Islands Stock Exchange;

(vi)
the fees, costs, charges and expenses due and payable to the relevant Rating
Agencies for the purposes of rating and maintaining the rating(s) of the
outstanding Senior Notes; and

(vii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
interest due and payable in respect of the Senior Notes and any indemnity
payments (but excluding any indemnity payments specified in item (i) below),
costs, liabilities, charges and expenses due and payable to the Senior
Noteholders;

(ii)
commitment fees due and payable to the Senior Noteholders; and

(iii)
all scheduled amounts (other than any amounts in respect of termination payments
or other unscheduled amounts, final or scheduled exchange payments) payable to
the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(f)
sixthly, to credit the Issuer Reserve Account to the extent that the amount
standing to the credit of the Issuer Reserve Account is less than the Issuer
Reserve Required Amount;

(g)
seventhly, in payment or satisfaction of principal due and payable in respect of
the Senior Notes;

(h)
eighthly, in payment or satisfaction, pari passu and pro rata, of all
termination payments or other unscheduled amounts, final or scheduled exchange
payments to the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(i)
ninthly, in payment or satisfaction of indemnity payments due and payable to the
applicable Conduit Senior Noteholder(s) in respect of any Currency Hedging
Breakage Cost;

(j)
tenthly, in payment or satisfaction of interest and principal due and payable in
respect of the Issuer Subordinated Facility Agreement;

(k)
eleventhly, in payment or satisfaction of any amounts due and payable by the
Issuer to the Issuer Secured Creditors under the Issuer Transaction Documents
other than amounts paid in accordance with any paragraph above; and

(l)
twelfthly, in payment or satisfaction of any amounts due and payable by the
Issuer to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above).





--------------------------------------------------------------------------------

Schedule 5

Part 3 – Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of Payments
On each Settlement Date during the Rapid Amortisation Period but before delivery
of an Issuer Enforcement Notice, the Issuer Cash Manager shall instruct the
Issuer Account Bank to:
(A)
apply the Issuer Available Funds on each Settlement Date; and

(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of Issuer Available
Funds (provided that such provisioned amounts are credited by the Issuer on such
Settlement Date into the reserve ledger of the Issuer Transaction Account and
such provisioned amounts shall be excluded from the Issuer Excess Cash Amount),

as follows (such order being the “Issuer Rapid Amortisation Period
(Pre-Enforcement) Priority of Payments”), in each case only if and to the extent
that the items of a higher priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction of the fees, costs, charges, expenses and
liabilities due and payable to the Issuer Security Trustee under the Issuer Deed
of Charge or any other Transaction Document;

(b)
secondly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Transaction Agent under the relevant Issuer Transaction Documents;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Registrar under the relevant Issuer Transaction Documents;

(iii)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Account Bank under the Issuer Account Bank Agreement; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Cash Manager under the Issuer Cash Management Agreement;

(c)
thirdly, in payment or satisfaction of any Tax for which the Issuer is primarily
liable to the appropriate tax authorities (other than any corporate Tax payable
out of the Issuer Profit Amount);

(d)
fourthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Corporate Services Provider under the Issuer and FleetCo Holdings Corporate
Services Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Holdings Corporate Services Provider under the Issuer and FleetCo
Holdings Corporate Services Agreement;

(iii)
the Issuer Profit Amount which shall be paid to the Issuer Domestic Account; and





--------------------------------------------------------------------------------

Schedule 5

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the
independent accountants, auditors, legal advisers and Tax advisers of the Issuer
and FleetCo Holdings;

(v)
the fees, costs, charges and expenses due and payable to the Channel Islands
Stock Exchange and the Listing Sponsor for the purposes of maintaining the
listing of the outstanding Senior Notes on the Channel Islands Stock Exchange;

(vi)
the fees, costs, charges and expenses due and payable to the relevant Rating
Agencies for the purposes of rating and maintaining the rating(s) of the
outstanding Senior Notes; and

(vii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
interest due and payable in respect of the Senior Notes and any indemnity
payments (but excluding any indemnity payments specified in item (h) below),
costs, liabilities, charges and expenses due and payable to the Senior
Noteholders;

(ii)
commitment fees due and payable to the Senior Noteholders; and

(iii)
all scheduled amounts (other than any amounts in respect of termination payments
or other unscheduled amounts, final or scheduled exchange payments) payable to
the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(f)
sixthly, in payment or satisfaction of principal due and payable in respect of
the Senior Notes;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of all
termination payments or other unscheduled amounts, final or scheduled exchange
payments to the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(h)
eighthly, in payment or satisfaction of indemnity payments due and payable to
the applicable Conduit Senior Noteholder(s) in respect of any Currency Hedging
Breakage Cost;

(i)
ninethly, in payment or satisfaction of interest and principal due and payable
in respect of the Issuer Subordinated Facility Agreement;

(j)
tenthly, in payment or satisfaction of any amounts due and payable by the Issuer
to the Issuer Secured Creditors under the Issuer Transaction Documents other
than amounts paid in accordance with any paragraph above; and

(k)
eleventhly, in payment or satisfaction of any amounts due and payable by the
Issuer to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above).







--------------------------------------------------------------------------------

Schedule 5

Part 4 – Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments
During the Rapid Amortisation Period but after delivery of an Issuer Enforcement
Notice, the Issuer Security Trustee (or the Issuer Cash Manager on its behalf)
shall apply amounts received by it in connection with the realisation or
enforcement of the Issuer Security as follows (such order being the “Issuer
Rapid Amortisation Period (Post-Enforcement) Priority of Payments”), in each
case only if and to the extent that the items of a higher priority have been
paid or satisfied in full:
(a)
firstly, in payment or satisfaction of the fees, costs, charges, expenses and
liabilities due and payable to the Issuer Security Trustee under the Issuer Deed
of Charge or any other Transaction Document or any Receiver;

(b)
secondly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Transaction Agent under the relevant Issuer Transaction Documents;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Registrar under the relevant Issuer Transaction Documents;

(iii)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Account Bank under the Issuer Account Bank Agreement; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Cash Manager under the Issuer Cash Management Agreement;



(c)
thirdly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Corporate Services Provider under the Issuer and FleetCo Holdings Corporate
Services Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Holdings Corporate Services Provider under the Issuer and FleetCo
Holdings Corporate Services Agreement;

(iii)
any Tax for which the Issuer is primarily liable to the appropriate authorities
(other than any corporate Tax payable out of the Issuer Profit Amount);

(iv)
if directed by the Issuer Security Trustee, the fees, costs, charges, expenses
and liabilities due and payable to the independent accountants, auditors, legal
advisers and Tax advisers of the Issuer and FleetCo Holdings, provided that if
the Issuer Security Trustee has received duly documented evidence that such
fees, costs, charges, expenses and liabilities are properly due and payable, the
Issuer Security Trustee (acting in accordance with paragraph 8 (Instructions to
Issuer Security Trustee and exercise of discretion) of Error! Reference source
not found. (Issuer Intercreditor Terms) hereto) shall give such direction,
subject as provided in the last paragraph below;





--------------------------------------------------------------------------------

Schedule 5

(v)
the fees, costs, charges and expenses due and payable to the Channel Islands
Stock Exchange and the Listing Sponsor for the purposes of maintaining the
listing of the outstanding Senior Notes on the Channel Islands Stock Exchange;
and

(vi)
the fees, costs, charges and expenses due and payable to the relevant Rating
Agencies for the purposes of rating and maintaining the rating(s) of the
Outstanding Senior Notes;

(d)
fourthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
interest (other than default interest set out in (i) paragraph (i)(b)(y) of the
definition of “Subscriber’s Cost of Funds” or (ii) clause 9.7 (Default Interest)
of the Issuer Note Issuance Facility Agreement) due and payable in respect of
the Senior Notes and any indemnity payments (but excluding any indemnity
payments specified in item (h) below), costs, liabilities, charges and expenses
due and payable to the Senior Noteholders;

(ii)
commitment fees due and payable to the Senior Noteholders; and

(iii)
all scheduled amounts (other than any amounts in respect of termination payments
or other unscheduled amounts, final or scheduled exchange payments) payable to
the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(e)
fifthly, in payment or satisfaction of principal due and payable in respect of
the Senior Notes;

(f)
sixthly, in payment or satisfaction, pari passu and pro rata, of default
interest set out in (i) paragraph (i)(b)(y) of the definition of “Subscriber’s
Cost of Funds” or (ii) clause 9.7 (Default Interest) of the Issuer Note Issuance
Facility Agreement due and payable in respect of the Senior Notes;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of all
termination payments or other unscheduled amounts, final or scheduled exchange
payments to the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(h)
eighthly, in payment or satisfaction of indemnity payments due and payable to
the applicable Conduit Senior Noteholder(s) in respect of any Currency Hedging
Breakage Cost;

(i)
ninthly, in payment or satisfaction of interest and principal due and payable in
respect of the Issuer Subordinated Facility Agreement;

(j)
tenthly, in payment or satisfaction of any amounts due and payable by the Issuer
to the Issuer Secured Creditors under the Issuer Transaction Documents other
than amounts paid in accordance with any paragraph above;

(k)
eleventhly, in payment or satisfaction of the Issuer Profit Amount which shall
be paid to the Issuer Domestic Account (to the extent such amounts are not paid
or satisfied under paragraph (c)(iii) above); and

(l)
twelfthly, in payment or satisfaction of any amounts due and payable by the
Issuer to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above).

For the purposes of this Issuer Rapid Amortisation Period (Post-Enforcement)
Priority of Payments, in respect of any payment under paragraph (c)(iv) above
which may only be made if directed by the




--------------------------------------------------------------------------------

Schedule 5

Issuer Security Trustee, the Issuer Security Trustee or the Issuer Cash Manager
on its behalf may not make such payment unless the Issuer Security Trustee has
received and given the requisite instructions at least 3 Business Days prior to
the proposed date of such payment from the relevant party in accordance with
paragraph 8 (Instructions to Issuer Security Trustee and exercise of discretion)
of Schedule 16 (Issuer Intercreditor Terms).




--------------------------------------------------------------------------------

Schedule 6

Schedule 6: Form of Central Servicer Reports
AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
 
DISPOSITION ADJUSTMENT
 
 
 
 
 
 
 
 
 
 
 
 
By Country
Germany
 
 
 
 
 
Germany
 
 
 
 
 
 
Month
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV At Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
Feb 2012
 
 
 
 
 
-
Mar 2012
 
 
 
 
 
-
Apr 2012
 
 
 
 
 
-
May 2012
 
 
 
 
 
 
Jun 2012
 
 
 
 
 
-
Jul 2012
 
 
 
 
 
-
Aug 2012
 
 
 
 
 
-
Sep 2012
 
 
 
 
 
-
Oct 2012
 
 
 
 
 
-
Nov 2012
 
 
 
 
 
-
Dec 2012
 
 
 
 
 
-
Jan 2013
 
 
 
 
 
-
Feb 2013
 
 
 
 
 
-
Mar 2013
 
 
 
 
 
-
Apr 2013
 
 
 
 
 
-
May 2013
 
 
 
 
 
-
Jun 2013
 
 
 
 
 
-
Jul 2013
 
 
 
 
 
-
Aug 2013
 
 
 
 
 
-
Sep 2013
 
 
 
 
 
-
Oct 2013
 
 
 
 
 
-
Nov 2013
 
 
 
 
 
-
Dec 2013
 
 
 
 
 
-
Jan 2014
 
 
 
 
 
-
Feb 2014
 
 
 
 
 
-
Mar 2014
 
 
 
 
 
-





--------------------------------------------------------------------------------

Schedule 6

Apr 2014
 
 
 
 
 
-
May 2014
 
 
 
 
 
-
Jun 2014
 
 
 
 
 
-
Jul 2014
 
 
 
 
 
-
Aug 2014
 
 
 
 
 
-
Sep 2014
 
 
 
 
 
-



Measurement month ending in
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV AT Risk Vehicles
Test ( >250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
Measurement Month Average
Disposition adjustment percentage
Jul 2012
 
 
 
 
 
-
 
 
Aug 2012
 
 
 
 
 
-
 
 
Sep 2012
 
 
 
 
 
-
 
 
Oct 2012
 
 
 
 
 
-
 
 
Nov 2012
 
 
 
 
 
-
 
 
Dec 2012
 
 
 
 
 
-
 
 
Feb 2013
 
 
 
 
 
-
 
 
Jul 2013
 
 
 
 
 
-
 
 
Aug 2013
 
 
 
 
 
-
 
 
Sep 2013
 
 
 
 
 
-
 
 
Oct 2013
 
 
 
 
 
-
 
 
Nov 2013
 
 
 
 
 
-
 
 
Apr 2014
 
 
 
 
 
-
 
 
Jul 2014
 
 
 
 
 
-
 
 
Aug 2014
 
 
 
 
 
-
 
 
Sep 2014
 
 
 
 
 
-
 
 



Disposition Adjustment Percentage






--------------------------------------------------------------------------------

Schedule 6



AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
 
DISPOSITION ADJUSTMENT
 
 
 
 
 
By Country
Spain
 
 
 
 
 
Spain
 
 
 
 
 
 
Month
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV at Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
Dec 2012
 
 
 
 
 
-
Jan 2013
 
 
 
 
 
-
Feb 2013
 
 
 
 
 
-
Mar 2013
 
 
 
 
 
-
Apr 2013
 
 
 
 
 
-
May 2013
 
 
 
 
 
-
Jun 2013
 
 
 
 
 
-
Jul 2013
 
 
 
 
 
-
Aug 2013
 
 
 
 
 
-
Sep 2013
 
 
 
 
 
-
Oct 2013
 
 
 
 
 
-
Nov 2013
 
 
 
 
 
-
Dec 2013
 
 
 
 
 
-
Jan 2014
 
 
 
 
 
-
Feb 2014
 
 
 
 
 
-
Mar 2014
 
 
 
 
 
-
Apr 2014
 
 
 
 
 
-
May 2014
 
 
 
 
 
-
Jun 2014
 
 
 
 
 
-
Jul 2014
 
 
 
 
 
-
Aug 2014
 
 
 
 
 
-
Sep 2014
 
 
 
 
 
-







--------------------------------------------------------------------------------

Schedule 6

Measurement month ending in
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV at Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
Measurement Month Average
Disposition adjustment percentage
Dec 2012
 
 
 
 
 
-
 
 
Jan 2013
 
 
 
 
 
-
 
 
Feb 2013
 
 
 
 
 
-
 
 
Mar 2013
 
 
 
 
 
-
 
 
Apr 2013
 
 
 
 
 
-
 
 
May 2013
 
 
 
 
 
-
 
 
Jun 2013
 
 
 
 
 
-
 
 
Aug 2013
 
 
 
 
 
-
 
 
Sep 2013
 
 
 
 
 
-
 
 
Oct 2013
 
 
 
 
 
-
 
 
Nov 2013
 
 
 
 
 
-
 
 
Dec 2013
 
 
 
 
 
-
 
 
Feb 2014
 
 
 
 
 
-
 
 
Mar 2014
 
 
 
 
 
-
 
 
May 2014
 
 
 
 
 
-
 
 
Jun 2014
 
 
 
 
 
-
 
 
Jul 2014
 
 
 
 
 
-
 
 
Aug 2014
 
 
 
 
 
-
 
 
Sep 2014
 
 
 
 
 
-
 
 
Disposition Adjustment Percentage
 
 
 
 
 
 
 









--------------------------------------------------------------------------------

Schedule 6



AVIS EUROPE - INTERIM FLEET FINANCING
 
 
 
 
DISPOSITION ADJUSTMENT
 
 
 
 
 
 
 
 
 
 
 
 
By Country
Italy
 
 
 
 
 
Italy
 
 
 
 
 
 
Month
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV at Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
Jan 2013
 
 
 
 
 
-
Feb 2013
 
 
 
 
 
-
Mar 2013
 
 
 
 
 
-
Apr 2013
 
 
 
 
 
-
May 2013
 
 
 
 
 
-
Jun 2013
 
 
 
 
 
-
Jul 2013
 
 
 
 
 
-
Aug 2013
 
 
 
 
 
-
Sep 2013
 
 
 
 
 
-
Oct 2013
 
 
 
 
 
-
Nov 2013
 
 
 
 
 
-
Dec 2013
 
 
 
 
 
-
Jan 2014
 
 
 
 
 
-
Feb 2014
 
 
 
 
 
-
Mar 2014
 
 
 
 
 
-
Apr 2014
 
 
 
 
 
-
May 2014
 
 
 
 
 
-
Jun 2014
 
 
 
 
 
-
Jul 2014
 
 
 
 
 
-
Aug 2014
 
 
 
 
 
-
Sep 2014
 
 
 
 
 
-





--------------------------------------------------------------------------------

Schedule 6



Measurement month ending in
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV at Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
Measurement Month Average
Disposition adjustment percentage
Jan 2013
 
 
 
 
 
 
 
 
Feb 2013
 
 
 
 
 
 
 
 
Mar 2013
 
 
 
 
 
 
 
 
Apr 2013
 
 
 
 
 
 
 
 
May 2013
 
 
 
 
 
 
 
 
Jun 2013
 
 
 
 
 
 
 
 
Jul 2013
 
 
 
 
 
 
 
 
Aug 2013
 
 
 
 
 
 
 
 
Sep 2013
 
 
 
 
 
 
 
 
Oct 2013
 
 
 
 
 
 
 
 
Nov 2013
 
 
 
 
 
 
 
 
Dec 2013
 
 
 
 
 
 
 
 
Jan 2014
 
 
 
 
 
 
 
 
Feb 2014
 
 
 
 
 
 
 
 
Mar 2014
 
 
 
 
 
 
 
 
May 2014
 
 
 
 
 
 
 
 
Jun 2014
 
 
 
 
 
 
 
 
Jul 2014
 
 
 
 
 
 
 
 
Aug 2014
 
 
 
 
 
 
 
 
Sep 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Disposition Adjustment Percentage
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



AVIS EUROPE - INTERIM FLEET FINANCING
 
 
 
 
 
 
DISPOSITION ADJUSTMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By Country
Holland
 
 
 
 
 
 
 
Netherlands
 
 
 
 
 
 
 
 
Month
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV at Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
 
 
Apr 2014
 
 
 
 
 
-
 
 
May 2014
 
 
 
 
 
-
 
 
Jun 2014
 
 
 
 
 
-
 
 
Jul 2014
-
-
-
-
 
-
 
 
Aug 2014
-
-
-
-
 
-
 
 
 
 
 
 
 
 
 
 
 
Measurement month ending in
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV at Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
Measurement Month Average
Disposition adjustment percentage
Apr 2014
 
 
 
 
 
 
 
 
May 2014
 
 
 
 
 
 
 
 
Jun 2014
 
 
 
 
 
 
 
 
Jul 2014
 
 
 
 
 
 
 
 
Aug 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Disposition Adjustment Percentage
 
 
 
 
 
 
 









--------------------------------------------------------------------------------

Schedule 6



AVIS EUROPE - INTERIM FLEET FINANCING
 
 
 
 
 
 
DISPOSITION ADJUSTMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By Country
France
 
 
 
 
 
 
 
France
 
 
 
 
 
 
 
 
Month
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV at Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
 
 
Jun 2014
 
 
 
 
 
 
 
 
Jul 2014
-
-
-
 
 
 
 
 
Aug 2014
-
-
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Measurement month ending in
Disposition Proceeds of Non Program Vehicles
NBV of Non Program Vehicles sold
Number of vehicles Vehicles sold
NBV at Risk Vehicles
Test (> 250 Vehicles or 1/12 NBV)
Total Gain on Sale / (Loss on Sale)
Measurement Month Average
Disposition adjustment percentage
Jun 2014
 
 
 
 
 
 
 
 
Jul 2014
 
 
 
 
 
 
 
 
Aug 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Disposition Adjustment Percentage
 
 
 
 
 
 
 











--------------------------------------------------------------------------------

Schedule 6



Spain
 
 
 
 
 
 
 
 
 
AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
Country Asset Value Calculation
 
 
 
 
 
 
 
 
 
Spain
 
 
 
 
EUR
 
 
 
 
Saturday, January 00, 1900
 
 
 
 
 
 
 
 
 
(A) Borrower Vehicle Fleet NBV
 
 
 
 
 
 
 
 
 
Vehicle manufacturer
 
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Borrower Eligible Vehicle Fleet NBV
 
 
 
 
 
Audi/VW
 
 
 
-
BMW
 
 
 
-
Chevrolet
 
 
 
-
CHRYSLER
 
 
 
-
Citroen
 
 
 
-
Fiat
 
 
 
-
Ford
 
 
 
-
Honda
 
 
 
-
HYUNDAI
 
 
 
-
Iveco
 
 
 
-
Jaguar
 
 
 
-
Kia
 
 
 
-
Lamborghini
 
 
 
-
LAND ROVER
 
 
 
-
Mazda
 
 
 
-
MB
 
 
 
-
MB Trucks
 
 
 
-
Mini
 
 
 
-
Mitsubishi
 
 
 
-
Nissan
 
 
 
-
Opel
 
 
 
-
Peugeot
 
 
 
-
Porsche
 
 
 
-
Renault
 
 
 
-
Rover
 
 
 
-
Seat
 
 
 
-
Skoda
 
 
 
-
Smart
 
 
 
-
Suzuki
 
 
 
-
Toyota
 
 
 
-
VAG
 
 
 
-
Volvo
 
 
 
-
Infiniti
 
 
 
-
AVIS FR
 
 
 
-
AVIS AT
 
 
 
-
[x]
 
 
 
-





--------------------------------------------------------------------------------

Schedule 6

Other/ timing differences
 
 
 
-
Other
 
 
 
-
 
 
 
 
-
 
 
 
 
 
Total
 
-
-
-
 
 
 
 
 
Provisions for badly damaged
 
 
 
-
Provisions for stolen and converted vehicles
 
 
 
-
Provision for loss in value (market value / damage)
 
 
 
-
Extraordinary Depreciation Amount
 
 
 
-
 
 
 
 
 
Total Borrower Vehicle Fleet NBV
 
-
-
-



(B) Manufacturer Receivables (not more than 90 days overdue)
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Vehicle Manufacturer Receivables
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
BMW
 
 
 
 
Chevrolet
 
 
 
 
CHRYSLER
 
 
 
 
Citroen
 
 
 
 
Fiat
 
 
 
 
Ford
 
 
 
 
Honda
 
 
 
 
HYUNDAI
 
 
 
 
Iveco
 
 
 
 
Jaguar
 
 
 
 
Kia
 
 
 
 
Lamborghini
 
 
 
 
LAND ROVER
 
 
 
 
Mazda
 
 
 
 
MB
 
 
 
 
MB Trucks
 
 
 
 
Mini
 
 
 
 
Mitsubishi
 
 
 
 
Nissan
 
 
 
 
Opel
 
 
 
 
Peugeot
 
 
 
 
Porsche
 
 
 
 
Renault
 
 
 
 
Rover
 
 
 
 
Seat
 
 
 
 
Skoda
 
 
 
 
Smart
 
 
 
 
Suzuki
 
 
 
 
Toyota
 
 
 
 
VAG
 
 
 
 
Volvo
 
 
 
 
Infiniti
 
 
 
 
AVIS FR
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

AVIS AT
 
 
 
 
[x]
 
 
 
 
Other/ timing differences
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
( C) VAT Receivables
 
 
 
 
 
 
VAT claim reference
VAT Receivables
 
 
 
[x]
 
 
 
 
[x]
-
 
 
 
Total
-
 
 
 
 
 
 
 
 
 
 
 
(D) Fleet payables amount (including invoices to be received)
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Payables amount
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
BMW
 
 
 
 
Chevrolet
 
 
 
 
CHRYSLER
 
 
 
 
Citroen
 
 
 
 
Fiat
 
 
 
 
Ford
 
 
 
 
Honda
 
 
 
 
HYUNDAI
 
 
 
 
Iveco
 
 
 
 
Jaguar
 
 
 
 
Kia
 
 
 
 
Lamborghini
 
 
 
 
LAND ROVER
 
 
 
 
Mazda
 
 
 
 
MB
 
 
 
 
MB Trucks
 
 
 
 
Mini
 
 
 
 
Mitsubishi
 
 
 
 
Nissan
 
 
 
 
Opel
 
 
 
 
Peugeot
 
 
 
 
Porsche
 
 
 
 
Renault
 
 
 
 
Rover
 
 
 
 
Seat
 
 
 
 
Skoda
 
 
 
 
Smart
 
 
 
 
Suzuki
 
 
 
 
Toyota
 
 
 
 
VAG
 
 
 
 
Volvo
 
 
 
 
Infiniti
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

AVIS FR
 
 
 
 
AVIS AT
 
 
 
 
[x]
 
 
 
 
Other/ timing differences
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
(E) VAT payables
 
 
 
 
 
 
VAT payable reference
VAT Payable
 
 
 
Total VAT payable
-
 
 
 
[x]
-
 
 
 
Total
-
 
 
 
 
 
 
(F) FleetCo Excess Cash amount
 
 
 
 
 
 
 
 
 
Fleetco Excess Cash Amount
 
EUR
 
 
 
 
 
 
 
Fleetco Available Cash
 
 
 
 
Fleetco Reserves
 
 
 
 
Marketing Contribution
 
 
 
 
Reconditionning Costs
 
 
 
 
Excess Mileage
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
 
 
 
Country Asset Value
 
EUR
 
 
 
 
 
 
 
Eligible Vehicle Fleet NBV
 
-
 
 
Non overdue Manufacturer Receivables
 
-
 
 
VAT Receivables
 
-
 
 
Fleet payables and Invoices to be received
 
-
 
 
VAT payables
 
-
 
 
FleetCo Excess Cash Amount
 
-
 
 
 
 
 
 
 
Total Eligible
 
-
 
 
 
 
 
 
 
Non Eligible Vehicle Fleet NBV
 
 
 
 
Overdue Receivables or Non eligibles receivables not inlcuded in (B)
 
 
 
 
 
 
 
 
 
Total Country Asset Value
 
-
 
 
 
 
 
 
 
Sub lease
 
 
 
 
 
 
 
 
 
 
Corporate cars at licensee & sub-licensee stations
Corporate cars at other Avis entities
Service Vehicles
Light Trucks
Vehicle NBV
 
 
 
 
%
 
 
 
 









--------------------------------------------------------------------------------

Schedule 6



Germany
 
 
 
 
 
 
 
 
 
 
 
AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
 
Country Asset Value Calculation
 
 
 
 
 
 
 
 
 
 
 
Germany
 
 
 
 
 
EUR
 
 
 
 
 
Saturday, January 00, 1900
 
 
 
 
 
 
 
 
 
 
 
(A) Borrower Vehicle Fleet NBV
 
 
 
 
 
 
 
 
 
 
 
Vehicle manufacturer
 
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Borrower Eligible Vehicle Fleet NBV
 
 
 
 
 
 
 
Audi/VW
 
 
 
-
 
BMW
 
 
 
-
 
Chevrolet
 
 
 
-
 
CHRYSLER
 
 
 
-
 
Citroen
 
 
 
-
 
Fiat
 
 
 
-
 
Ford
 
 
 
-
 
Honda
 
 
 
-
 
HYUNDAI
 
 
 
-
 
Iveco
 
 
 
-
 
Jaguar
 
 
 
-
 
Kia
 
 
 
-
 
Lamborghini
 
 
 
-
 
LAND ROVER
 
 
 
-
 
Mazda
 
 
 
-
 
MB
 
 
 
-
 
MB Trucks
 
 
 
-
 
Mini
 
 
 
-
 
Mitsubishi
 
 
 
-
 





--------------------------------------------------------------------------------

Schedule 6

Nissan
 
 
 
-
 
Opel
 
 
 
-
 
Peugeot
 
 
 
-
 
Porsche
 
 
 
-
 
Renault
 
 
 
-
 
Rover
 
 
 
-
 
Seat
 
 
 
-
 
Skoda
 
 
 
-
 
Smart
 
 
 
-
 
Suzuki
 
 
 
-
 
Toyota
 
 
 
-
 
VAG
 
 
 
-
 
Volvo
 
 
 
-
 
Infiniti
 
 
 
-
 
AVIS FR
 
 
 
-
 
AVIS AT
 
 
 
-
 
[x]
 
 
 
-
 
Other/ timing differences
 
 
 
-
 
Other
 
 
 
-
 
 
 
 
 
-
 
 
 
 
 
 
 
Total
 
-
-
-
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
-
 
Provisions for stolen and converted vehicles
 
 
 
-
 
Provision for loss in value (market value / damage)
 
 
 
-
 
Extraordinary Depreciation Amount
 
 
 
-
 
 
 
 
 
 
 
Total Borrower Vehicle Fleet NBV
 
-
-
-
 
 
 
 
 
 
 
 
 
 
 
 
 
(B) Manufacturer Receivables (not more than 90 days overdue)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Vehicle Manufacturer Receivables
 
 
 





--------------------------------------------------------------------------------

Schedule 6

 
 
 
 
 
 
Audi/VW
 
 
 
 
 
BMW
 
 
 
 
 
Chevrolet
 
 
 
 
 
CHRYSLER
 
 
 
 
 
Citroen
 
 
 
 
 
Fiat
 
 
 
 
 
Ford
 
 
 
 
 
Honda
 
 
 
 
 
HYUNDAI
 
 
 
 
 
Iveco
 
 
 
 
 
Jaguar
 
 
 
 
 
Kia
 
 
 
 
 
Lamborghini
 
 
 
 
 
LAND ROVER
 
 
 
 
 
Mazda
 
 
 
 
 
MB
 
 
 
 
 
MB Trucks
 
 
 
 
 
Mini
 
 
 
 
 
Mitsubishi
 
 
 
 
 
Nissan
 
 
 
 
 
Opel
 
 
 
 
 
Peugeot
 
 
 
 
 
Porsche
 
 
 
 
 
Renault
 
 
 
 
 
Rover
 
 
 
 
 
Seat
 
 
 
 
 
Skoda
 
 
 
 
 
Smart
 
 
 
 
 
Suzuki
 
 
 
 
 
Toyota
 
 
 
 
 
VAG
 
 
 
 
 
Volvo
 
 
 
 
 
Infiniti
 
 
 
 
 
AVIS FR
 
 
 
 
 
AVIS AT
 
 
 
 
 
[x]
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Other/ timing differences
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
( C) VAT Receivables
 
 
 
 
 
 
 
 
 
 
 
No VAT Receivables in Germany
 
 
 
 
 
 
 
 
 
 
 
(D) Fleet payables amount (including invoices to be received)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Payables amount
 
 
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
 
BMW
 
 
 
 
 
Chevrolet
 
 
 
 
 
CHRYSLER
 
 
 
 
 
Citroen
 
 
 
 
 
Fiat
 
 
 
 
 
Ford
 
 
 
 
 
Honda
 
 
 
 
 
HYUNDAI
 
 
 
 
 
Iveco
 
 
 
 
 
Jaguar
 
 
 
 
 
Kia
 
 
 
 
 
Lamborghini
 
 
 
 
 
LAND ROVER
 
 
 
 
 
Mazda
 
 
 
 
 
MB
 
 
 
 
 
MB Trucks
 
 
 
 
 
Mini
 
 
 
 
 
Mitsubishi
 
 
 
 
 
Nissan
 
 
 
 
 
Opel
 
 
 
 
 
Peugeot
 
 
 
 
 
Porsche
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Renault
 
 
 
 
 
Rover
 
 
 
 
 
Seat
 
 
 
 
 
Skoda
 
 
 
 
 
Smart
 
 
 
 
 
Suzuki
 
 
 
 
 
Toyota
 
 
 
 
 
VAG
 
 
 
 
 
Volvo
 
 
 
 
 
Infiniti
 
 
 
 
 
AVIS FR
 
 
 
 
 
AVIS AT
 
 
 
 
 
[x]
 
 
 
 
 
Other/ timing differences
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
(E) VAT payables
 
 
 
 
 
 
 
 
 
 
 
No VAT Payables in Germany
 
 
 
 
 
 
 
 
 
 
 
(F) FleetCo Excess Cash amount
 
 
 
 
 
 
 
 
 
 
 
Fleetco Excess Cash Amount
 
EUR
 
 
 
 
 
 
 
 
 
Fleetco Available Cash
 
 
 
 
 
Fleetco Reserves
 
 
 
 
 
Marketing Contribution
 
 
 
 
 
Reconditionning Costs
 
 
 
 
 
Excess Mileage
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country Asset Value
 
EUR
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Fleet residual value
 
-
 
 
 
Non overdue Manufacturer Receivables
 
-
 
 
 
VAT Receivables
 
-
 
 
 
Fleet payables and Invoices to be received
 
-
 
 
 
VAT payables
 
 
 
 
 
FleetCo Excess Cash Amount
 
-
 
 
 
 
 
 
 
 
 
Total Eligible
 
-
 
 
 
 
 
 
 
 
 
Non Eligible Vehicles
 
 
 
 
 
Overdue Receivables or Non eligibles receivables not inlcuded in (B)
 
 
 
 
 
 
 
 
 
 
 
Total Country Asset Value
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sub lease
 
 
 
 
 
 
 
 
 
 
 
 
Corporate cars at licensee & sub-licensee stations
Corporate cars at other Avis entities
Service Vehicles
Light Trucks
Total Fleet
Vehicle NBV
 
 
 
 
 
%
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



Italy
 
 
 
 
 
 
 
 
 
 
 
AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
 
Country Asset Value Calculation
 
 
 
 
 
 
 
 
 
 
 
Italy
 
 
 
 
 
EUR
 
 
 
 
 
Saturday, January 00, 1900
 
 
 
 
 
 
 
 
 
 
 
(A) Borrower Vehicle Fleet NBV
 
 
 
 
 
 
 
 
 
 
 
Vehicle manufacturer
 
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Borrower Eligible Vehicle Fleet NBV
 
 
 
 
 
 
 
Audi/VW
 
 
 
-
 
BMW
 
 
 
-
 
Chevrolet
 
 
 
-
 
CHRYSLER
 
 
 
-
 
Citroen
 
 
 
-
 
Fiat
 
 
 
-
 
Ford
 
 
 
-
 
Honda
 
 
 
-
 
HYUNDAI
 
 
 
-
 
Iveco
 
 
 
-
 
Jaguar
 
 
 
-
 
Kia
 
 
 
-
 
Lamborghini
 
 
 
-
 
LAND ROVER
 
 
 
-
 
Mazda
 
 
 
-
 
MB
 
 
 
-
 
MB Trucks
 
 
 
-
 
Mini
 
 
 
-
 
Mitsubishi
 
 
 
-
 
Nissan
 
 
 
-
 
Opel
 
 
 
-
 
Peugeot
 
 
 
-
 





--------------------------------------------------------------------------------

Schedule 6

Porsche
 
 
 
-
 
Renault
 
 
 
-
 
Rover
 
 
 
-
 
Seat
 
 
 
-
 
Skoda
 
 
 
-
 
Smart
 
 
 
-
 
Suzuki
 
 
 
-
 
Toyota
 
 
 
-
 
VAG
 
 
 
-
 
Volvo
 
 
 
-
 
Infiniti
 
 
 
-
 
AVIS FR
 
 
 
-
 
AVIS AT
 
 
 
-
 
[x]
 
 
 
-
 
Other/ timing differences
 
 
 
-
 
Other
 
 
 
-
 
 
 
 
 
-
 
 
 
 
 
 
 
Total
 
-
-
-
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
-
 
Provisions for stolen and converted vehicles
 
 
 
-
 
Provision for loss in value (market value / damage)
 
 
 
-
 
Extraordinary Depreciation Amount
 
 
 
-
 
 
 
 
 
 
 
Total Borrower Vehicle Fleet NBV
 
-
-
-
 
 
 
 
 
 
 
(B) Manufacturer Receivables (not more than 90 days overdue)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Vehicle Manufacturer Receivables
 
 
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
 
BMW
 
 
 
 
 
Chevrolet
 
 
 
 
 
CHRYSLER
 
 
 
 
 
Citroen
 
 
 
 
 
Fiat
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Ford
 
 
 
 
 
Honda
 
 
 
 
 
HYUNDAI
 
 
 
 
 
Iveco
 
 
 
 
 
Jaguar
 
 
 
 
 
Kia
 
 
 
 
 
Lamborghini
 
 
 
 
 
LAND ROVER
 
 
 
 
 
Mazda
 
 
 
 
 
MB
 
 
 
 
 
MB Trucks
 
 
 
 
 
Mini
 
 
 
 
 
Mitsubishi
 
 
 
 
 
Nissan
 
 
 
 
 
Opel
 
 
 
 
 
Peugeot
 
 
 
 
 
Porsche
 
 
 
 
 
Renault
 
 
 
 
 
Rover
 
 
 
 
 
Seat
 
 
 
 
 
Skoda
 
 
 
 
 
Smart
 
 
 
 
 
Suzuki
 
 
 
 
 
Toyota
 
 
 
 
 
VAG
 
 
 
 
 
Volvo
 
 
 
 
 
Infiniti
 
 
 
 
 
AVIS FR
 
 
 
 
 
AVIS AT
 
 
 
 
 
[x]
 
 
 
 
 
Other/ timing differences
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
( C) VAT Receivables
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

No VAT Receivables in Italy
 
 
 
 
 
 
 
 
 
 
 
(D) Fleet Payables Amount and Invoices to be Received
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Payables amount
 
 
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
 
BMW
 
 
 
 
 
Chevrolet
 
 
 
 
 
CHRYSLER
 
 
 
 
 
Citroen
 
 
 
 
 
Fiat
 
 
 
 
 
Ford
 
 
 
 
 
Honda
 
 
 
 
 
HYUNDAI
 
 
 
 
 
Iveco
 
 
 
 
 
Jaguar
 
 
 
 
 
Kia
 
 
 
 
 
Lamborghini
 
 
 
 
 
LAND ROVER
 
 
 
 
 
Mazda
 
 
 
 
 
MB
 
 
 
 
 
MB Trucks
 
 
 
 
 
Mini
 
 
 
 
 
Mitsubishi
 
 
 
 
 
Nissan
 
 
 
 
 
Opel
 
 
 
 
 
Peugeot
 
 
 
 
 
Porsche
 
 
 
 
 
Renault
 
 
 
 
 
Rover
 
 
 
 
 
Seat
 
 
 
 
 
Skoda
 
 
 
 
 
Smart
 
 
 
 
 
Suzuki
 
 
 
 
 
Toyota
 
 
 
 
 
VAG
 
 
 
 
 
Volvo
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Infiniti
 
 
 
 
 
AVIS FR
 
 
 
 
 
AVIS AT
 
 
 
 
 
[x]
 
 
 
 
 
Other/ timing differences
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
(E) VAT payables
 
 
 
 
 
 
 
 
 
 
 
No VAT Payables in Italy
 
 
 
 
 
 
 
 
 
 
 
(F) FleetCo Excess Cash amount
 
 
 
 
 
 
 
 
 
 
 
Fleetco Excess Cash Amount
 
EUR
 
 
 
 
 
 
 
 
 
Fleetco Available Cash
 
 
 
 
 
Fleetco Reserves
 
 
 
 
 
Marketing Contribution
 
 
 
 
 
Reconditionning Costs
 
 
 
 
 
Excess Mileage
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country Asset Value
 
EUR
 
 
 
 
 
 
 
 
 
Fleet residual value
 
-
 
 
 
Non overdue Manufacturer Receivables
 
-
 
 
 
VAT Receivables
 
-
 
 
 
Fleet payables and Invoices to be received
 
-
 
 
 
VAT payables
 
 
 
 
 
FleetCo Excess Cash Amount
 
-
 
 
 
 
 
 
 
 
 
Total Eligible
 
-
 
 
 
 
 
 
 
 
 
Non Eligible Vehicles
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Overdue Receivables or Non eligibles receivables not inlcuded in (B)
 
 
 
 
 
 
 
 
 
 
 
Total Country Asset Value
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sub lease
 
 
 
 
 
 
 
 
 
 
 
 
Corporate cars at licensee & sub-licensee stations
Corporate cars at other Avis entities
Service Vehicles
Light Trucks
Total Fleet
 
 
Vehicle NBV
 
 
 
 
 
 
 
%
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



Netherlands
 
 
 
 
 
 
 
 
 
 
 
AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
 
Country Asset Value Calculation
 
 
 
 
 
 
 
 
 
 
 
Netherlands
 
 
 
 
 
EUR
 
 
 
 
 
Saturday, January 00, 1900
 
 
 
 
 
 
 
 
 
 
 
(A) Borrower Vehicle Fleet NBV
 
 
 
 
 
 
 
 
 
 
 
Vehicle manufacturer
 
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Borrower Eligible Vehicle Fleet NBV
 
 
 
 
 
 
 
Audi/VW
 
 
 
-
 
BMW
 
 
 
-
 
Chevrolet
 
 
 
-
 
CHRYSLER
 
 
 
-
 
Citroen
 
 
 
-
 
Fiat
 
 
 
-
 
Ford
 
 
 
-
 
Honda
 
 
 
-
 
HYUNDAI
 
 
 
-
 
Iveco
 
 
 
-
 
Jaguar
 
 
 
-
 
Kia
 
 
 
-
 
Lamborghini
 
 
 
-
 
LAND ROVER
 
 
 
-
 
Mazda
 
 
 
-
 
MB
 
 
 
-
 
MB Trucks
 
 
 
-
 
Mini
 
 
 
-
 
Mitsubishi
 
 
 
-
 
Nissan
 
 
 
-
 
Opel
 
 
 
-
 
Peugeot
 
 
 
-
 





--------------------------------------------------------------------------------

Schedule 6

Porsche
 
 
 
-
 
Renault
 
 
 
-
 
Rover
 
 
 
-
 
Seat
 
 
 
-
 
Skoda
 
 
 
-
 
Smart
 
 
 
-
 
Suzuki
 
 
 
-
 
Toyota
 
 
 
-
 
VAG
 
 
 
-
 
Volvo
 
 
 
-
 
Infiniti
 
 
 
-
 
AVIS FR
 
 
 
-
 
AVIS AT
 
 
 
-
 
[x]
 
 
 
-
 
Other/ timing differences
 
 
 
-
 
Other
 
 
 
-
 
 
 
 
 
-
 
 
 
 
 
 
 
Total
 
-
-
-
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
-
 
Provisions for stolen and converted vehicles
 
 
 
-
 
Provision for loss in value (market value / damage)
 
 
 
-
 
Extraordinary Depreciation Amount
 
 
 
-
 
 
 
 
 
 
 
Total Borrower Vehicle Fleet NBV
 
-
-
-
 
 
 
 
 
 
 
(B) Manufacturer Receivables (not more than 90 days overdue)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Vehicle Manufacturer Receivables
 
 
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
 
BMW
 
 
 
 
 
Chevrolet
 
 
 
 
 
CHRYSLER
 
 
 
 
 
Citroen
 
 
 
 
 
Fiat
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Ford
 
 
 
 
 
Honda
 
 
 
 
 
HYUNDAI
 
 
 
 
 
Iveco
 
 
 
 
 
Jaguar
 
 
 
 
 
Kia
 
 
 
 
 
Lamborghini
 
 
 
 
 
LAND ROVER
 
 
 
 
 
Mazda
 
 
 
 
 
MB
 
 
 
 
 
MB Trucks
 
 
 
 
 
Mini
 
 
 
 
 
Mitsubishi
 
 
 
 
 
Nissan
 
 
 
 
 
Opel
 
 
 
 
 
Peugeot
 
 
 
 
 
Porsche
 
 
 
 
 
Renault
 
 
 
 
 
Rover
 
 
 
 
 
Seat
 
 
 
 
 
Skoda
 
 
 
 
 
Smart
 
 
 
 
 
Suzuki
 
 
 
 
 
Toyota
 
 
 
 
 
VAG
 
 
 
 
 
Volvo
 
 
 
 
 
Infiniti
 
 
 
 
 
AVIS FR
 
 
 
 
 
AVIS AT
 
 
 
 
 
[x]
 
 
 
 
 
Other/ timing differences
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( C) VAT Receivables
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

 
 
 
 
 
 
No VAT Receivables in the Netherlands
 
 
 
 
 
 
 
 
 
 
 
(D) Fleet payables amount (including invoices to be received)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Payables amount
 
 
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
 
BMW
 
 
 
 
 
Chevrolet
 
 
 
 
 
CHRYSLER
 
 
 
 
 
Citroen
 
 
 
 
 
Fiat
 
 
 
 
 
Ford
 
 
 
 
 
Honda
 
 
 
 
 
HYUNDAI
 
 
 
 
 
Iveco
 
 
 
 
 
Jaguar
 
 
 
 
 
Kia
 
 
 
 
 
Lamborghini
 
 
 
 
 
LAND ROVER
 
 
 
 
 
Mazda
 
 
 
 
 
MB
 
 
 
 
 
MB Trucks
 
 
 
 
 
Mini
 
 
 
 
 
Mitsubishi
 
 
 
 
 
Nissan
 
 
 
 
 
Opel
 
 
 
 
 
Peugeot
 
 
 
 
 
Porsche
 
 
 
 
 
Renault
 
 
 
 
 
Rover
 
 
 
 
 
Seat
 
 
 
 
 
Skoda
 
 
 
 
 
Smart
 
 
 
 
 
Suzuki
 
 
 
 
 
Toyota
 
 
 
 
 
VAG
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Volvo
 
 
 
 
 
Infiniti
 
 
 
 
 
AVIS FR
 
 
 
 
 
AVIS AT
 
 
 
 
 
[x]
 
 
 
 
 
Other/ timing differences
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
(E) VAT payables
 
 
 
 
 
 
 
 
 
 
 
No VAT Payables in The Netherlands
 
 
 
 
 
 
 
 
 
 
 
(F) FleetCo Excess Cash amount
 
 
 
 
 
 
 
 
 
 
 
Fleetco Excess Cash Amount
 
EUR
 
 
 
 
 
 
 
 
 
Fleetco Available Cash
 
 
 
 
 
Fleetco Reserves
 
 
 
 
 
Marketing Contribution
 
 
 
 
 
Reconditionning Costs
 
 
 
 
 
Excess Mileage
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country Asset Value
 
EUR
 
 
 
 
 
 
 
 
 
Fleet residual value
 
-
 
 
 
Non overdue Manufacturer Receivables
 
-
 
 
 
VAT Receivables
 
-
 
 
 
Fleet payables and Invoices to be received
 
-
 
 
 
VAT payables
 
 
 
 
 
FleetCo Excess Cash Amount
 
-
 
 
 
 
 
 
 
 
 
Total Eligible
 
-
 
 
 
 
 
 
 
 
 
Non Eligible Vehicles
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Overdue Receivables or Non eligibles receivables not inlcuded in (B)
 
 
 
 
 
 
 
 
 
 
 
Total Country Asset Value
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sub lease
 
 
 
 
 
 
 
 
 
 
 
 
Corporate cars at licensee & sub-licensee stations
Corporate cars at other Avis entities
Service Vehicles
Light Trucks
Total Fleet
 
 
Vehicle NBV
 
 
 
 
 
 
 
%
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



France
 
 
 
 
 
 
 
 
 
 
 
AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
 
Country Asset Value Calculation
 
 
 
 
 
 
 
 
 
 
 
France
 
 
 
 
 
EUR
 
 
 
 
 
Saturday, January 00, 1900
 
 
 
 
 
 
 
 
 
 
 
(A) Borrower Vehicle Fleet NBV
 
 
 
 
 
 
 
 
 
 
 
Vehicle manufacturer
 
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Borrower Eligible Vehicle Fleet NBV
 
 
 
 
 
 
 
Audi/VW
 
 
 
-
 
BMW
 
 
 
-
 
Chevrolet
 
 
 
-
 
CHRYSLER
 
 
 
-
 
Citroen
 
 
 
-
 
Fiat
 
 
 
-
 
Ford
 
 
 
-
 
Honda
 
 
 
-
 
HYUNDAI
 
 
 
-
 
Iveco
 
 
 
-
 
Jaguar
 
 
 
-
 
Kia
 
 
 
-
 
Lamborghini
 
 
 
-
 
LAND ROVER
 
 
 
-
 
Mazda
 
 
 
-
 
MB
 
 
 
-
 
MB Trucks
 
 
 
-
 
Mini
 
 
 
-
 
Mitsubishi
 
 
 
-
 
Nissan
 
 
 
-
 
Opel
 
 
 
-
 
Peugeot
 
 
 
-
 





--------------------------------------------------------------------------------

Schedule 6

Porsche
 
 
 
-
 
Renault
 
 
 
-
 
Rover
 
 
 
-
 
Seat
 
 
 
-
 
Skoda
 
 
 
-
 
Smart
 
 
 
-
 
Suzuki
 
 
 
-
 
Toyota
 
 
 
-
 
VAG
 
 
 
-
 
Volvo
 
 
 
-
 
Infiniti
 
 
 
-
 
AVIS FR
 
 
 
-
 
AVIS AT
 
 
 
-
 
[x]
 
 
 
-
 
Other/ timing differences
 
 
 
-
 
Other
 
 
 
-
 
 
 
 
 
-
 
 
 
 
 
 
 
Total
 
-
-
-
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
-
 
Provisions for stolen and converted vehicles
 
 
 
-
 
Provision for loss in value (market value / damage)
 
 
 
-
 
Extraordinary Depreciation Amount
 
 
 
-
 
 
 
 
 
 
 
Total Borrower Vehicle Fleet NBV
 
-
-
-
 
 
 
 
 
 
 
(B) Manufacturer Receivables (not more than 90 days overdue)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Vehicle Manufacturer Receivables
 
 
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
 
BMW
 
 
 
 
 
Chevrolet
 
 
 
 
 
CHRYSLER
 
 
 
 
 
Citroen
 
 
 
 
 
Fiat
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Ford
 
 
 
 
 
Honda
 
 
 
 
 
HYUNDAI
 
 
 
 
 
Iveco
 
 
 
 
 
Jaguar
 
 
 
 
 
Kia
 
 
 
 
 
Lamborghini
 
 
 
 
 
LAND ROVER
 
 
 
 
 
Mazda
 
 
 
 
 
MB
 
 
 
 
 
MB Trucks
 
 
 
 
 
Mini
 
 
 
 
 
Mitsubishi
 
 
 
 
 
Nissan
 
 
 
 
 
Opel
 
 
 
 
 
Peugeot
 
 
 
 
 
Porsche
 
 
 
 
 
Renault
 
 
 
 
 
Rover
 
 
 
 
 
Seat
 
 
 
 
 
Skoda
 
 
 
 
 
Smart
 
 
 
 
 
Suzuki
 
 
 
 
 
Toyota
 
 
 
 
 
VAG
 
 
 
 
 
Volvo
 
 
 
 
 
Infiniti
 
 
 
 
 
AVIS FR
 
 
 
 
 
AVIS AT
 
 
 
 
 
[x]
 
 
 
 
 
Other/ timing differences
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
( C) VAT Receivables
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

 
 
VAT claim reference
VAT Receivables
 
 
 
 
[x]
 
 
 
 
 
[x]
-
 
 
 
 
Total
-
 
 
 
 
 
 
 
 
(D) Fleet payables amount (including invoices to be received)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Payables amount
 
 
 
 
 
 
 
 
 
Audi/VW
 
 
 
 
 
BMW
 
 
 
 
 
Chevrolet
 
 
 
 
 
CHRYSLER
 
 
 
 
 
Citroen
 
 
 
 
 
Fiat
 
 
 
 
 
Ford
 
 
 
 
 
Honda
 
 
 
 
 
HYUNDAI
 
 
 
 
 
Iveco
 
 
 
 
 
Jaguar
 
 
 
 
 
Kia
 
 
 
 
 
Lamborghini
 
 
 
 
 
LAND ROVER
 
 
 
 
 
Mazda
 
 
 
 
 
MB
 
 
 
 
 
MB Trucks
 
 
 
 
 
Mini
 
 
 
 
 
Mitsubishi
 
 
 
 
 
Nissan
 
 
 
 
 
Opel
 
 
 
 
 
Peugeot
 
 
 
 
 
Porsche
 
 
 
 
 
Renault
 
 
 
 
 
Rover
 
 
 
 
 
Seat
 
 
 
 
 
Skoda
 
 
 
 
 
Smart
 
 
 
 
 
Suzuki
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Toyota
 
 
 
 
 
VAG
 
 
 
 
 
Volvo
 
 
 
 
 
Infiniti
 
 
 
 
 
AVIS FR
 
 
 
 
 
AVIS AT
 
 
 
 
 
[x]
 
 
 
 
 
Other/ timing differences
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
(E) VAT payables
 
 
 
 
 
 
 
 
 
 
 
 
 
VAT payable reference
VAT Payable
 
 
 
 
Total VAT payable
-
 
 
 
 
[x]
-
 
 
 
 
Total
-
 
 
 
 
 
 
 
 
(F) FleetCo Excess Cash amount
 
 
 
 
 
 
 
 
 
 
 
Fleetco Excess Cash Amount
 
EUR
 
 
 
 
 
 
 
 
 
Fleetco Available Cash
 
 
 
 
 
Fleetco Reserves
 
 
 
 
 
Marketing Contribution
 
 
 
 
 
Reconditionning Costs
 
 
 
 
 
Excess Mileage
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country Asset Value
 
EUR
 
 
 
 
 
 
 
 
 
Fleet residual value
 
 
 
 
 
Non overdue Manufacturer Receivables
 
 
 
 
 
VAT Receivables
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Fleet payables and Invoices to be received
 
 
 
 
 
VAT payables
 
 
 
 
 
FleetCo Excess Cash Amount
 
 
 
 
 
 
 
 
 
 
 
Total Eligible
 
-
 
 
 
 
 
 
 
 
 
Non Eligible Vehicles
 
 
 
 
 
Overdue Receivables or Non eligibles receivables not inlcuded in (B)
 
 
 
 
 
 
 
 
 
 
 
Total Country Asset Value
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sub lease
 
 
 
 
 
 
 
 
 
 
 
 
Corporate cars at licensee & sub-licensee stations
Corporate cars at other Avis entities
Service Vehicles
Light Trucks
Total Fleet
 
Vehicle NBV
 
 
 
 
 
 
%
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



TOTAL
 
 
 
 
 
 
 
 
 
 
 
AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
 
Country Asset Value Calculation
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 
 
 
EUR
 
 
 
 
 
Saturday, January 00, 1900
 
 
 
 
 
 
 
 
 
 
 
(A) Borrower Vehicle Fleet NBV
 
 
 
 
 
 
 
 
 
 
 
Vehicle manufacturer
 
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Borrower Eligible Vehicle Fleet NBV
 
 
 
 
 
 
 
Audi/VW
 
-
-
-
 
BMW
 
-
-
-
 
Chevrolet
 
-
-
-
 
CHRYSLER
 
-
-
-
 
Citroen
 
-
-
-
 
Fiat
 
-
-
-
 
Ford
 
-
-
-
 
Honda
 
-
-
-
 
HYUNDAI
 
-
-
-
 
Iveco
 
-
-
-
 
Jaguar
 
-
-
-
 
Kia
 
-
-
-
 
Lamborghini
 
-
-
-
 
LAND ROVER
 
-
-
-
 
Mazda
 
-
-
-
 
MB
 
-
-
-
 
MB Trucks
 
-
-
-
 
Mini
 
-
-
-
 
Mitsubishi
 
-
-
-
 
Nissan
 
-
-
-
 
Opel
 
-
-
-
 
Peugeot
 
-
-
-
 





--------------------------------------------------------------------------------

Schedule 6

Porsche
 
-
-
-
 
Renault
 
-
-
-
 
Rover
 
-
-
-
 
Seat
 
-
-
-
 
Skoda
 
-
-
-
 
Smart
 
-
-
-
 
Suzuki
 
-
-
-
 
Toyota
 
-
-
-
 
VAG
 
-
-
-
 
Volvo
 
-
-
-
 
Infiniti
 
-
-
-
 
AVIS FR
 
-
-
-
 
AVIS AT
 
-
-
-
 
[x]
 
-
-
-
 
Other/ timing differences
 
-
-
-
 
Other
 
-
-
-
 
 
 
-
-
-
 
 
 
 
 
 
 
Total
 
-
-
-
 
 
 
 
 
 
 
Provisions for badly damaged
 
-
-
-
 
Provisions for stolen and converted vehicles
 
-
-
-
 
Provision for loss in value (market value / damage)
 
-
-
-
 
Extraordinary depreciation charge
 
-
-
-
 
 
 
 
 
 
 
Total residual value
 
-
-
-
 
 
 
 
 
 
 
(B) Manufacturer Receivables (not more than 90 days overdue)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Vehicle Manufacturer Receivables
 
 
 
 
 
 
 
 
 
Audi/VW
 
-
 
 
 
BMW
 
-
 
 
 
Chevrolet
 
-
 
 
 
CHRYSLER
 
-
 
 
 
Citroen
 
-
 
 
 
Fiat
 
-
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Ford
 
-
 
 
 
Honda
 
-
 
 
 
HYUNDAI
 
-
 
 
 
Iveco
 
-
 
 
 
Jaguar
 
-
 
 
 
Kia
 
-
 
 
 
Lamborghini
 
-
 
 
 
LAND ROVER
 
-
 
 
 
Mazda
 
-
 
 
 
MB
 
-
 
 
 
MB Trucks
 
-
 
 
 
Mini
 
-
 
 
 
Mitsubishi
 
-
 
 
 
Nissan
 
-
 
 
 
Opel
 
-
 
 
 
Peugeot
 
-
 
 
 
Porsche
 
-
 
 
 
Renault
 
-
 
 
 
Rover
 
-
 
 
 
Seat
 
-
 
 
 
Skoda
 
-
 
 
 
Smart
 
-
 
 
 
Suzuki
 
-
 
 
 
Toyota
 
-
 
 
 
VAG
 
-
 
 
 
Volvo
 
-
 
 
 
Infiniti
 
-
 
 
 
AVIS FR
 
-
 
 
 
AVIS AT
 
-
 
 
 
[x]
 
-
 
 
 
Other/ timing differences
 
-
 
 
 
Other
 
-
 
 
 
 
 
-
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
( C) VAT Receivables
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

 
 
VAT claim reference
VAT Receivables
 
 
 
 
[x]
-
 
 
 
 
[x]
-
 
 
 
 
Total
-
 
 
 
 
 
 
 
 
(D) Fleet payables amount (including invoices to be received)
 
 
 
 
 
 
 
 
 
 
Vehicle Manufacturer
 
Payables amount
 
 
 
 
 
 
 
 
 
Audi/VW
 
-
 
 
 
BMW
 
-
 
 
 
Chevrolet
 
-
 
 
 
CHRYSLER
 
-
 
 
 
Citroen
 
-
 
 
 
Fiat
 
-
 
 
 
Ford
 
-
 
 
 
Honda
 
-
 
 
 
HYUNDAI
 
-
 
 
 
Iveco
 
-
 
 
 
Jaguar
 
-
 
 
 
Kia
 
-
 
 
 
Lamborghini
 
-
 
 
 
LAND ROVER
 
-
 
 
 
Mazda
 
-
 
 
 
MB
 
-
 
 
 
MB Trucks
 
-
 
 
 
Mini
 
-
 
 
 
Mitsubishi
 
-
 
 
 
Nissan
 
-
 
 
 
Opel
 
-
 
 
 
Peugeot
 
-
 
 
 
Porsche
 
-
 
 
 
Renault
 
-
 
 
 
Rover
 
-
 
 
 
Seat
 
-
 
 
 
Skoda
 
-
 
 
 
Smart
 
-
 
 
 
Suzuki
 
-
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Toyota
 
-
 
 
 
VAG
 
-
 
 
 
Volvo
 
-
 
 
 
Infiniti
 
-
 
 
 
AVIS FR
 
-
 
 
 
AVIS AT
 
-
 
 
 
[x]
 
-
 
 
 
Other/ timing differences
 
-
 
 
 
Other
 
-
 
 
 
 
 
-
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
(E) VAT payables
 
 
 
 
 
 
 
VAT payable reference
VAT Payable
 
 
 
 
[x]
-
 
 
 
 
[x]
-
 
 
 
 
Total
-
 
 
 
 
 
 
 
 
(F) FleetCo Excess Cash amount
 
 
 
 
 
 
 
 
 
 
 
Fleetco Excess Cash Amount
 
EUR
 
 
 
 
 
 
 
 
 
Fleetco Available Cash
 
 
 
 
 
Fleetco Reserves
 
 
 
 
 
Marketing Contribution
 
 
 
 
 
Reconditionning Costs
 
 
 
 
 
Excess Mileage
 
 
 
 
 
 
 
 
 
 
 
Total
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country Asset Value
 
EUR
 
 
 
 
 
 
 
 
 
Fleet residual value
 
-
 
 
 
Non overdue Manufacturer Receivables
 
-
 
 
 
VAT Receivables
 
-
 
 
 
Fleet payables and Invoices to be received
 
-
 
 
 





--------------------------------------------------------------------------------

Schedule 6

VAT payables
 
-
 
 
 
FleetCo Excess Cash Amount
 
-
 
 
 
 
 
 
 
 
 
Total Eligible
 
-
 
 
 
 
 
 
 
 
 
Non Eligible Vehicles
 
-
 
 
 
Overdue Receivables or Non eligibles receivables not inlcuded in (B)
 
-
 
 
 
 
 
 
 
 
 
Total Country Asset Value
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(G) Sub lease
 
 
 
 
 
 
 
 
 
 
 
 
Corporate cars at licensee & sub-licensee stations
Corporate cars at other Avis entities
Service Vehicles
Light Trucks
Total Fleet
 
Vehicle NBV
 
 
 
 
 
 
%
 
 
 
 
 
 











--------------------------------------------------------------------------------

Schedule 6



 
Choice of the report
 
 
Outputs
 
 
 
 
 
 
Total CE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CE Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Advances
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Advance Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Asset Value
 
Germany
Italy
Spain
Netherlands
France
Groups
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Eligible Receivables
Payables
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Eligible Receivables
Payables
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Eligible Receivables
Payables
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Eligible Receivables
Payables
Net Book value · Eligible Programme Vehicles
Net Book value · Eligible At Risk Vehicles
Eligible Receivables
Payables
BMW
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Daimler
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Fiat
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Ford
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
GM
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Honda
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Hyundai / Kia
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Iveco
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Mazda
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Mitsubishi
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Nissan
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Other
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Peugeot
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Renault
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Suzuki
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Tata
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Toyota
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Volvo
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
VW
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-





--------------------------------------------------------------------------------

Schedule 6

 
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Total
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Provisions for badly damaged
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Provisions for stolen and converted vehicles
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Provision for loss in value (market value / damage)
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
Total residual value
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-







--------------------------------------------------------------------------------

Schedule 6



 
Germany
Italy
Spain
Netherlands
France
VAT Receivables
 
 
 
 
 
VAT Payables
 
 
 
 
 
Disposition Adjustment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country Asset Value
 
 
 
 
 
Fleet Net Book value
 
 
 
 
 
Extraordinary Depreciation Amount
 
 
 
 
 
Eligible Receivables not overdue
 
 
 
 
 
Fleet Payables
 
 
 
 
 
VAT Receivables
 
 
 
 
 
VAT Payables
 
 
 
 
 
Non Eligible Vehicles
 
 
 
 
 
Overdue Receivables or Non eligibles receivables not inlcuded above
 
 
 
 
 
FleetCo Excess Cash Amount
 
 
 
 
 
Country Asset Value - Eligible Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Concentration Limits
Limits
%
Excess Amount
 
 
Limit on "At Risk" fleet:
 
 
 
 
 
Limits for Group all Manufacturers:
 
 
 
 
 
Limit on Maximum Units Sub-Leased
 
 
 
 
 
Limit on Maximum Units Sub-Leased at Other Countries
 
 
 
 
 
Limit on Maximum Service Vehicules Leased
 
 
 
 
 
Limit on Maximum Light Trucks Leased
 
 
 
 
 
 
 
Total
 
 
 







--------------------------------------------------------------------------------

Schedule 6





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INPUTS of the model
Total Asset Value
 
 
Germany
Italy
Spain
Netherlands
France
 
Manufacturer
Program Residual Value
Non Program Residual Value
Receivables
Payables + Invoices
Program Residual Value
Non Program Residual Value
Receivables
Payables + Invoices
Program Residual Value
Non Program Residual Value
Receivables
Payables + Invoices
Program Residual Value
Non Program Residual Value
Receivables
Payables + Invoices
Program Residual Value
Non Program Residual Value
Receivables
Payables + Invoices
Groups
Audi/VW
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
BMW
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Chevrolet
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
CHRYSLER
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Citroen
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Fiat
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Ford
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Honda
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
HYUNDAI
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Iveco
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Jaguar
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Kia
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Lamborghini
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
LAND ROVER
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Mazda
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
MB
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
MB Trucks
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Mini
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Mitsubishi
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Nissan
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Opel
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Peugeot
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Porsche
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Renault
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Rover
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Seat
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 





--------------------------------------------------------------------------------

Schedule 6

Skoda
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Smart
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Suzuki
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Toyota
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
VAG
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Volvo
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Infiniti
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
AVIS FR
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
AVIS AT
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
[x]
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Other/ timing differences
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Other
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
0
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Total
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
 
 
Provisions for badly damaged
-
-
 
 
-
-
 
 
-
-
 
 
-
-
 
 
-
-
 
 
 
Provisions for stolen and converted vehicles
-
-
 
 
-
-
 
 
-
-
 
 
-
-
 
 
-
-
 
 
 
Provision for loss in value (market value / damage)
-
-
 
 
-
-
 
 
-
-
 
 
-
-
 
 
-
-
 
 
 
Total residual value
-
-
 
 
-
-
 
 
-
-
 
 
-
-
 
 
-
-
 
 
 



 
Germany
Italy
Spain
Netherlands
France
VAT Receivables
 
 
 
 
 
VAT Payables
 
 
 
 
 
Disposition Adjustment
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



Cross Table Manufacturers/Groups
 
 
 
 
 
 
 
 
 
 
 
 
 
Manufacturers
Groups
Used
Rating S&P
Rating Moody's
Rating Fitch
Rating DBRS
Audi/VW
VW
 
 
 
 
 
BMW
BMW
 
 
 
 
 
Chevrolet
GM
 
 
 
 
 
CHRYSLER
Fiat
 
 
 
 
 
Citroen
Peugeot
 
 
 
 
 
Fiat
Fiat
 
 
 
 
 
Ford
Ford
 
 
 
 
 
Honda
Honda
 
 
 
 
 
HYUNDAI
Hyundai / Kia
 
 
 
 
 
Iveco
IVECO
 
 
 
 
 
Jaguar
Tata
 
 
 
 
 
Kia
Hyundai / Kia
 
 
 
 
 
Lamborghini
VW
 
 
 
 
 
LAND ROVER
Tata
 
 
 
 
 
Mazda
Mazda
 
 
 
 
 
MB
Daimler
 
 
 
 
 
MB Trucks
Daimler
 
 
 
 
 
Mini
BMW
 
 
 
 
 
Mitsubishi
Mitsubishi
 
 
 
 
 
Nissan
Nissan
 
 
 
 
 
Opel
GM
 
 
 
 
 
Peugeot
Peugeot
 
 
 
 
 
Porsche
VW
 
 
 
 
 
Renault
Renault
 
 
 
 
 
Rover
Tata
 
 
 
 
 
Seat
VW
 
 
 
 
 
Skoda
VW
 
 
 
 
 
Smart
Daimler
 
 
 
 
 
Suzuki
Suzuki
 
 
 
 
 
Toyota
Toyota
 
 
 
 
 
VAG
VW
 
 
 
 
 
Volvo
Volvo
 
 
 
 
 
Infiniti
Nissan
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

AVIS FR
Other
 
 
 
 
 
AVIS AT
Other
 
 
 
 
 
[x]
Other
 
 
 
 
 
Other/ timing differences
Other
 
 
 
 
 
Other
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Rating Agency Matrix
 
 
 
 
Moody's
DBRS
Matrix Value
Vehicle Value
Receivable Value
Aaa
AAA
 
 
 
Aa1
AA+
 
 
 
Aa2
AA
 
 
 
Aa3
AA-
 
 
 
A1
A+
 
 
 
A2
A
 
 
 
A3
A-
 
 
 
Baa1
BBB+
 
 
 
Baa2
BBB
 
 
 
Baa3
BBB-
 
 
 
Ba1
BB+
 
 
 
Ba2
BB
 
 
 
Ba3
BB-
 
 
 
B1
B+
 
 
 
B2
B
 
 
 
B3
B-
 
 
 
Caa1
CCC+
 
 
 
Caa2
CCC
 
 
 
Caa3
CCC-
 
 
 
Ca1
CC+
 
 
 
Ca2
CC
 
 
 
Ca3
CC-
 
 
 
C1
C+
 
 
 





--------------------------------------------------------------------------------

Schedule 6

C2
C
 
 
 
C3
C-
 
 
 
D
D
 
 
 
NR
NR
 
 
 
 
 
 
 
 
Group Rating Matrx
 
 
 
 
 
 
 
 
 
Groups
Rating
Rating Value
Raw for Vehicles
 
BMW
A
 
 
 
Daimler
A-
 
 
 
Fiat
BB-
 
 
 
Ford
BBB-
 
 
 
GM
BBB-
 
 
 
Honda
A+
 
 
 
Hyundai / Kia
BBB+
 
 
 
Iveco
BB+
 
 
 
Mazda
NR
 
 
 
Mitsubishi
BB
 
 
 
Nissan
A-
 
 
 
Other
NR
 
 
 
Peugeot
BB
 
 
 
Renault
BBB-
 
 
 
Suzuki
NR
 
 
 
Tata
BB
 
 
 
Toyota
AA-
 
 
 
Volvo
BB
 
 
 
VW
A
 
 
 
-
NR
 
 
 
-
NR
 
 
 
-
NR
 
 
 
-
NR
 
 
 
-
NR
 
 
 







--------------------------------------------------------------------------------

Schedule 6



Application of the Concentration Limits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Germany
Italy
Spain
Netherlands
France
Groups
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
BMW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for stolen and converted vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provision for loss in value (market value / damage)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6



1) Limits for Group all Manufacturers:
 
 
 
 
 
 
 
 
Amount
In %
 
Total NBV
 
 
 
Excess, if any
 
 
 
Total NBV after Limit
 
 
#DIV/0!



 
Germany
Italy
Spain
Netherlands
France
 
 
 
 
 
Groups
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Ranking
Limit
% before Limit
% after Limit
Excess
BMW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for stolen and converted vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation accrual for non programme sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





2) Limit on "At Risk" fleet:
 
 
 
 
Amount
In %
 
At Risk Assets before Limit
 
 
 
Excess, if any
 
 
 
At Risk Assets after Limit
 
 
 







--------------------------------------------------------------------------------

Schedule 6

 
Germany
Italy
Spain
Netherlands
France
Groups
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
BMW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for stolen and converted vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation accrual for non programme sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------

Schedule 6

3) Limit on Maximum Units Sub-Leased
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount
In %
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Global Units Leased before Limit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess, if any
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Global Assets after Limit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Germany
Italy
Spain
Netherlands
France
 
Groups
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
 
BMW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

 
Provisions for stolen and converted vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation accrual for non programme sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



4) Limit on Maximum Units Sub-Leased at Other Countries
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount
In %
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Global Units Leased before Limit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess, if any
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Global Assets after Limit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



 
Germany
Italy
Spain
Netherlands
France
Groups
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
BMW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for stolen and converted vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation accrual for non programme sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



5) Limit on Maximum Service Vehicules Leased
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount
In %
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Global Units Leased before Limit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess, if any
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Global Assets after Limit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Germany
Italy
Spain
Netherlands
France
 
Groups
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
 
BMW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

 
Provisions for stolen and converted vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation accrual for non programme sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



6) Limit on Maximum Light Trucks Leased
 
 
 
 
 
 
 
 
Amount
In %
 
Global Units Leased before Limit
 
 
 
Excess, if any
 
 
 
Global Assets after Limit
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6

 
Germany
Italy
Spain
Netherlands
France
Groups
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
BMW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for stolen and converted vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation accrual for non programme sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



Date of the report
janvier-12
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fleet after Concentration Limits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Asset Value
 
Germany
Italy
Spain
Netherlands
France
Groups
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
Program NBV
Non Program NBV
Receivables
Payables
BMW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for badly damaged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provisions for stolen and converted vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Provision for loss in value (market value / damage)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total residual value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6



 
 
 
 
 
 
 
*Max(receivables+payables,0) if vehicle is BBB- or above OR have no retention of
title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
For NIG Calculation
Adjusted Receivables Net Of Payables
Rating
Rating Value
Raw for Vehicles
Raw for Receivables
Total Residual Value
Total NIG
NIG Ranking
Germany
Italy
Spain
Netherlands
France
A
0
 
 
 
 
 
 
 
 
 
 
A-
0
 
 
 
 
 
 
 
 
 
 
BB-
0
 
 
 
 
 
 
 
 
 
 
BBB-
0
 
 
 
 
 
 
 
 
 
 
BBB-
0
 
 
 
 
 
 
 
 
 
 
A+
0
 
 
 
 
 
 
 
 
 
 
BBB+
0
 
 
 
 
 
 
 
 
 
 
BB+
0
 
 
 
 
 
 
 
 
 
 
NR
0
 
 
 
 
 
 
 
 
 
 
BB
0
 
 
 
 
 
 
 
 
 
 
A-
0
 
 
 
 
 
 
 
 
 
 
NR
0
 
 
 
 
 
 
 
 
 
 
BB
0
 
 
 
 
 
 
 
 
 
 
BBB-
0
 
 
 
 
 
 
 
 
 
 
NR
0
 
 
 
 
 
 
 
 
 
 
BB
0
 
 
 
 
 
 
 
 
 
 
AA-
0
 
 
 
 
 
 
 
 
 
 
BB
0
 
 
 
 
 
 
 
 
 
 
A
0
 
 
 
 
 
 
 
 
 
 
NR
0
 
 
 
 
 
 
 
 
 
 
NR
0
 
 
 
 
 
 
 
 
 
 
NR
0
 
 
 
 
 
 
 
 
 
 
NR
0
 
 
 
 
 
 
 
 
 
 
NR
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6



Retention Of Title?
 
 
 
Manufacturer
Germany
Italy
Spain
Netherlands
France
 
 
 
BMW
 
 
 
 
 
 
 
 
Daimler
 
 
 
 
 
 
 
 
Fiat
 
 
 
 
 
 
 
 
Ford
 
 
 
 
 
 
 
 
GM
 
 
 
 
 
 
 
 
Honda
 
 
 
 
 
 
 
 
Hyundai / Kia
 
 
 
 
 
 
 
 
Iveco
 
 
 
 
 
 
 
 
Mazda
 
 
 
 
 
 
 
 
Mitsubishi
 
 
 
 
 
 
 
 
Nissan
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
Peugeot
 
 
 
 
 
 
 
 
Renault
 
 
 
 
 
 
 
 
Suzuki
 
 
 
 
 
 
 
 
Tata
 
 
 
 
 
 
 
 
Toyota
 
 
 
 
 
 
 
 
Volvo
 
 
 
 
 
 
 
 
VW
 
 
 
 
 
 
 
 
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Non program nbv
 
 
 
 
Max(receivables+payables,0) if vehicle is below BBB- AND have retention of title
Adjusted Non Program Residual Value
Adjusted Non Program Residual Value
Germany
Italy
Spain
Netherlands
France
Germany
Italy
Spain
Netherlands
France
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Schedule 6



Top 2 NIG
 
Top NIG
 
 
 
Second NIG
 
 
 
3rd NIG
 
 
 
4th NIG
 
 
 
5th NIG
 
 
 
6th NIG
 
 
 
7th NIG
 
 
 
8th NIG
 
 
 
9th NIG
 
 
 
10th NIG
 
 
 
 
 
 
 
 
 
 
 
Rating Agency Matrix
 
 
 
 
 
 
 
DBRS
Matrix Value
Vehicle Value
Receivable Value
AAA
 
 
 
AA+
 
 
 
AA
 
 
 
AA-
 
 
 
A+
 
 
 
A
 
 
 
A-
 
 
 
BBB+
 
 
 
BBB
 
 
 
BBB-
 
 
 
BB+
 
 
 
BB
 
 
 
BB-
 
 
 
B+
 
 
 
B
 
 
 
B-
 
 
 
CCC+
 
 
 
CCC
 
 
 
CCC-
 
 
 





--------------------------------------------------------------------------------

Schedule 6

CC+
 
 
 
CC
 
 
 
CC-
 
 
 
C+
 
 
 
C
 
 
 
C-
 
 
 
D
 
 
 
NR
 
 
 
 
 
 
 
 
 
 
 
Group Ratings
 
 
 
 
 
 
 
Manufacturers
Groups
Rating used in the model
 
Audi/VW
VW
 
 
BMW
BMW
 
 
Chevrolet
GM
 
 
CHRYSLER
Fiat
 
 
Citroen
Peugeot
 
 
Fiat
Fiat
 
 
Ford
Ford
 
 
Honda
Honda
 
 
HYUNDAI
Hyundai / Kia
 
 
Iveco
IVECO
 
 
Jaguar
Tata
 
 
Kia
Hyundai / Kia
 
 
Lamborghini
VW
 
 
LAND ROVER
Tata
 
 
Mazda
Mazda
 
 
MB
Daimler
 
 
MB Trucks
Daimler
 
 
Mini
BMW
 
 
Mitsubishi
Mitsubishi
 
 
Nissan
Nissan
 
 
Opel
GM
 
 
Peugeot
Peugeot
 
 
Porsche
VW
 
 
Renault
Renault
 
 





--------------------------------------------------------------------------------

Schedule 6

Rover
Tata
 
 
Seat
VW
 
 
Skoda
VW
 
 
Smart
Daimler
 
 
Suzuki
Suzuki
 
 
Toyota
Toyota
 
 
VAG
VW
 
 
Volvo
Volvo
 
 
Infiniti
Nissan
 
 
AVIS FR
Other
 
 
AVIS AT
Other
 
 
[x]
Other
 
 
Other/ timing differences
Other
 
 
Other
Other
 
 
0
 
 
 
0
 
 
 
0
 
 
 
0
 
 
 







--------------------------------------------------------------------------------

Schedule 6





Country
Germany
Italy
Spain
Netherlands
France
TOTAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Risk Repartition for 'Fleet Adjustment'
 
 
 
 
 
 
 
 
 
 
 
 
 
In Amount
 
 
 
 
 
 
Lowest Risk Category Vehicles
 
 
 
 
 
 
Intermediate Risk Category Vehicles
 
 
 
 
 
 
Highest Risk Category Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
In %
 
 
 
 
 
 
Lowest Risk Category Vehicles
 
 
 
 
 
 
Intermediate Risk Category Vehicles
 
 
 
 
 
 
Highest Risk Category Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
Risk Repartition for Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
In Amount
 
 
 
 
 
 
Investment Grade Vehicle Manufacturers & BBB- Vehicle Manufacturers
 
 
 
 
 
 
Below BBB- Vehicle Manufacturer Receivables with no Retention of title
 
 
 
 
 
 
Below BBB- Vehicle Manufacturer Receivables with Retention of title
 
 
 
 
 
 
 
 
 
 
 
 
 
In %
 
 
 
 
 
 
Investment Grade Vehicle Manufacturers & BBB- Vehicle Manufacturers
 
 
 
 
 
 
Below BBB- Vehicle Manufacturer Receivables with no Retention of title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fleet Adjustment' Repartition
 
 
 
 
 
 
 
 
 
 
 
 
 
Program 'Fleet Adjustment'
 
 
 
 
 
 
Investment Grade Vehicle Manufacturer (BBB and above)
 
 
 
 
 
 
BBB- Vehicle Manufacturer
 
 
 
 
 
 
Below BBB- Manufacturers
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

Non Program 'Fleet Adjustment'
 
 
 
 
 
 
Investment Grade Vehicle Manufacturer (BBB and above)
 
 
 
 
 
 
BBB- Vehicle Manufacturer
 
 
 
 
 
 
Below BBB- Manufacturers
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
Fleet Adjustment'
 
 
 
 
 
 
Investment Grade Vehicle Manufacturer (BBB and above)
 
 
 
 
 
 
BBB- Vehicle Manufacturer
 
 
 
 
 
 
Below BBB- Manufacturers
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lowest Credit Enhancement Level
 
 
 
 
 
 
 
 
 
 
 
 
 
Program Vehicles rated from Investment Grade Manufacturers
 
 
 
 
 
 
 
 
 
 
 
 
 
Program Vehicles from BBB- Vehicle Manufacturer
 
 
 
 
 
 
Limit of Program Vehicles from BBB- Vehicle Manufacturer
 
 
 
 
 
 
Amount kept in this category
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Lowest Risk Category
 
 
 
 
 
 
in % of Total 'Fleet Adjustment'
 
 
 
 
 
 
 
 
 
 
 
 
 
Intermediate Credit Enhancement Level
 
 
 
 
 
 
 
 
 
 
 
 
 
Program Vehicles from BBB- Vehicle Manufacturer
 
 
 
 
 
 
Non Program Vehicles from BBB- and IG Manufacturer
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Intermediaire Risk Category
 
 
 
 
 
 
in % of Total 'Fleet Adjustment'
 
 
 
 
 
 
 
 
 
 
 
 
 
Highest Risk - Category 1
 
 
 
 
 
 
 
 
 
 
 
 
 
Below BBB - Program Vehicles
 
 
 
 
 
 
Below BBB - Non Program Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Highest Category
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6

in % of Total 'Fleet Adjustment'
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables Repartition
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables Net of Payables
 
 
 
 
 
 
BBB- and above
 
 
 
 
 
 
Below BBB-
 
 
 
 
 
 
Below BBB- and Retention of Title
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





CREDIT ENHANCEMENT MODEL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
Germany
Italy
Spain
Netherlands
France
 
 
 
 
 
 
 
 
CREDIT ENHANCEMENT MATRIX CALCULATED
 
 
 
 
 
 
 
 
 
 
 
 
 
Fleet
 
 
 
 
 
 
Lowest Risk - Category 3
 
 
 
 
 
 
Intermediate Risk - Category 2
 
 
 
 
 
 
Highest risk - Category 1
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables
 
 
 
 
 
 
BBB- and above
 
 
 
 
 
 
Below BBB- without retention of title(*)
 
 
 
 
 
 
Below BBB- with retention of title
 
 
 
 
 
 
 
 
 
 
 
 
 
VAT Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

Schedule 6





Combined Legal Stay and Liquidation Period
 
 
Date of the report
 
Germany
 
 
 
 
 
Italy
 
 
 
 
 
Spain
 
 
 
 
 
Netherlands
 
 
 
 
 
France
 
 
 
 
 



 
 
 
 
Fleet
Receivables net of Payables
VAT Receivables
 
 
All
Fleet
Lowest Risk - Category 3
Intermediate Risk - Category 2
Highest risk - Category 1
from Mfturers rated at least as high as BBB
from Mfturers rated lower than BBB with no Retention of title
from Mfturers rated lower than BBB with Retention of title
max(VAT Rec - VAT Pay ; 0)
Germany
Assets
 
 
 
 
 
 
 
 
 
Required CE
 
 
 
 
 
 
 
 
 
Italy
Assets
 
 
 
 
 
 
 
 
 
Required CE
 
 
 
 
 
 
 
 
 
Spain
Assets
 
 
 
 
 
 
 
 
 
Required CE
 
 
 
 
 
 
 
 
 
Netherlands
Assets
 
 
 
 
 
 
 
 
 
Required CE
 
 
 
 
 
 
 
 
 
France
Assets
 
 
 
 
 
 
 
 
 
Required CE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Liquidity Enhancement
Interest Rate Reserve
 
Average stay period
 
Cap in the structure
 
Margin
 
Senior Notes Principal Amount Outstanding request
 
Interest Expense Amount
 
Servicing
 
Rate
 
Servicing Expense Amount
 
Total Liquid Enhancement
 





--------------------------------------------------------------------------------

Schedule 6

 
 
 
 
Credit Enhancement Amount
Asset Enhancement Amount
 
CE on Extraordinary Depreciation Amount
 
Liquidity Enhancement Amount
 
Floor on the CE
 
Asset Enhancement %
 
Credit Enhancement Amount
 
 
 
 
 
Combined Country Asset Value
Fleet Net Book value
 
Non Overdue Receivables
 
Fleet Payables
 
VAT Receivables
 
VAT Payables
 
Non Eligible Vehicles
 
Other Non Eligible Receivables
 
FleetCo Excess Cash Amount
 
Country Asset Value
 
 
 
 
 
Eligible Country Asset Value
Country Asset Value
 
Extraordinary Depreciation Amount
 
Excess Concentration
 
Non Eligible Assets (Including NIG receivables)
 
Disposition Adjustment
 
Eligible Country Asset Value
 







--------------------------------------------------------------------------------

Schedule 6



AVIS EUROPE - PERMANENT SECURITIZATION
 
 
 
 
 
 
 
 
 
Senior Notes Calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Saturday, January 00, 1900
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Borrower Reference
Jurisdiction
Borrower Name
Country Asset Value in EUR
Advance Proportion
Revolving Advances requested in EUR
Country Asset Value Test
 
Excess Advance Proportion Amount
 
 
 
 
 
 
 
 
 
 
 
Dutch Fleetco
Germany
Fincar Fleet B.V.
-
 
 
 
 
Spain + Italy
-
 
Dutch Fleetco
Spain
Fincar Fleet B.V.
-
 
 
 
 
Spain
-
 
Italian Fleetco
Italy
Avis Budget Italia S.p.A
-
 
 
 
 
Italy
-
 
Dutch Fleetco
Netherlands
Fincar Fleet B.V.
-
 
 
 
 
 
 
 
French Fleetco
France
AB FleetCo S.a.r.l.
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sub total
 
 
-
 
-
 
 
Total excess
-
 



Issuer Excess Cash Amount
 
 
 
Issuer Reserve Required Amount
 
Issuer Reserves
 
Available LC Commitment Amount
 
Issuer Available Reserve Account Amount
 
Issuer Excess Cash Amount
 
 
 
 
 
 
 
Financing Amount
 
 
 
Combined Eligible Country Asset Value
 
Issuer Reserves
 
Credit Enhancement Required Amount
 
Excess Advance Proportion Amount
 
Senior Notes Maximum Amount
 
Senior Note Limit
 





--------------------------------------------------------------------------------

Schedule 6

Senior Notes Principal Amount Outstanding request
 
Subordinated Notes Amount
 
Issuer Borrowing Base Test
 
Senior Note Limit excess
 
 
 
 
Senior Noteholder Commitment
 
 
 
 
 
CACIB
 
DB
 
NATIXIS
 
BAML
 
SCOTIA
 
JP MORGAN
 
UNICREDIT
 
 
 
 
 
 
 
 
 
 
Commitment % Senior Noteholders
 
 
 
 
 
CACIB
 
DB
 
NATIXIS
 
BAML
 
SCOTIA
 
JP MORGAN
 
UNICREDIT
 
 
 
 
 
 
 
Senior Notes Principal Amount Outstanding
 
 
 
 
CACIB
 
DB
 
NATIXIS
 
BAML
 
SCOTIA
 
JP MORGAN
 
UNICREDIT
 







--------------------------------------------------------------------------------

Schedule 6







--------------------------------------------------------------------------------




Execution Page
Issuer and FCT Noteholder
SIGNED AND DELIVERED AS A DEED by
CARFIN FINANCE INTERNATIONAL LIMITED
when the common seal was affixed hereto


/s/ Karen McCrave
Karen McCrave
Director


Structured Finance Management (Ireland) Limited


Company Secretary





Transaction Agent and Arranger
EXECUTED AS A DEED on behalf of    
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK    




By: /s/ Edith Lusson


in the presence of: /s/ Guillaume Malaty
Name:
Guillaume Malaty
Address:
25, rue de Marignan, 75008 Paris
Occupation
Lawyer



Issuer Security Trustee
The common seal of
DEUTSCHE TRUSTEE COMPANY LIMITED
was affixed to this DEED in the presence of:


Associate Director: /s/ Nick Rogivue
Nick Rogivue
Associate Director


/s/ Clive Rakestrow
Clive Rakestrow
Associate Director




--------------------------------------------------------------------------------






FleetCo Security Agent
EXECUTED AS A DEED on behalf of
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By: /s/ Edith Lusson
Name: Edith Lusson




in the presence of: /s/ Guillaume Malaty
Name:
Guillaume Malaty
Address:
25, rue de Marignan, 75008 Paris
Occupation
Lawyer







The Opcos
EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as German Opco)


By: /s/ Martin Gruber
Name:
Martin Gruber
Title:
Managing Director









--------------------------------------------------------------------------------






The Opcos
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. (as Italian Opco)


By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director



in the presence of: /s/ Sue Greenwood
 
Name: Sue Greenwood
 
Address: Avis Budget Services Ltd, Park Rd, Bracknell, Berks
 
Occupation: Personal Assistant
 







The Opcos
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. (as VAT Sharing Italian Opco)


By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director



in the presence of: /s/ Sue Greenwood
 
Name: Sue Greenwood
 
Address: Avis Budget Services Ltd, Park Rd, Bracknell, Berks
 
Occupation: Personal Assistant
 







--------------------------------------------------------------------------------






The Opcos
EXECUTED AS A DEED on behalf of
AVIS ALQUILE UN COCHE S.A. (as Spanish Opco)


By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director









The Opcos
EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERHUUR B.V. (as Dutch Opco)


By: /s/ Riccardo Di Bucchianico
 
Name: Riccardo Di Bucchianico
 
Title: Gevolmachtigde / Authorized Representative
 





in the presence of: /s/ M V D Assem
 
Name: M V D Assem
 
Address: L. Armstrongweg 4, 1311 RL Almere
 
Occupation: HR Management Assistant
 







--------------------------------------------------------------------------------






The Opcos
EXECUTED AS A DEED on behalf of
AVIS LOCATION DE VOITURES SAS (as French Opco)


By: /s/ Renato de Lussa
Name: Renato de Lussa
Title: CFO





in the presence of: /s/ Sarah d’Ailat
 
Name: Sarah d’Ailat
 
Address: 1 rue du General Leclerc, 92800 Puteaux
 
Occupation: Legal Manager
 







The Servicers
EXECUTED AS A DEED on behalf of
AVIS ALQUILE UN COCHE S.A. (as Spanish Servicer)


By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director







--------------------------------------------------------------------------------






The Servicers
EXECUTED AS A DEED on behalf of
AVIS FINANCE COMPANY LIMITED (as Central Servicer)




By:
/s/ Jason Turner
By: /s/ Joanna Spiers
Name:
Jason Turner
Name: Joanna Spiers
 
Director
Director







The Servicers
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. (as Italian Servicer)


By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director





in the presence of: /s/ Sue Greenwood
 
Name: Sue Greenwood
 
Address: Avis Budget Services Ltd, Park Rd, Bracknell, Berks
 
Occupation: Personal Assistant
 







--------------------------------------------------------------------------------






The Servicers
EXECUTED AS A DEED on behalf of
AVIS LOCATION DE VOITURES SAS (as French Servicer)


By: /s/ Renato de Lussa
Name: Renato de Lussa
Title: CFO





in the presence of: /s/ Sarah d’Ailat
 
Name: Sarah d’Ailat
 
Address: 1 rue du General Leclerc, 92800 Puteaux
 
Occupation: Legal Manager
 







The Lessees
EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as German Lessee)




By:
/s/ Martin Gruber
Name:
Martin Gruber
Title:
Managing Director



                        




--------------------------------------------------------------------------------






The Lessees
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. (as Italian Lessee)


By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director



in the presence of: /s/ Sue Greenwood
 
Name: Sue Greenwood
 
Address: Avis Budget Services Ltd, Park Rd, Bracknell, Berks
 
Occupation: Personal Assistant
 







The Lessees
EXECUTED AS A DEED on behalf of
AVIS ALQUILE UN COCHE S.A. (as Spanish Lessee)
By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director







--------------------------------------------------------------------------------






The Lessees
EXECUTED AS A DEED on behalf of
AVIS BUDGET AUTOVERHUUR B.V. (as Dutch Lessee)


By: /s/ Riccardo Di Bucchianico
 
Name: Riccardo Di Bucchianico
 
Title: Gevolmachtigde / Authorised Representative
 



in the presence of: /s/ M V D Assem
 
Name: M V D Assem
 
Address: L. Armstrongweg 4, 1311 RL Almere
 
Occupation: HR Management Assistant
 





The Lessees
EXECUTED AS A DEED on behalf of
AVIS LOCATION DE VOITURES SAS (as French Lessee)


By: /s/ Renato de Lussa
 
Name: Renato de Lussa
 
Title: CFO
 



in the presence of: /s/ Sarah d’Ailat
 
Name: Sarah d’Ailat
 
Address: 1 rue du General Leclerc, 92800 Puteaux
 
Occupation: Legal Manager
 







--------------------------------------------------------------------------------






FleetCo Holdings
SIGNED AND DELIVERED AS A DEED by
CARFIN FINANCE HOLDINGS LIMITED
when the common seal was affixed hereto    




/s/ Karen McCrave
Karen McCrave
Director


per pro Structured Finance Management (Ireland) Limited, as Secretary
Company Secretary











The FleetCos
EXECUTED AS A DEED on behalf of
FINCAR FLEET B.V. (as Dutch FleetCo)




By:
/s/ Patricia Haverkamp
Name:
Patricia Haverkamp
Title:
Managing Director / Proxyholder A



By:
/s/ B.W. de Sonnaville
Name:
B.W. de Sonnaville
Title:
Managing Director / Proxyholder B







--------------------------------------------------------------------------------






The FleetCos
EXECUTED AS A DEED on behalf of
FINCAR FLEET B.V., SUCURSAL EN ESPAÑA (as Dutch FleetCo, Spanish Branch)


By:
/s/ Beatrit Diet
Name:
Beatrit Diet
Title:
Dutch FleetCo, Spanish Branch representative









The FleetCos
EXECUTED AS A DEED on behalf of
AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A. (as Italian FleetCo)






By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director





in the presence of: /s/ Sue Greenwood
 
Name: Sue Greenwood
 
Address: Avis Budget Services Ltd, Park Road, Bracknell, Berks
 
Occupation: Personal Assistant
 







--------------------------------------------------------------------------------






The FleetCos
EXECUTED AS A DEED on behalf of
AB FLEETCO (as French FleetCo)






By:
MAS France
Name:
Frederic Leguide
Title:
Authorised Signatory
 
/s/ Frederic Leguide



in the presence of: MAS France
 
Name: Clement Jomaa
 
Address: 21 rue Clement Matot, 75008 Paris
 
Occupation: Employee
 
/s/ Clement Jomaa
 







Parent
EXECUTED AS A DEED on behalf of
AVIS BUDGET CAR RENTAL, LLC




By:
/s/ Rochelle Tarlowe
Name:
Rochelle Tarlowe
Title:
Vice President and Treasurer





In the presence of Erik Johnson
Name:
Erik Johnson
Address:
6 Sylvan Way, Parsippany, NJ 07054
Occupation:
Attorney





--------------------------------------------------------------------------------






Finco, Italian VAT Lender, Dutch VAT Lender and the Subordinated Lender
EXECUTED AS A DEED on behalf of
AVIS FINANCE COMPANY LIMITED
By:
/s/ Jason Turner
By:
/s/ Joanna Spiers
Name:
Jason Turner
Name:
Joanna Spiers
 
Director
 
Director

 


EXECUTED AS A DEED on behalf of
Avis Europe
AVIS BUDGET EMEA LIMITED


By:
/s/ Martyn Smith
Name:
Martyn Smith
Title:
Director



in the presence of: /s/ Sue Greenwood
Name:
Sue Greenwood
Address:
Avis Budget Services Ltd, Park Road, Bracknell, Berks
Occupation:
Personal Assistant







The Account Banks
DEUTSCHE BANK AG, LONDON BRANCH (as Issuer Account Bank)
EXECUTED AS A DEED


By: /s/ Nick Rogivue
Name: Nick Rogivue
Title: Vice President


By: /s/ Clive Rakestrow
Name: Clive Rakestrow




--------------------------------------------------------------------------------




Title: Vice President




--------------------------------------------------------------------------------






EXECUTED AS A DEED on behalf of
DEUTSCHE BANK S.A.E. (as Dutch FleetCo Spanish Account Bank)


By:
/s/ Thomas Steimann
Name:
Thomas Steimann
Title:
Director



By:
/s/ Javier Di Girolamo
Name:
Javier Di Girolamo
Title:
V.P.





DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo Spanish Account Bank Operator)
EXECUTED AS A DEED


By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President







--------------------------------------------------------------------------------






EXECUTED AS A DEED on behalf of
DEUTSCHE BANK S.P.A. (as Italian FleetCo Account Bank)


By:
/s/ Giovanni Fontanem
Name:
Giovanni Fontanem
Title:
VP



By:
/s/ Solidea Maccioni
Name:
Solidea Maccioni
Title:
AVP





EXECUTED AS A DEED on behalf of
DEUTSCHE BANK AG (as Dutch FleetCo German Account Bank)


By:
/s/ Vivien Wichmann
Name:
Vivien Wichmann
Title:
Vice President



By:
/s/ Bernd Birck
Name:
Bernd Birck
Title:
Assistant Vice President









--------------------------------------------------------------------------------






DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo German Account Bank Operator)
EXECUTED AS A DEED


By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President





EXECUTED AS A DEED on behalf of
DEUTSCHE BANK AG, AMSTERDAM BRANCH (as Dutch FleetCo Dutch Account Bank)


By:
/s/ J Roos
Name:
J Roos
Title:
VP





By:
/s/ J Sanbey
Name:
J Sanbey
Title:
VP







--------------------------------------------------------------------------------






DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo Dutch Account Bank Operator)
EXECUTED AS A DEED


By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President









DEUTSCHE BANK AG, LONDON BRANCH (as French FleetCo Account Bank Operator)
EXECUTED AS A DEED




By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President









--------------------------------------------------------------------------------






EXECUTED AS A DEED on behalf of
DEUTSCHE BANK AG, PARIS BRANCH (as French FleetCo Account Bank)


By:
/s/ Xavier Connen
Name:
Xavier Connen
Title:
Authorised Signatory





By:
/s/ Catherine Bonnouvrier
Name:
Catherine Bonnouvrier
Title:
Authorised Signatory





--------------------------------------------------------------------------------




Issuer Cash Manager


DEUTSCHE BANK AG, LONDON BRANCH
EXECUTED AS A DEED

By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President











The FleetCo Back-up Cash Managers


DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo German Back-up Cash Manager)
EXECUTED AS A DEED


By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President







--------------------------------------------------------------------------------






DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Italian Back-up Cash Manager)
EXECUTED AS A DEED


By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President







DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Spanish Back-up Cash Manager)
EXECUTED AS A DEED


By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President





DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Dutch Back-up Cash Manager)
EXECUTED AS A DEED


By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President







--------------------------------------------------------------------------------




DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo French Back-up Cash Manager)
EXECUTED AS A DEED


By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Vice President



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Vice President









--------------------------------------------------------------------------------






The Senior Noteholder
EXECUTED AS A DEED on behalf of
CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK


By:
/s/ Edith Lusson
Name:
Edith Lusson
Title:
 





in the presence of: /s/ Guillaume Malaty
Name:
Guillaume Malaty
Address:
25, rue de Marignan, 75008 Paris
Occupation:
Lawyer







--------------------------------------------------------------------------------






The Senior Noteholder
EXECUTED AS A DEED on behalf of
DEUTSCHE BANK AG, LONDON BRANCH
By: /s/ Frederic de Benoist
Name: Frederic de Benoist
Title: Director


By: /s/ Patrick Connors
Name: Patrick Connors
Title: Managing Director






--------------------------------------------------------------------------------






The Senior Noteholder
EXECUTED AS A DEED on behalf of
NATIXIS


By:
/s/ Michel Conges
Name:
Michel Conges
Title:
Chief Operating Officer - GSCS





in the presence of /s/ Thomas Lons
Name:
Thomas Lons
Address:
Natixis, 47 Quai d’Austerlitz, 75013 Paris
Occupation:
E.D.







--------------------------------------------------------------------------------






The Senior Noteholder
EXECUTED AS A DEED on behalf of
SCOTIABANK EUROPE PLC

By: /s/ Steven Lowe
Name: Steven Lowe
Title: Director, SBE


Witnessed By: /s/ S Dobson
Name: S Dobson
Scotiabank Europe plc, 201 Bishopsgate, London, EC2M 3NS






--------------------------------------------------------------------------------






The Senior Noteholder
EXECUTED AS A DEED on behalf of
BLUE FINN S.A.R.L., LUXEMBOURG, KÜSNACHT BRANCH

By:
/s/ P.K.C. Spiering
Name:
P.K.C. Spiering
Title:
Branch Manager





in the presence of: /s/ P.C.C. Van Tol
Name:
P.C.C. Van Tol
Address:
Steinackerstrasse 9, Kusnacht
Occupation:
Finance Director







--------------------------------------------------------------------------------






The Senior Noteholder
SIGNED AND DELIVERED AS A DEED
for and on behalf of
ELEKTRA PURCHASE NO. 34 LIMITED
Acting by its duly authorised Attorney


By:
/s/ Brian Buckley
Name:
Brian Buckley
Title:
Attorney in Fact





in the presence of: /s/ Abigail O’Connor
Name:
Abigail O’Connor
Address:
17 The Crescent, Inse Bay, Laytown, Co. Meath
Occupation:
Trainee Administrator











--------------------------------------------------------------------------------






The Senior Noteholder
EXECUTED AS A DEED on behalf of
JUPITER SECURITIZATION COMPANY LLC
By JPMorgan Chase Bank N.A., its attorney-in-fact

By: /s/ Adam J. Klimek
Name: Adam J. Klimek
Title: Executive Director


By: /s/ Marquis Gilmore
Name: Marquis Gilmore
Title: Managing Director












--------------------------------------------------------------------------------






The Senior Noteholder
EXECUTED AS A DEED on behalf of
JPMORGAN CHASE BANK, N.A.

By: /s/ Adam Klimek
Name: Adam J. Klimek
Title: Executive Director


By: /s/ Marquis Gilmore
Name: Marquis Gilmore
Title: Managing Director










--------------------------------------------------------------------------------






French Intermediary Bank
EXECUTED AS A DEED on behalf of
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By:
/s/ Edith Lusson
Name:
Edith Lusson
Title:
 



in the presence of: /s/ Guillaume Malaty
Name:
Guillaume Malaty
Address:
25 rue de Marignan, 75008 Paris
Occupation
: Lawyer









--------------------------------------------------------------------------------






The Corporate Services Providers


EXECUTED AS A DEED on behalf of
INTERTRUST (NETHERLANDS) B.V. (as a Dutch FleetCo Corporate Services Provider)


By:
/s/ R.M.M. de Groot
/s/ L.F. van der Sman
Name:
R.M.M. de Groot
L.F. van der Sman
Title:
Proxy Holder
Proxy Holder





EXECUTED AS A DEED on behalf of
VISTRA B.V. (as a Dutch FleetCo Corporate Services Provider)


By:
B.W. de Sonnaville
J.J. van Ginkel
Name:
B.W. de Sonnaville
J.J. van Ginkel
Title:
Proxy Holder
Director







--------------------------------------------------------------------------------






PRESENT when the COMMON SEAL of
STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED
(as Issuer Corporate Services Provider and FleetCo Holdings Corporate Services
Provider)
was affixed hereto and this DEED was delivered
 
/s/ Karen McCrave
Karen McCrave
Director
 


Company Secretary
per pro Structured Finance Management Corporate Services (Ireland) Limited
Secretary











--------------------------------------------------------------------------------




Registrar
EXECUTED AS A DEED on behalf of
DEUTSCHE BANK LUXEMBOURG S.A.

By:
/s/ Nick Rogivue
Name:
Nick Rogivue
Title:
Attorney



By:
/s/ Clive Rakestrow
Name:
Clive Rakestrow
Title:
Attorney







Liquidation Agent
EXECUTED AS A DEED on behalf of
FISERV AUTOMOTIVE SOLUTIONS, INC.


By:
/s/ Stephen J Bissett
Name:
Stephen J Bissett
Title:
Vice President



in the presence of: /s/ Sharon L Gorgan
Name:
Sharon L Gorgan
Address:
6400 Main Street, Amherst, NY 14221
Occupation:
Directory of Analytics





--------------------------------------------------------------------------------






FCT Servicer
EXECUTED AS A DEED on behalf of
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By:
/s/ Edith Lusson
Name:
Edith Lusson
Title:
 



in the presence of /s/ Guillaume Malaty
Name:
Guillaume Malaty
Address:
25 rue de Marignan, 75008 Paris
Occupation:
Lawyer









FCT CARFIN
Represented by Eurotitrisation
EXECUTED AS A DEED on behalf of
EUROTITRISATION


By:
/s/ Nicolas Noblanc
Name:
Nicolas Noblanc
Title:
 





in the presence of: /s/ Cecile Fossani
Name:
Cecile Fossani
Address:
 
Occupation
 







--------------------------------------------------------------------------------






FCT Custodian
EXECUTED AS A DEED on behalf of
CACEIS BANK FRANCE


By:
/s/ Carine Echelard
Name:
Carine Echelard
Title:
Chief Executive Officer





in the presence of: /s/ Philippe Bourgues
Name:
Philippe Bourgues
Address:
1-3, Place Valhubert, 75013 Paris
Occupation:
Deputy CEO







FCT Registrar
EXECUTED AS A DEED on behalf of
CACEIS CORPORATE TRUST


By:
/s/ Jean-Michel Desmarest
Name:
Jean-Michel Desmarest
Title:
Directeur General



in the presence of /s/ Julie Huguet Lepers
Name:
Julie Huguet Lepers
Address:
1-3, Place Valhubert, 75013 Paris
Occupation
: Responsable Juridique





